--------------------------------------------------------------------------------

 
Exhibit 10.6


POOL IX


THIS DOCUMENT WAS, WITH THE
ADVICE-OF LOCAL COUNSEL, PREPARED BY:
Cynthia J. Williams, Esq.
Day, Berry & Howard
260 Franklin Street
Boston, MA 02110


RECORDING REQUESTED BY AND UPON
RECORDATION RETURN TO:
Cynthia J. Williams, Esq.
Day, Berry & Howard
260 Franklin Street
Boston, MA 02110


_____________________________________________________________________________________
(SPACE ABOVE THIS LINE FOR RECORDER'S USE)


INDENTURE OF MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FIXTURE
FILING,
FINANCING STATEMENT AND ASSIGNMENT OF RENTS AND LEASES


dated as of April 30, 1998


from


each Owner listed on Schedule I attached hereto
with respect to the related Mortgaged Property


and


each Remainderman, if any, listed on Schedule I attached hereto
with respect to the related Mortgaged Property


collectively as trustors or as mortgagors, as applicable


to


the Trustee listed on Schedule I attached hereto with respect to the
related Mortgaged Property, as Trustee for the benefit of Lender, as beneficiary


and if no Trustee is listed on Schedule I attached hereto
with respect to the related Mortgaged Property, then to


NOMURA ASSET CAPITAL CORPORATION,
as Lender and Mortgagee




THIS INSTRUMENT IS TO BE INDEXED AS A DEED OF TRUST
IN ARIZONA, CALIFORNIA, MISSOURI, NEVADA, TEXAS AND WEST VIRGINIA,
AS A MORTGAGE IN KENTUCKY, LOUISIANA, MICHIGAN AND
OHIO AND AS A FIXTURE FILING IN ALL SUCH STATES




POOL IX




MORTGAGE




dated as of April 30, 1998


from


WILMINGTON TRUST COMPANY, not in its individual capacity but solely
as Trustee of M-SIX PENVEST II BUSINESS TRUST under
Trust Agreement dated as of April 22, 1998,
as Owner


to


NOMURA ASSET CAPITAL CORPORATION,
as Lender and Mortgagee


THIS INSTRUMENT SECURES FUTURE ADVANCES


Michigan

 

--------------------------------------------------------------------------------

 



INDENTURE OF MORTGAGE, DEED OF TRUST, SECURITY AGREEMENT, FIXTURE FILING,
FINANCING STATEMENT AND ASSIGNMENT OF RENTS AND LEASES (this "Indenture"), dated
as of April 30, 1998, made by M-SIX PENVEST II BUSINESS TRUST, a Delaware
business trust, and each other Owner listed on Schedule I hereto which is hereby
incorporated by reference herein through which it directly or indirectly holds
title either to a fee estate in, or an Estate for Years in, the Land as
specified on Schedule I hereto and in either case fee title to the Improvements
(together with their respective permitted successors and assigns, referred to
herein as "Owner" either individually or collectively as appropriate in the
context used) and, if then applicable, each Remainderman listed on Schedule I
hereto, if any, which holds title to a remainder estate in the Land (together
with their respective permitted successors and assigns, referred to herein as
"Remainderman" either individually or collectively as appropriate in the context
used) each as a mortgagor or trustor of interests in real property under this
Indenture, and as debtor with respect to the security interests in personal
property hereby created, in favor of, with respect to the Mortgaged Property
located in the States of Arizona, California, Missouri, Nevada, Texas and West
Virginia (collectively, the "Deed of Trust States"), the title company or the
individual shown as Trustee on Exhibit A attached hereto with respect to the
related Mortgaged Property (together with any successor trustee with respect to
such Mortgaged Property hereunder, "Trustee"), -as trustee for the benefit of
NOMURA ASSET CAPITAL CORPORATION, a Delaware corporation (together with its
successors and assigns, "Lender"), as beneficiary, and with respect to the
Mortgaged Property located in the States of Kentucky, Louisiana, Michigan and
Ohio (collectively, the "Mortgage States"), to Lender, as mortgagee, in each
case of interests in real property under this Indenture, and as secured party
with respect to security interests in personal property created under this
Indenture. The mailing address of each party hereto is set forth in Section 5.1.
Capitalized terms used herein shall have the meaning set forth in Article I. So
long as Schedule I attached hereto does not specify any Person as a
Remainderman, then wherever this Indenture refers to Remainderman it shall be
deemed to refer to "Remainderman, if any,".


R E C I T A L S:


A.           Owner is the owner of either a fee estate in, or an Estate for
Years in the Land, as specified on Schedule I hereto, and is the owner of fee
title to the Improvements.


B.           If Owner is the owner of an Estate for Years in the Land, then
Owner and Remainderman have entered into the Option Agreement setting forth the
option of Owner to ground lease or purchase the Land from Remainderman effective
at the expiration of the Estate for Years and Remainderman has agreed to subject
its interest in the Land to the lien of the Indenture.


C.           On the date hereof, Lender has made a loan (the "Loan") in the
original principal amount of FIFTY-ONE MILLION NINE HUNDRED THIRTY-FOUR THOUSAND
FOUR HUNDRED EIGHTY-NINE AND 63/100 DOLLARS ($51,934,489.63) pursuant to the
terms of the Loan Agreement, which Loan is evidenced by the Note, made by the
Owners, as co-obligors and makers, in favor of Lender, or order, as payee. Each
Owner is wholly owned, directly or indirectly, on the Closing Date by the same
beneficial owner. Each Owner has received good and valuable consideration for
its obligations hereunder and under the other Loan Documents.


D.           Owner and Remainderman intend by the execution and delivery of this
Indenture to secure the payment and performance of the Loan and all other
Indebtedness of Owner to Lender.


E.           Owner and Remainderman intend these Recitals to be a material part
of this Indenture.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


I.           This Indenture shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and assigns, and shall be
deemed to be effective as of the date of delivery hereof.


II.           This Indenture constitutes (a) a deed of trust with respect to the
Mortgaged Property located in Arizona, California, Missouri, Nevada, Texas and
West Virginia, (b) a mortgage with respect to the Mortgaged Property located in
Kentucky, Louisiana, Michigan and Ohio and (c) a security agreement and fixture
filing encumbering the

 

--------------------------------------------------------------------------------

 

Mortgaged Property which constitutes personalty and fixtures in each State, in
each case upon the terms and conditions set forth herein to secure the Loan and
all other Indebtedness of Owner to Lender.


III.           Owner represents and warrants that the original Principal Amount
of the Loan is evidenced by the Note and that this Indenture constitutes a valid
first priority lien on, and security interest in, the Mortgaged Property
securing the Loan evidenced by the Note and all other Indebtedness of Owner to
Lender.


IV.           With respect to any particular State, the provisions of this
Indenture are subject to the Addendum with respect to such State attached hereto
as part of Section 5.16 and hereby incorporated by reference herein. If any
conflict exists between the provisions of this Indenture and the Addendum with
respect to the related State, the Addendum shall control. Any rights, powers and
remedies provided in this Indenture as they relate to Mortgaged Property located
in a particular State may be exercised only to the extent that the exercise
thereof does not violate applicable law of such State.


G R A N T I N G   C L A U S E S


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and to secure


(i)           the payment of principal, interest, Default Rate Interest, if any,
Make Whole Premium, if any, Late Charges, if any, Defeasance Deposit, if any,
and all other sums and indebtedness now or hereafter due and payable in
connection with the Loan made by Lender, as lender, to Owner, as borrower,
pursuant to that certain Loan Agreement, of even date herewith (the "Loan
Agreement"), between Lender and Owner, which Loan is evidenced by the Note and
secured, in part, by this Indenture,


(ii)          payment of all sums with interest thereon becoming due and payable
to Lender under this Indenture, the Loan Agreement, the Note, the Master Lease
Assignment or any other Loan Document,


(iii)         all future advances which may be made by Trustee or by Lender to
or for the benefit of Owner or Remainderman (including, without limitation, all
funds which Trustee or Lender may advance under this Indenture with respect to
the Mortgaged Property to pay for taxes, assessments, maintenance charges,
insurance premiums or costs, expenses incurred by Trustee or by Lender by reason
of default by Owner or Remainderman under this Indenture, and other expenditures
specified in this Indenture), together with interest on such advances, and


(iv)         the performance and discharge or each and every obligation,
covenant and agreement of Owner and of Remainderman or either thereof under this
Indenture, the Loan Agreement, the Note, the Master Lease Assignment and any
other Loan Document (the obligations referred to in subsections (i), (ii), (iii)
and (iv) are herein collectively called the "Indebtedness").


Each of Owner and Remainderman (a) has created a security interest in favor of
Trustee for the benefit of Lender in, and has mortgaged, granted, conveyed,
assigned, bargained, sold, alienated, enfeoffed, confirmed, encumbered,
hypothecated, pledged, given, transferred and set over to Trustee for the
benefit of Lender, and by these presents does hereby create a security interest
in favor of Trustee for the benefit of Lender in, and does hereby irrevocably
mortgage, grant, convey, assign, bargain, sell, alienate, enfeoff, confirm,
encumber, hypothecate, pledge, give, transfer and set over to Trustee for the
benefit of Lender, in trust, with power of sale, all of the property described
in the following Granting Clauses located in the Deed of Trust States which
constitutes real property, subject only to Permitted Encumbrances, (b) has
created a security interest in favor of Lender in, and has mortgaged and
warranted, granted, conveyed, assigned, bargained, sold, alienated, enfeoffed,
confirmed, encumbered, hypothecated, pledged, given, transferred and set over to
Lender, and by these presents does hereby create a security interest in favor of
Lender in, and does hereby irrevocably mortgage and warrant, grant, convey,
assign, bargain, sell, alienate, enfeoff, confirm, encumber, hypothecate,
pledge, give, transfer and set over to Lender, with power of sale, all of the
property described in the following Granting Clauses located in the Mortgage
States which constitutes real property, subject only to Permitted Encumbrances,
and (c) has created a security interest in favor of Lender in, and has
mortgaged, granted, conveyed,
assigned, bargained, sold, alienated, enfeoffed, confirmed, encumbered,
hypothecated, pledged, given, transferred and set over to Lender, and by these
presents does hereby create a security interest in favor of Lender in, and does
hereby irrevocably mortgage, grant, convey, assign, bargain, sell, alienate,
enfeoff, confirm, encumber, hypothecate, pledge, give, transfer and set over to
Lender, with power of sale, all of the property described in the following
Granting Clauses which does not constitute real property, subject only to
Permitted Encumbrances, to the extent applicable to such property, including the
following:




Granting Clause First


To Trustee in trust for the benefit of Lender, all of Owner's and all of
Remainderman's right, title and interest, claim and demand in, to and under the
following described property located in the Deed of Trust States, whether now
owned or hereafter acquired, and to Lender, all of Owner's and all of
Remainderman's right, title and interest, claim and demand in, to and under the
following described property located in the Mortgage States, whether now owned
or hereafter required:


Each of those parcels of real property described in Exhibit A hereto (each, a
"Land Parcel" and collectively, the "Land");


TOGETHER with the buildings, foundations, structures and improvements now or
hereafter located on or in any Land Parcel together with all plumbing,
electrical, ventilating, heating, cooling and other utility systems, equipment,
ducts, pipes an d other fixtures attached to or comprising a part thereof
(collectively, the "Improvements");


TOGETHER with all right, title and interest, if any, of each of Owner and
Remainderman in and to the streets and roads, opened or proposed, abutting each
Land Parcel, all strips and gores within or adjoining each Land Parcel, the air
space and right to use the air space above each Land Parcel, all rights of
ingress and egress to and from each Land Parcel, all easements, rights of way,
reversions, remainders, hereditaments, and appurtenances now or hereafter
affecting each Land Parcel or the Improvements thereon, all royalties and rights
and privileges appertaining to the use and enjoyment of each Land Parcel or the
Improvements thereon, including all air, lateral support, alley, drainage,
water, oil, gas and mineral rights, options to purchase or lease, and all other
interests, estates or claims, in law or in equity, which Owner or Remainderman
now has or hereafter may acquire in or with respect to each Land Parcel or the
Improvements thereon (collectively, the "Appurtenances"); and


TOGETHER with all rents, income, revenues, issues, awards, proceeds and profits
from and in respect of the property described in this Granting Clause First
which are hereby (except as otherwise set forth in Granting Clause Second)
specifically assigned, transferred and set over to Trustee for the benefit of
Lender with respect to the property located in the Deed of Trust States and to
Lender with respect to the property located in the Mortgage States, it being the
intention of the parties hereto that, so far as may be permitted by law, all
property of the character hereinabove described which is now owned or held or is
hereafter acquired by Owner or by Remainderman and is affixed, attached and
annexed to the Land shall be and remain or become and constitute a portion of
the Mortgaged Property and the security covered by and subject to the lien
hereof. A Land Parcel together with the Improvements, the Appurtenances and the
other property described in this Granting Clause First relating thereto are
herein collectively called "Property";


Granting Clause Second


To Trustee in trust for the benefit of Lender and to Lender, all of Owner's and
all of Remainderman's right, title, and interest, claim and demand in, to and
under the following described property located in the Deed of Trust States,
whether now owned or hereafter acquired, and to Lender, all of Owner's and all
of Remainderman's right, title, and interest, claim and demand in, to and under
the following described property located in the Mortgage States, whether now
owned or hereafter acquired: All furnaces, boilers, machinery, motors,
compressors, elevators, fittings, piping, conduits, ducts, air conditioners,
partitions, mechanical, electrical and HVAC systems and apparatus of every kind
and all other fixtures, equipment and other personalty owned by Owner (and
Remainderman, as to the residual interest therein) and located on, attached,
affixed or incorporated into the Land and Improvements including, without
limitation, all seating, tables, beds, draperies, cabinetry, chairs, mirrors,
nightstands, furniture, furniture accessories, bathroom accessories, floor
coverings, curtains, lighting, appliances, lighting, tableware, table
accessories, kitchen and laundry equipment, audio-visual equipment, wall
decorations, office furniture, office and conference accessories, television
wiring and jacks, and other miscellaneous furniture, fixtures and equipment now
or hereafter located on the Land and used in the operation of the Improvements,
including, without limitation, all replacements thereof (collectively the
"FF&E"), in which Owner (and Remainderman, as to the residual interest therein,
if any) now or hereafter has a possessory or title interest and now or hereafter
installed or located in or on any Property (excluding Tenant's Personal
Property) and all building materials, supplies and equipment now or hereafter
delivered to Property owned by Owner (and Remainderman, as to the residual
interest therein, if any) and intended to be installed therein; all fixtures,
other goods and personal property of whatever kind and nature now contained on
or in or hereafter placed on or in Property and used or to be used in connection
with the letting or operation thereof, in which Owner (and Remainderman, as to
the residual interest therein, if any) now has or hereafter may acquire a
possessory or title interest (but specifically excluding inventory) and all
renewals or replacements of any of the foregoing property or articles in
substitution thereof (collectively, the "Equipment");


Granting Clause Third


To Lender, all of Owner's and all of Remainderman's right, title and interest,
claim and demand in, to and under the following described property, whether now
owned or hereafter acquired:


All right, title and interest of Owner (and Remainderman, as to the residual
interest therein, if any), whether now or hereafter acquired and wherever
located, in, to and under all accounts and escrows (including each Cash
Collateral Account), documents, instruments, chattel paper, claims, deposits,
money, investment securities (including Permitted Investments) and general
intangibles, as the foregoing terms are defined in the Code, all property and
insurance policies, title insurance policies, all contract rights (including all
construction contracts, architects' contracts and engineers' contracts or other
contracts relating to the construction of any Improvements and all Appurtenant
Agreements), franchises, books, records, plans, specifications, designs,
drawings, permits, consents, licenses (to the extent assignable), approvals,
actions, proceedings and causes of action (and, subject to the provisions of
this Indenture, the right, in the name and on behalf of Owner and/or
Remainderman, to appear in and defend the same and to commence the same with
respect to the Mortgaged Property to protect the interest of Trustee and/or
Lender hereunder after written notice to Owner and/or Remainderman of Lender's
intent to do so provided that no such written notice is required if such right
is otherwise expressly permitted in this Indenture or if any Event of Default
has occurred and is continuing) which now or hereafter relate to, are derived
from or used in connection with Property or the ownership, construction, use,
operation, maintenance, occupancy or enjoyment thereof or the conduct of any
business or activities thereon (collectively, the "Intangibles");


TOGETHER with all right, title and interest of Owner (and Remainderman, as to
the residual interest therein, if any), whether now or hereafter acquired and
wherever located, in, to and under the Master Lease, and all other leases,
subleases, lettings, tenancies and licenses (to the extent assignable) of a
Property or any part thereof now or hereafter entered into and all amendments,
extensions, renewals and guaranties thereof, all security therefor, and all
moneys payable thereunder (collectively, the "Leases");


TOGETHER with all Basic Rent, Additional Rent, other rents, income, issues,
profits, Loss Proceeds, purchase prices, payments of Stipulated Loss Value,
security deposits and other benefits to which Owner or Remainderman may now or
hereafter be entitled from a Property, the Equipment or the Intangibles related
thereto, or under or in connection with the Leases, including, without
limitation, all income received from tenants, transient guests, lessees,
licensees and concessionaires and other persons occupying space at such Property
and/or rendering services to tenants thereat (collectively, the "Property
Income"); provided, however, that Property Income shall not include the Excepted
Payments and Property Income shall not include any Excess Property Income, which
has been released and paid to Owner in accordance herewith;


TOGETHER with all proceeds, judgments, claims, compensation, awards of damages
and settlements with respect to or hereafter made as a result of or in lieu of
any condemnation or taking of a Property by eminent domain or by any defect or
impairment of title with respect
to any Property or any casualty loss of or damage to any Property, the
Equipment, the Intangibles, the Leases or the Property Income related thereto,
all refunds with respect to the payment of property taxes and assessments or
with respect to insurance premiums, and all other proceeds of the conversion,
voluntary or involuntary, of a Property, the Equipment, the Intangibles, the
Leases or the Property Income related thereto, or any part thereof, into cash or
liquidated claims (collectively, the "Proceeds"); and


TOGETHER with all right, title and interest of Owner, now existing or hereafter
arising, in and to the Option Agreement, if any, the Tripartite Agreement, if
any, the Master Lease, the Master Lease Guaranty, the Residual Value Policy and
all other instruments and agreements (including title insurance policies)
relating to the ownership, operation, maintenance, leasing, financing or
management of the Property (collectively, the "Granting Clause Documents") and
all sums now or hereafter payable to Owner with respect thereto, including,
without limitation, the present and continuing right to make claim for, collect,
receive and receipt for any and all of the rents, payments, income, revenues,
issues, awards, proceeds and profits and other sums of money payable or
receivable thereunder, whether payable as rent or otherwise, including, without
limitation, sums of money receivable by Owner thereunder by virtue of a release
of existing easements or other rights in the nature of easements or by virtue of
a dedication or transfer of unimproved portions of the Land Parcel, to accept or
reject any Rejectable Offer made pursuant to the Master Lease to purchase any
interest in the Mortgaged Property, to accept or reject any Rejectable
Substitution Offer pursuant to the Master Lease, to exercise any election or
option or to make any decision or determination or to give or receive any
notice, consent, waiver or approval or to take any other action under or in
respect of, and to bring actions and proceedings under the Granting Clause
Documents or for the enforcement thereof and to do anything which Owner is or
may become entitled to do under the Granting Clause Documents (including,
without limitation, all of Owner's right, title, interest and estate in, to and
under any and all warranties and other claims against dealers, manufacturers,
vendors, contractors, subcontractors, architects and others relating to the
construction, use or maintenance of the Landlord Interest), as well as all
rights, powers and remedies on the part of Owner, now existing or hereafter
arising and whether arising under the Granting Clause Documents, or by statute
or at law or equity or otherwise (the Equipment, the Intangibles, the Leases,
the Property Income, the Proceeds, the Landlord Interest and the Granting Clause
Documents are hereinafter collectively referred to as the "Collateral"; as the
context may require, the "Mortgaged Property" refers to a particular Property
and the Collateral related thereto and/or the "Mortgaged Property" refers to
each, every and all Property and Collateral encumbered by this Indenture and all
other properties and collateral encumbered by the Other Indentures securing the
Note), provided that the assignment made by this Granting Clause Third shall be
subject to the provisions of the Master Lease Assignment and this Indenture and
shall not impair or diminish any obligation of Owner under the Granting Clause
Documents nor shall any such obligation be imposed upon Lender;


BUT EXCLUDING, HOWEVER, from the Mortgaged Property any and all Excepted
Payments now existing or hereafter arising and subject to provisions of the
Master Lease Assignment relating to certain exclusions;


WITH MORTGAGE COVENANTS and with all POWERS OF SALE, STATUTORY POWERS OF SALE
and other STATUTORY RIGHTS AND COVENANTS and upon the STATUTORY CONDITIONS in
each state in which a Property is located in which such
powers, statutory rights, covenants and conditions are valid;


TO HAVE AND TO HOLD the Mortgaged Property, with all the privileges and
appurtenances to the same belonging, and with the possession and right of
possession thereof, unto Trustee in trust for the benefit of Lender, or Lender,
as applicable, and their respective successors and assigns forever, subject to
the terms hereof; and


IT IS HEREBY COVENANTED, DECLARED AND AGREED that the Note and any other
Indebtedness of Owner to Lender are to be secured by this Indenture, that the
Mortgaged Property is to be held, as applicable, by Trustee in trust for the
benefit of Lender and by Lender upon and subject to the provisions of this
Indenture.


If a Land Parcel is located in one of the Mortgage States, this Indenture shall
be considered a mortgage on the Mortgaged Property located in such states
granted to Lender, its successors and assigns, and if a Land Parcel is located
in one of the Deed of Trust States, this Indenture shall be considered a deed of
trust or a trust deed, as applicable, on the Mortgaged Property located in such
states granted to Trustee in trust for the benefit of Lender, or to Lender, as
applicable, their respective successors and assigns.


The Master Lease is intended to be recorded prior to this Indenture. So long as
no Lease Event of Default exists and is continuing, Lender shall not join Tenant
nor any sublessee as a defendant in any action to foreclose upon the Mortgaged
Property and, upon foreclosure of all or any portion of the Mortgaged Property
by judicial proceedings or otherwise, neither Trustee, if applicable, nor Lender
shall be entitled nor shall seek to terminate the Master Lease or any sublease
provided that Tenant, from and after the date of such succession, attorns to
Lender, or any transferee of the Mortgaged Property by foreclosure or by
transfer in lieu of foreclosure, from or after the date of such succession,
under the then executory terms of the Master Lease.


ARTICLE 1
Definition of Terms


For all purposes of this Indenture, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:


(1)          the capitalized terms defined in this Article have the meanings
assigned to them in this Article, include the plural as well as the singular,
and, when used with respect to any contract, include all extensions,
modifications, amendments and supplements from time to time thereto;


(2)          all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP (as hereinafter defined) in effect on
the date hereof;


(3)          the words "herein," "hereof," and "hereunder" and other words of
similar import refer to this Indenture as a whole and not to any particular
Article, Section, or other subdivision;


                (4)          the words "include" and "including" and other words
of similar import shall be construed as if followed by the phrase ", without
limitation,"; and


(5)          any provision of this Indenture permitting the recovery of
attorneys' fees and costs shall be deemed to include such fees and costs
incurred in all appellate proceedings.


As used in this Indenture, the terms set forth below shall have the following
meanings:


"Actual Defeasance Amount" shall have the meaning provided in Section 4.6
hereof.


"Additional Rent" shall have the meaning provided in the Master Lease.


"Advances" shall mean all sums, amounts or expenses advanced or paid, and all
costs incurred, by Trustee or by Lender, as provided herein or in any other Loan
Document and secured hereby, upon failure of Owner or Remainderman to pay or
perform any obligation or covenant contained herein or in any such other Loan
Document,


"Affiliate" of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person or who is a director or officer of such
specified Person or of an Affiliate of such specified Person. For the purposes
of this definition, "control" when used with respect to any specified Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities or other
beneficial interest, by contract or otherwise; and the terms "controlling" and
"controlled" have the meanings correlative to the foregoing.


"Allocated Property Debt" shall mean, with respect to a particular Mortgaged
Property, the original allocated property debt set forth on Exhibit B hereto
with respect to such Mortgaged Property, multiplied by a fraction, the numerator
of which equals the outstanding principal balance of the Note at the time the
calculation is made and the denominator of which equals (a) the original
outstanding principal balance of the Note, minus (b) the original allocated
property debt (as set forth on said Exhibit B) of any other Mortgaged Property
which has been released from the lien of this Indenture.


"ALTA" shall mean American Land Title Association, or any successor thereto.


"Alteration" shall have the meaning provided in Section 2.3(c) hereof.


"Appraisal" shall mean any appraisal of a Property made by an Appraiser,
together with any update thereto and recertification thereof.


"Appraiser" shall mean an Independent appraiser selected by Lender who is a
member of the American Institute of Real Estate Appraisers with a national
practice and which has at least ten (10) years experience with real estate of
the same type and in the geographic area of
the Property.


"Appurtenances" shall have the meaning provided in the Granting Clauses hereof.


"Appurtenant Agreements" shall mean all reciprocal easements, cross easements
and/or similar types of agreements affecting the Mortgaged Property.


"Architect" shall mean a reputable architect registered or licensed as such in
the State.


"Assumed Properties," shall have the meaning provided in Section 2.16(a) hereof.


"Assumption" shall have the meaning provided in Section 2.16(a) hereof.


 "Assumption Date" shall have the meaning provided in Section 2.16(a) hereof.


"Authorized Representative" shall mean (i) with respect to any Person that is a
partnership, an Authorized Representative of the general partner of such
partnership, (ii) with respect to any Person that is a corporation, any
executive officer of such corporation, (iii) with respect to any Person that is
a trust, the trustee of such trust, and, if such trustee is a corporate trustee,
any corporate trust officer of such corporation, and (iv) with respect to any
Person that is a limited liability company, the manager or any authorized member
of such limited liability company.


"Balloon Payment" shall mean the payment of the outstanding principal balance of
the Note due on the Maturity Date of the Note.


"Bankruptcy Proceeding" shall mean any proceeding, action, petition or filing
under the Federal Bankruptcy Code or any similar state or federal law now or
hereafter in effect relating to bankruptcy, reorganization, dissolution,
termination, liquidation, receivership or insolvency, or the arrangement or
adjustment of debts.


"Basic Rent" shall have the meaning provided in the Master Lease.


"Business Day" shall mean any day other than a Saturday, Sunday or any other day
on which banking or savings and loan institutions in the State of New York are
authorized or required to be closed.


"Cash Collateral Account" shall mean each of the Central Account, the Defeasance
Account and the Restoration Account.


"Central Account" shall mean an Eligible Account, maintained in the name of
Lender, its successors and assigns, as secured party, or as may be otherwise
designated by Lender, into which Basic Rent and all other payments due from
Tenant to Owner shall be deposited.


"Closing Date" shall mean the date on which the Note is delivered.


"Code" shall mean the Uniform Commercial Code as in effect from time to time in
the State, including any amendments, modifications or successor statutes
thereto, and, to the extent that any of the Collateral (including any Cash
Collateral Account) is not governed by the Uniform Commercial Code in the State,
the defined term "Code" shall include any applicable common law or statute in
the State relating to the perfection and/or priority of Lender's security
interest therein.


"Collateral" shall have the meaning provided in the Granting Clauses hereof.


"Collateral Security Instrument" shall mean any right, document or instrument,
other than this Indenture, given as security for the Note or any other
Indebtedness (including, without limitation, the Master Lease Assignment).


"Condemnation Proceeds" shall mean all proceeds, awards or other amounts paid or
payable in connection with any Taking of all or any portion of the Mortgaged
Property.


"Controlling Interest" shall mean any Equity Interest in Owner through which the
power to direct the management and policies of Owner, directly or indirectly,
whether through the ownership of voting securities or other beneficial interest,
by contract or otherwise, may be exercised.


"Debt Service Payment" shall have the meaning provided in the Note and shall
include, without limitation, the scheduled principal and/or interest payments
and the Balloon Payment provided for therein.


"Deed of Trust States" shall mean the States of Arizona, California, Missouri,
Nevada, Texas and West Virginia.


"Default" shall mean the occurrence of any event hereunder or under any other
Loan Document which, with or without the giving of notice or the passage of
time, or both, would be an Event of Default.


"Default Collateral" shall have the meaning provided in Section 4.3(z) hereof.


"Default Rate" shall mean a per annum interest rate equal to the lesser of (a)
the Maximum Amount and (b) the sum of four percent (4%) plus the Fixed Rate.


"Default Rate Interest" shall mean, to the extent the Default Rate becomes
applicable, interest which accrues on any defaulted amount at the Default Rate
from and including the date such defaulted amount first became due and payable
to but not including the date of payment in full thereof.


"Defeasance Account" shall mean an Eligible Account in the name of Lender, its
successors and assigns, or as maybe otherwise designated by Lender, into which
all amounts received by Lender in connection with any prepayment or defeasance
of the Note shall be deposited.


"Defeasance Deposit" shall mean an amount equal to the sum of (i) an amount
sufficient to purchase U.S. Obligations which provide payments that will meet
the Scheduled Defeasance Payments, (ii) any costs and expenses incurred or to be
incurred in the purchase of such U.S. Obligations, and (iii) any other costs and
expenses required to accomplish the agreements of Section 2.20 hereof.


"Defeasance Event" shall have the meaning provided in Section 2.20(c) hereof.
"Defeasance Release Date" shall have the meaning provided in Section 2.20(c)
hereof.


"Defeasance Security Agreement" shall have the meaning provided in Section
2.20(c) hereof.


"Defeased Note" shall have the meaning provided in Section 2.20(a) hereof.


"Delaware Business Trust" shall mean a Delaware business trust which has an
Independent Trustee and with respect to which Lender and the Rating Agencies
shall have received (i) a certificate from the trustee of such Delaware business
trust certifying that it is an Independent Trustee and attaching a certified
copy of the trust agreement which satisfies, at the trust level, the
requirements of a Single Purpose Entity, (ii) an opinion of Delaware counsel
addressed to the Lender and to the Rating Agencies stating that under the laws
of the State of Delaware (A) neither a Delaware court nor a Federal court
sitting in Delaware would permit such beneficial owner to terminate the trust
agreement of the Owner except as otherwise provided therein, until the final
discharge of this Indenture and the sale or other final disposition by the
Independent Trustee of all property constituting part of the Collateral and
until payment in full of all of the Indebtedness of Owner under this Indenture
and the Note, and (B) as long as the trust agreement has not been terminated in
accordance with its terms or with the consent of Lender, creditors and
representatives of creditors of such beneficial owner and holders of a lien
against the assets of such beneficial owner, such as trustees, receivers or
liquidators, whether or not any insolvency proceeding has been commenced, may
acquire legal, valid and enforceable claims and liens, as to the trust estate of
Owner, only against the beneficial interest of such beneficial owner in such
trust estate, and do not have, and may not through the enforcement of such
creditors' rights acquire, any greater rights than the rights of the beneficial
owner with respect to such trust estate and (iii) an opinion of local counsel in
the State that either (A) state and Federal courts sitting in the State would
apply the laws of the State of Delaware to any matter raised in connection with
(1) the dissolution or liquidation of the trust and (2) the rights of creditors
of beneficial owners of the trust with respect to their beneficial interests in
the trust and with respect to the assets of the trust, or (B) such courts would
apply the law of the State, and giving the same opinions with respect to the
State as are set forth in clauses (ii)(A) and (ii)(B) above.


"Duff" shall mean Duff & Phelps Credit Rating Co., or any successor thereto.


"Eligible Account" shall mean either (a) a segregated account maintained with a
federal or state chartered depository institution or trust company which
complies with the definition of Eligible Institution; or (b) a segregated trust
account maintained with a federal or state chartered depository institution or
trust company with corporate trust powers acting in its fiduciary capacity
which, in the case of a state-chartered depositary institution or trust company
is subject to regulations substantially similar to 12 C.F.R. § 9.10(b), having
in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority.


"Eligible Institution" shall mean a depository institution or trust company the
short term unsecured debt obligations or commercial paper of which are rated at
least A-1 by S&P, P-1 by Moody's, D-1 by Duff and F-1 + by Fitch in the case of
accounts in which funds are held for 30 days or less (or, in the case of
accounts in which funds are held for more than 30 days, the long term unsecured
debt obligations of which are rated at least "AA" by Fitch, Duff and S&P and
"Aaa" by Moody's).


"Engineer" shall mean an engineer or engineering firm approved by Lender, in its
reasonable discretion.


"Environmental Claim" shall mean any claim, action, investigation or written
notice by any Person alleging potential liability (including, without
limitation, potential liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries or penalties) arising out of, based on or resulting from (i)
the presence, or release into the environment, of any Hazardous Substance (as
hereinafter defined) at the Mortgaged Property or (ii) circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.


"Environmental Consultant" shall mean an Independent environmental consultant or
environmental firm reasonably approved by Lender.


"Environmental Law" shall mean any present or future federal, state or local
law, statute, regulation or ordinance, and any judicial or administrative order
or judgment thereunder, and judicial opinions or orders, pertaining to health,
industrial hygiene, Hazardous Substances or the environment, including, but not
limited to, each of the following, as enacted as of the date hereof or as
hereafter amended: the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq.; the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §§ 6901 et seq.; the Toxic Substance Control
Act, 15 U.S.C. §§ 2601 et seq.; the Water Pollution Control Act (also known as
the Clean Water Act), 33 U.S.C. §§1251 et seq.; the Clean Air Act, 42 U.S.C.
§§7401 et seq.; and the Hazardous Materials Transportation Act, 49 U.S.C. §§1801
et seq.


"Environmental Report" shall mean the environmental report relating to the
Mortgaged Property prepared by an Environmental Consultant and delivered to
Lender in connection with the Loan and which Owner shall bear the cost of
obtaining.
"Environmental Violation" shall have the meaning provided in Section
2.22(c)(iv).


"Equipment" shall have the meaning provided in the Granting Clauses hereof and
shall include, without limitation, the FF&E.


"Equity Interests" shall mean (i) if Owner is a partnership, partnership
interests in Owner, or (ii) if Owner is a limited liability company, membership
interests in Owner; or
(iii) if Owner is a corporation, the share or stock interests in Owner or (iv)
if Owner is a trust, the partnership, membership, share or stock interests of
each entity which is a beneficial owner of such trust; provided, however, that
Equity Interests shall also include any direct or indirect legal or beneficial
ownership interest, or any other interest of any nature or kind whatsoever, of
any SPE Equity Owner in Owner or in any SPE Equity Owner of any SPE Equity Owner
in Owner, as applicable.


"Estate for Years" shall mean the estate for years owned by Owner in a
particular Land Parcel, for a term expiring April 30, 2019.


"Estimated Cost" shall have the meaning provided in Section 2.3(c) hereof.


"Event of Default" shall have the meaning set forth in Section 4.1 hereof.


"Event of Loss" shall mean, with respect to any Mortgaged Property, any event
that results in Tenant making a Rejectable Offer or a Rejectable Substitution
Offer in accordance with Section 3.3(a) of the Master Lease, which Rejectable
Offer is accepted or deemed accepted by Owner or which Rejectable Substitution
Offer is accepted by Owner, in either case in accordance with the Master Lease
Assignment and the Master Lease.


"Excepted Payments" shall mean (i) any amounts payable as Additional Rent under
the Master Lease to Owner (other than payments of Stipulated Loss Values,
purchase prices, Make-Whole Premiums and Loss Proceeds which are otherwise
required to be paid to Owner under the Master Lease and other than amounts which
are specifically required to be paid to Lender under the Master Lease),
including all indemnity payments to which Owner (or its successors and assigns
(other than Lender), agents, officers, directors or employees) is entitled under
the Granting Clause Documents; (ii) provided that no Event of Default has
occurred and is continuing, any amounts other than Basic Rent and payments of
Stipulated Loss Value, purchase prices, and Make-Whole Premiums payable under
any Granting Clause Document to reimburse Owner (including the reasonable
expenses of Owner incurred in connection with any such payment) for performing
or complying with any of the obligations of Tenant under and as permitted by any
Granting Clause Document; and (iii) any insurance proceeds (or payments with
respect to risks self-insured or policy deductibles) under general public
liability policies payable to, or maintained by, Owner or any Affiliate of
Owner.


"Excess Property Income" shall mean, on any Payment Date after payment of (i)
the current Debt Service Payment (including the Balloon Payment), if any, and
(ii) any other Indebtedness of Owner then due and payable, the remaining amount,
if any, available in the Central Account on such Payment Date, excluding any
amounts then held in any subaccount of the Central Account.


"Federal Bankruptcy Code" shall mean Title 11 of the United States Code, as
amended or superseded from time to time.


"FF&E" shall have the meaning provided in the Granting Clauses hereof.


"Financing Statement" shall mean any financing statement filed or recorded under
the Code showing Owner, as debtor, and Lender, as secured party, relating to any
Collateral.


"First Payment Date" shall have the meaning provided in the Note.


"Fiscal Year" shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of this Indenture.


"Fitch" shall mean Fitch IBCA, Inc., or any successor thereto.


"Fixed Rate" shall have the meaning provided in the Note.


"FMV Option Notice" shall have the meaning provided in the Master Lease.


 "FMV Option Price" shall have the meaning provided in the Master Lease.


 "FMV Purchase Option" shall have the meaning provided in the Master Lease.


"FMV Purchase Option Closing Date" shall have the meaning provided in the Master
Lease.


"GAAP" shall mean generally accepted accounting principles in the United States
of America as in effect as of the date of the applicable financial report and
consistently applied.


"Governmental Authority" shall mean any federal, state, regional or local
government or political subdivision thereof and any Person exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.


"Granting Clause Documents" shall have the meaning provided in the Granting
Clauses hereto.


"Hazardous Substance" shall mean any material, waste or substance which is:


(i)
included within the definitions of "hazardous substances," "hazardous
materials," "toxic substances," or "solid waste" in or pursuant to any
Environmental Law, or subject to regulation under any Environmental Law;

 
     (ii)      listed in the United States Department of Transportation Optional
Hazardous Materials Table, 49 C.F.R. § 172.101, as enacted as of the date hereof
or as hereafter amended, or in the United States Environmental Protection Agency
List of Hazardous Substances and Reportable Quantities, 40 C.F.R. Part 302, as
enacted as of the date hereof or as hereafter amended; or


   (iii)
explosive, radioactive, friable asbestos, a polychlorinated biphenyl, petroleum
or a petroleum product or waste oil.



"Impositions" shall mean (i) all taxes (including, without limitation, all ad
valorem, sales (including those imposed on lease rentals), use, single business,
gross receipts, value added, intangible transaction privilege, privilege or
license or similar taxes), assessments (including, without limitation, all
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not commenced or completed
within the term of this Indenture), ground rents, water, sewer or other rents
and charges, excises, levies, fees (including, without limitation, license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of Owner, the Mortgaged
Property and/or any Property Income (including all interest and penalties
thereon), which at any time prior to, during or in respect of the term hereof
may be assessed or imposed on or in respect of or be a lien upon (a) Owner
(including, without limitation, all income, franchise, single business or other
taxes imposed on Owner for the privilege of doing business in any jurisdiction
in which the Mortgaged Property, or any other collateral delivered or pledged to
Lender in connection with the Loan, is located) or Lender, (b) the Mortgaged
Property, or any other collateral delivered or pledged to Lender in connection
with the Loan, or any part thereof, or any Property Income therefrom or any
estate, right, title or interest therein, or (c) any occupancy, operation, use
or possession of, or sales from, or activity conducted on, or in connection with
the Mortgaged Property or the leasing or use thereof or any part thereof, or the
acquisition or financing of the acquisition of the Mortgaged Property by Owner,
(ii) all transfer, recording, stamp and real property gain taxes incurred upon
the sale, transfer, foreclosure or other disposition of the Mortgaged Property
or any interest therein, (iii) all offers, claims and demands of mechanics,
laborers, material men and others which, if unpaid, might create a lien on the
Mortgaged Property or on the Property Income, (iv) all charges for utilities,
communications and similar services servicing the Mortgaged Property and (v) if
any law is enacted or adopted or amended after the date of this Indenture which
deducts all or any portion of the Indebtedness from the value of the Mortgaged
Property for the purpose of taxation or which imposes a tax directly or
indirectly on all or any portion of the Indebtedness or on Landlord's Interest
in the Mortgaged Property, the taxes imposed by such law. Nothing contained in
this Indenture shall be construed to require Owner to pay any tax, assessment,
levy or charge imposed on any of the Lender Parties which are the nature of a
franchise, capital levy, estate, inheritance, succession, sales, income or net
revenue tax.


"Improvements" shall have the meaning provided in the Granting Clauses hereto.


"Indebtedness" shall have the meaning provided in the Granting Clauses hereto.


"Independent" shall mean, when used with respect to any Person, a Person who (i)
is in fact independent, (ii) does not have any direct financial interest or any
material indirect financial interest in Owner, or in any Affiliate of Owner, or
any constituent shareholder, member, beneficiary or partner of Owner, (iii) is
not connected with Owner, or any Affiliate of Owner, or any constituent
shareholder, member, beneficiary or partner of Owner, as an officer, employee,
promoter, underwriter, trustee, partner, director or person performing similar
functions, and (iv) is not a member of the immediate family of a Person
described in clause (ii) or (iii) above. Whenever it is herein provided that any
Independent Person's opinion or certificate shall be provided, such opinion or
certificate shall state that the Person executing the same has read this
definition and is Independent within the meaning hereof.


"Independent Director" shall mean a duly appointed member of the board of
directors of the relevant entity who shall not have been, at the time of such
appointment, at any time after appointment, or at any time in the preceding five
(5) years, (i) a stockholder, director, officer, manager, employee, partner,
attorney or counsel of such entity or of a direct or indirect legal or
beneficial owner in such entity or any of its Affiliates, (ii) a customer of or,
supplier, to such entity or any of its shareholders or Affiliates, (iii) a
person who controls such entity or any of its Affiliates, or (iv) a member of
the immediate family of a person defined in (i), (ii) or (iii) above. As used
herein, the term "control" means the possession, directly or indirectly, of the
power to direct or cause the direction of the management, policies or activities
of a Person, whether through ownership of voting securities, by contract or
otherwise.


"Independent Trustee" shall mean an individual or corporation or bank who is not
and for the prior five years has not been (i) a stockholder, director, officer,
employee, partner, attorney or counsel of Owner or of any beneficial owner of
Owner or of any Affiliate of either of them, (ii) a customer, creditor, supplier
or other Person who, during the immediately preceding fiscal year, derived more
than 10% of its purchases or gross revenues from its activities with Owner, any
beneficial owner of Owner or any Affiliate of either of them, or (iii) a Person
controlling or under common control with any such stockholder, partner,
customer, creditor, supplier or other Person; or (iv) a member of the immediate
family of any such stockholder, director, officer, employee, partner, customer,
supplier or other Person. As used herein, the term "control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management, policies or activities of a Person, whether through
ownership of voting securities, by contract or otherwise. The initial
Independent Trustee shall be Wilmington Trust Company.


"Insurance Proceeds" shall mean all proceeds or payments received or receivable
under any insurance policy required to be maintained pursuant to Section 2.3 or
2.4 hereof in connection with any fire, flood or other casualty affecting all or
any portion of the Mortgaged Property.


"Intangibles" shall have the meaning provided in the Granting Clauses hereto.


"Investment Grade Rating" shall mean a solicited long term unsecured debt rating
of (i) BBB or better by S&P, (ii) BBB or better by Fitch (if such Person then
has a solicited long term unsecured debt rating by Fitch), (iii) BBB or better
by Duff (if such Person then has a solicited long term unsecured debt rating by
Duff), and (iv) Baa2 or better by Moody's (if such Person then has a solicited
long term unsecured debt rating by Moody's).


"I.R.C." shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations promulgated thereunder in
temporary or final form, or in proposed form, if by reason of their effective
date, such regulations would apply to the transactions contemplated by the
Operative Documents.


"Land" shall have the meaning provided in the Granting Clauses hereto.


"Land Parcel" shall have the meaning provided in the Granting Clauses hereto.


"Landlord's Interest" shall mean (i) if Owner owns a fee estate in each Property
as specified on Schedule I hereto, such fee estate, and (ii) if Owner owns an
Estate for Years in each Property as specified on Schedule I hereto, fee title
to the Improvements on, the Estate for Years in, and the rights of Owner under
the Option Agreement and the Tripartite Agreement with respect to, each Land
Parcel.


"Late Charge" shall have the meaning provided in the Note.


"Lease Event of Default" shall mean an Event of Default as defined in the Master
Lease.


"Lease Termination Date" shall have the meaning provided in the Master Lease.


"Leases" shall have the meaning provided in the Granting Clauses hereto.


"Legal Requirements" means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities (including, without
limitation, Environmental Laws) affecting Owner, Remainderman, the Mortgaged
Property or any part thereof or the ownership, leasing, construction, use,
alteration or operation thereof, or any part thereof, whether now or hereafter
enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any Appurtenant Agreements or other instruments,
contracts, documents or insurance policies, either of record or known to Owner,
at any time in force affecting the Mortgaged Property or any part thereof,
including, without limitation, any which may (i) require repairs, modifications
or alterations in or to the Mortgaged Property or any part thereof, or (ii) in
any way limit the use and enjoyment thereof.


"Lender" shall mean Nomura Asset Capital Corporation, a Delaware corporation,
and its successors and assigns.


"Lender Parties" shall mean Lender and its successors in interest and assigns
and servicing agents, and their respective affiliates, subsidiaries, parents,
employees, officers, shareholders, partners, members, managers, trustees,
beneficial owners, directors and agents.


"Lender Party" shall mean any one of the Lender Parties individually.


"Lien" shall mean any mortgage, deed of trust, deed to secure debt, lien,
pledge, hypothecation, assignment, security interest, or any other encumbrance,
charge or transfer of, on or affecting the Mortgaged Property or any portion
thereof or Owner, or any interest therein, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic's, materialmen's and other similar liens
and encumbrances.


"Loan" shall have the meaning provided in the Recitals hereto.


"Loan Agreement" shall have the meaning provided in the Granting Clauses hereto.
"Loan Amount" shall mean the face amount of the Note.


"Loan Documents" shall mean the Loan Agreement, the Note, this Indenture, the
Master Lease Assignment, the Tenant Consent, UCC-1 Financing Statements and each
other instrument, contract, document, securities law indemnification agreement,
other agreement or certificate evidencing or securing the Loan or executed by
Owner in connection therewith.


"Loss Payee Endorsement"- shall mean the loss payee endorsement which
constitutes part of the Residual Value Policy.


"Loss Proceeds" shall mean any Condemnation Proceeds or Insurance Proceeds, as
applicable.


"Make-Whole Premium" shall mean the amount, if any, determined by Lender in its
reasonable discretion (at the time immediately prior to the payment of such
amount to Lender) which, when added to the remaining principal of the Note or of
the Defeased Note, as applicable, will be sufficient to purchase U.S.
Obligations which provide payments that will meet the Scheduled Defeasance
Payments assuming a defeasance was to occur on the date such Make-Whole Premium
is due (whether or not any defeasance is then required or permitted under this
Indenture), provided, however, that under no circumstances shall the Make-Whole
Premium be less than zero.


"Master Lease" shall mean that certain Lease Agreement, of even date herewith,
by and between Owner, as landlord, and Tenant, as tenant.


"Master Lease Assignment" shall mean that certain first priority Assignment of
Master Lease and Guaranty, of even date herewith, from Owner, as assignor, to
Lender, as assignee, assigning Owner's interest in and to the Leases, the Master
Lease Guaranty, the Property Income and in certain other contracts including the
Residual Value Policy as collateral security for the repayment of the
Indebtedness.


"Master Lease Guarantor" shall mean ACCOR, a French societe anonyme, together
with its permitted successors and assigns by merger, consolidation or
acquisition of its assets substantially as an entirety.


"Master Lease Guaranty" shall mean that certain Lease Guaranty, of even date
herewith, made by Master Lease Guarantor for the benefit of Owner.


"Material Alteration" shall have the meaning provided in Section 2.3(c) hereof.


"Maturity Date" shall mean the Maturity Date specified in the Note which is May
1, 2018.


"Maximum Rate" shall have the meaning provided in the Note.


"Moody's" shall mean Moody's Investors Service, Inc., or any successor thereto.


"Mortgage States" shall mean the States of Kentucky, Louisiana, Michigan and
Ohio.


 "Mortgaged Property" shall have the meaning provided in the Granting Clauses
hereto. "NACC" shall have the meaning provided in Section 2.20(i) hereof.


"Net Proceeds" shall mean the excess of (i) (x) the purchase price (at
foreclosure or otherwise) actually received by Lender with respect to the
Mortgaged Property as a result of the exercise by Lender of its rights, powers,
privileges and other remedies after the occurrence of an Event of Default, or
(y) in the event that Lender (or Lender's nominee) is the purchaser at
foreclosure by credit bid, then the amount of such credit bid, in either case,
over (ii) all costs and expenses, including, without limitation, all reasonable
attorneys' fees and disbursements and any brokerage fees, if applicable,
incurred by Lender in connection with the exercise of such remedies, including
the sale of such Mortgaged Property after a foreclosure against the Mortgaged
Property.


"Note" shall mean that certain Promissory Note evidencing the Loan from Owner,
as maker, to Lender, as lender, or order, as payee, together with any extension,
modification, amendment or supplement thereto and any replacement or restatement
thereof.


"Notice Deposit Amount" shall have the meaning provided in Section 4.6 hereof.
"Officer's Certificate" shall mean a certificate delivered to Lender by Owner
which is signed by the Authorized Representative of Owner.


"Operative Document" shall mean each Loan Document, the Option Agreement, the
Tripartite Agreement, the Master Lease, the Master Lease Guaranty, the Residual
Value Policy and each other instrument, contract, document, certificate or
agreement entered into by any of Seller, Owner, Remainderman, Tenant, Master
Lease Guarantor or Residual Value Insurer in connection with the sale,
acquisition, ownership, leasing, franchising or management of the Mortgaged
Property, the guaranty of the Master Lease and Tenant Consent and the insurance
with respect to the residual value of the Mortgaged Property.


"Option Agreement" shall mean that certain Option and Subordination Agreement,
if any, between Owner and Remainderman setting forth the option of Owner to
ground lease or purchase a particular Land Parcel from Remainderman effective at
the expiration of the Estate for Years.


"Option Notice" shall have the meaning provided in the Master Lease.


 "Option Purchase Price" shall have the meaning provided in the Master Lease.


"Owner" shall mean M-Six Penvest II Business Trust, a Delaware business trust,
and each other Owner listed on Schedule I hereto through which it directly or
indirectly holds title to the Landlord's Interest in the Properties, and their
respective permitted successors and assigns.


"Partners" shall have the meaning provided in Section 4.3(z) hereof.


"Payment" shall have the meaning provided in Section 2.1(c) hereof.


"Payment Date" shall mean the date on which each of the Debt Service Payments
are due under the Note, which shall be payable monthly commencing on the First
Payment Date, or if such day is not a Business Day, the next following Business
Day, and shall include the Maturity Date of the Note on which the Balloon
Payment is due provided, however, that the first payment of stub period interest
only, if any, due on the Note shall be paid on the Closing Date.


"Permitted Defeasance Date" shall mean any Payment Date occurring after the
earlier of two years after the start up date within the meaning of Section
860G(a)(9) of the I.R.C. of any Person or pool of assets electing REMIC status
in a Secondary Market Transaction which includes the Loan or thirty-six (36)
months after the Closing Date.


"Permitted Encumbrances" shall mean collectively, (i) the Liens created by this
Indenture and the Master Lease Assignment, (ii) the Master Lease and the
Sublease, (iii) Liens and those exceptions to title set forth in the Title
Insurance Policy obtained by Lender in connection with this Indenture, (iv)
Liens, if any, for Impositions imposed by any Governmental Authority not yet due
or delinquent or being contested in good faith and by appropriate proceedings in
accordance with Section 2.6(b) hereof, (v) any mechanics, materialmen's or other
Liens deleted from the exceptions to, or for which Lender is affirmatively
insured against for loss or damage pursuant to, the Title Insurance Policy
issued to Lender insuring the Lien of this Indenture, and (vi) without limiting
the foregoing, any and all governmental and public utility easements, licenses
or other similar agreements which may hereafter be granted by Owner and
Remainderman (to the extent Owner has requested that Remainderman join therein)
and which do not adversely affect (A) the marketability of title to the
Mortgaged Property, (B) the fair market value thereof, or (C) the use thereof as
of the date hereof and provided that Owner has complied with Section 2.11 with
respect thereto.


"Permitted Investments": Any one or more of the following obligations or
securities payable on demand or having a scheduled maturity on or before the
Business Day preceding the date upon which the funds in the related Cash
Collateral Account are required to be drawn:


        (i)  
obligations of, or obligations fully guaranteed as to payment of principal and
interest by, the United States or any agency or instrumentality thereof provided
such obligations are backed by the full faith and credit of the United States of
America including, without limitation, obligations of the U.S. Treasury (all
direct or fully guaranteed obligations), the Farmers Home Administration
(certificates of beneficial ownership), the General Services Administration
(participation certificates), the U.S. Maritime Administration (guaranteed Title
XI financing), the Small Business Administration (guaranteed participation
certificates and guaranteed pool certificates), the U.S. Department of Housing
and Urban Development (local authority bonds), and the Washington Metropolitan
Area Transit Authority (guaranteed transit bonds); provided, however, that the
investment described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an "r" highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must be not subject to
liquidation prior to their maturity;


 
(ii)           Federal Housing Administration debentures;


 
(iii)
obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Student Loan Marketing Association (debt obligations), the
Financing Corp. (debt obligations), and the Resolution Funding Corp. (debt
obligations); provided, however, that the investments described in this clause
must (A) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (B) if rated by S&P, must not have an "r" highlighter
affixed to their rating, (C) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus a
fixed spread (if any) and must move proportionately with that index, and (D)
such investments must not be subject to liquidation prior to their maturity;



 
(iv)
federal funds, unsecured certificates of deposit, time deposits, bankers'
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
any Rating Agency other than S&P, otherwise acceptable to such Rating Agency or
Agencies, as applicable, as confirmed in writing that such investment would not,
in and of itself, result in a downgrade, qualification or withdrawal of the then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an "r" highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, (D) such investment must not be subject to
liquidation prior to their maturity;



 
(v)
fully Federal Deposit Insurance Corporation-insured demand and time deposits in,
or certificates of deposit of, or bankers' acceptances issued by, any bank or
trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by any Rating Agency other than
S&P, otherwise acceptable to such Rating Agency or Agencies, as applicable, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the then current ratings assigned to
the Securities); provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an "r"
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;



 
(vi)
debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by any Rating Agency other than
S&P, otherwise acceptable to such Rating Agency or Agencies, as applicable, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the then current ratings assigned to
the Securities) in its highest long-term unsecured rating category; provided,
however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an "r" highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;



 
(vii)
commercial paper (including both non-interest-bearing discount obligations and
interest-bearing obligations payable on demand or on a specified date not more
than one year after the date of issuance thereof) with maturities of not more
than 365 days and that at all times is rated by each Rating Agency (or, if not
rated by any Rating Agency other than S&P, otherwise acceptable to such Rating
Agency or Agencies, as applicable, as confirmed in writing that such investment
would not, in and of itself, result in a downgrade, qualification or withdrawal
of the then current ratings assigned to the Securities) in its highest
short-term unsecured debt rating; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an "r" highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;



 
(viii)
the Federal Prime Obligation Money Market Fund so long as such fund is rated
"AAA" by each Rating Agency (or, if not rated by any Rating Agency other than
S&P, otherwise acceptable to such Rating Agency or Agencies, as applicable, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the then current ratings assigned to
the Securities); and



 
(ix)
any other demand, money market or time deposit, demand obligation or any other
obligation, security or investment, provided that each Rating Agency has
confirmed in writing to the Lender, that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the then current
ratings assigned to the Securities;



provided, however, (A) that, in the judgment of the Lender, such obligation or
security continues to qualify as a "cash flow investment" pursuant to I.R.C.
860G(a)(6) earning a passive return in the nature of interest and (B) that no
obligation or security shall be a Permitted Investment if (1) such obligation or
security evidences a right to receive only interest payments or (2) the right to
receive principal and interest payments on such obligation or security are
derived from an underlying investment that provides a yield to maturity in
excess of 120% of the yield to maturity at par of such underlying investment.


"Person" shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.


"Principal Amount" shall mean the principal amount of the Loan outstanding from
time to time as the same may be increased as a result of any advance by Lender
under any Loan Document and as the same may be decreased as a result of any
payment or prepayment thereof.


"Proceeds" shall have the meaning provided in the Granting Clauses hereto.


 "Property" shall have the meaning provided in the Granting Clauses hereto.


"Property Income" shall have the meaning provided in the Granting Clauses
hereto.


"Purchase Option" shall have the meaning provided in the Master Lease.


"Purchase Option Closing Date" shall have the meaning provided in the Master
Lease.


"Rating Agencies" shall mean Duff, Fitch, Moody's and S&P and any other
nationally recognized statistical rating agency which may hereafter be engaged
by Lender; provided, however, that at any time during which the Loan is included
in a Secondary Market Transaction, "Rating Agencies" shall mean the rating
agency or rating agencies that from time to time rate the Securities issued in
connection with such Secondary Market Transaction.


"Recourse Distributions" shall have the meaning provided in Section 4.3(z)
hereof.


"Rejectable Offer" shall have the meaning provided in the Master Lease.


"Rejectable Substitution Offer" shall have the meaning provided in the Master
Lease.


"Released Property" shall have the meaning provided in Section 2.8(a) hereof.


"Remainderman" shall mean each Remainderman, if any, listed on Schedule I hereto
which holds title to the remainder interest in the related Property, and their
respective permitted successors and assigns, and any Person acquiring a
remainder interest in the related Property pursuant to and in accordance with
Section 2.16 hereof.


"Remedial Work" shall have the meaning provided in Section 2.22(a)(ii) hereof.


"REMIC," shall mean a real estate mortgage investment conduit as defined under
Section 860D of the I.R.C.


"Replaced Project" shall have the meaning provided in Section 2.8(a) hereof.


"Residual Value Insurer" shall mean R.V.I. America Insurance Company, a
Connecticut insurance company, together with any successor thereto by merger,
consolidation or sale of substantially all of its assets.


"Residual Value Policy" shall mean that certain residual value insurance policy
with respect to the Mortgaged Properties issued by the Residual Value Insurer
with Lender as loss payee thereunder, together with all amendments, supplements
and endorsements thereto (including the Loss Payee Endorsement).


"Restoration Account" shall mean an Eligible Account in the name of Lender, its
successors and assigns, as secured party, or as may be otherwise designated by
Lender, into which all Loss Proceeds, except as otherwise set forth in this
Indenture, shall be deposited.


"Room of the 90's Plans and Specifications" shall mean those plans and
specifications which have been delivered by Tenant to Owner and to Lender,
identified by Tenant as "Room of the 90's Plans and Specifications", and which
have been pre-approved by Owner and by Lender.


"S&P" shall mean Standard & Poor's Ratings Group, or any successor thereto.


"Scheduled Defeasance Payments" shall have the meaning provided in Section
2.20(d) hereof.


"Secondary Market Transaction" shall mean any Securitization and any other
transaction in which the Lender (i) sells the Loan, the Note and the other Loan
Documents to one or more investors as a whole loan, (ii) participates the Loan
to one or more investors, or (iii) otherwise sells the Loan or any interest
therein to investors.


"Securities" shall mean any securities issued and outstanding or to be issued
pursuant to any Secondary Market Transaction.


"Securitization" shall mean any securitization in which the Loan is included or
is intended to be included.


"Seller" shall mean Motel 6 Operating L.P., a Delaware limited partnership,
together with any entity succeeding thereto by merger, consolidation or
acquisition of its assets substantially as an entirety.


"Single-Purpose Entity" shall mean a corporation, limited partnership, limited
liability company or trust which, at all times since its formation and
thereafter until the Indebtedness shall have been paid in full,


(i)
was and will be organized solely for the purpose of (w) owning an interest in
the Mortgaged Property and owning the sole beneficial interest in a trust which
owns an interest in the Mortgaged Property, and owning (1) the stock of the sole
general partner of a limited partnership which owns an interest in the Mortgaged
Property and (2) the sole limited partnership interest in such limited
partnership or (x) acting as the managing member of the limited liability
company which owns an interest in the Mortgaged Property or which is the sole
beneficial owner of the trust which owns an interest in the Mortgaged Property
or (y) acting as the general partner of a limited partnership which owns an
interest in the Mortgaged Property or (z) acting as the sole beneficiary of a
trust which owns an interest in the Mortgaged Property;



(ii)
has not and will not engage in any business unrelated to (w) the ownership and
leasing of an interest in the Mortgaged Property, and the ownership of the sole
beneficial interest in a trust which owns an interest in the Mortgaged Property,
and the ownership of (1) the stock of the sole general partner of a limited
partnership which owns an interest in the Mortgaged Property and (2) the sole
limited partner interest in such limited partnership, or (x) acting as a
managing member of a limited liability company which owns an interest in the
Mortgaged Property or which is the sole beneficial owner of the trust which owns
an interest in the Mortgaged Property or (y) acting as a general partner of a
limited partnership which owns an interest in the Mortgaged Property or (z)
acting as the sole beneficiary of a trust which owns an interest in the
Mortgaged Property, and will conduct and operate its business as presently
conducted and operated;



(iii)
has not and will not have any assets other than (w) those related to the
Mortgaged Property, and the ownership of the sole beneficial interest in a trust
which owns an interest in the Mortgaged Property, and the ownership of (1) the
stock of the sole general partner of a limited partnership which owns an
interest in the Mortgaged Property and (2) the sole limited partner interest in
such limited partnership or (x) its member interest in the limited liability
company which owns an interest in the Mortgaged Property or which is the sole
beneficial owner of the trust which owns an interest in the Mortgaged Property
or (y) its general partnership interest in the limited partnership which owns an
interest in the Mortgaged Property or (z) its beneficial interest in a trust
which owns an interest in the Mortgaged Property, as applicable;



(iv)
will do all things necessary to preserve its existence, has not and will not
engage in, seek or consent to any dissolution, winding up, liquidation,
consolidation or merger, (y) except as otherwise expressly permitted by this
Indenture, has not and will not engage in, seek or consent to any asset sale,
transfer of partnership, membership, shareholder or beneficial interests, and
(z) without the prior written consent of Lender, will not amend, modify or
otherwise change its partnership agreement, articles of incorporation, articles
of organization, certificate of formation, operating agreement, limited
liability company agreement, trust agreement or trust certificate (as
applicable) and will not permit a constituent party to cause the amendment or
modification of such constituent agreement of such Single Purpose Entity, or
other change thereto;



 (v)
if such entity is a limited partnership, has and will have as its only general
partners, general partners which are and will be Single-Purpose Entities which
are corporations;



(vi)
if such entity is a trust, has and will have as its trustee, an Independent
Trustee, has not taken and will not take any action requiring the consent of
such Independent Trustee unless such Independent Trustee has consented thereto,
and, unless it is a Delaware Business Trust, has and will have as its sole
beneficial owner, a beneficial owner which is a Single-Purpose Entity;

 
(vii)         if such entity is a corporation, at all relevant times, has and
will have at least one Independent Director;
 
(viii)        he board of directors of such entity has not taken and will not
take any action requiring the unanimous affirmative vote of 100% of the members
of the board of directors unless all of the directors, including, without
limitation, all Independent Directors, shall have participated in such vote;


(ix)
has not and will not fail to correct any known misunderstanding regarding the
separate identity of such entity;



(x)
if such entity is a limited liability company, has and will have at least one
member that is and will be a Single-Purpose Entity which is and will be a
corporation, and such corporation is and will be the managing member of such
limited liability company;



(xi)
without the unanimous consent of all of the partners, directors (including
without limitation all Independent Directors), members, beneficial owners or
trustees (including without limitation the Independent Trustee), as applicable,
has not and will not with respect to itself or to any other entity in which it
has a direct or indirect legal or beneficial ownership interest (a) file a
bankruptcy, insolvency or reorganization petition or otherwise institute
insolvency proceedings or otherwise seek any relief under any laws relating to
the relief from debts or the protection of debtors generally; (b) seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for such entity or all or any
portion of such entity's properties; (c) make any assignment for the benefit of
such entity's creditors; or (d) take any action that might cause such entity to
become insolvent;



(xii)
has maintained and will maintain its accounts, books and records separate from
any other Person;



(xiii)
has maintained and will maintain its books, records, resolutions and agreements
as official records;



 (xiv)
has not commingled and will not commingle its funds or assets with those of any
other Person;



(xv)
has held and will hold its assets in its own name and has maintained and will
maintain its assets in such a manner that it will not be costly or difficult to
segregate, ascertain or identify its individual assets from those of any
Affiliate or constituent party or any other Person;

 
(xvi)         has conducted and will conduct its business in its name;


(xvii)
has maintained and will maintain its books, records, financial statements,
accounting records, bank accounts and other entity documents separate from any
other person or entity, and will file its own tax returns;

 
(xviii)      has paid and will pay its own liabilities out of its own funds and
assets;


(xix)
has observed and will observe all partnership, corporate, limited liability
company or trust formalities as applicable;

 
(xx)          has maintained and will maintain an arms-length relationship with
its Affiliates;


(xxi)
(a) if such entity owns an interest in the Mortgaged Property, has and will have
no indebtedness, secured or unsecured, direct or indirect, absolute or
contingent (including guaranteeing any obligation), other than the Indebtedness
and unsecured trade payables in the ordinary course of business relating to the
ownership and operation of the Mortgaged Property which are paid within thirty
(30) days of the date incurred, or (b) if such entity acts as the general
partner of a limited partnership which owns an interest in the Mortgaged
Property, has and will have no indebtedness, secured or unsecured, direct or
indirect, absolute or contingent (including guaranteeing any obligation), other
than unsecured trade payables in the ordinary course of business relating to
acting as a general partner of such limited partnership which are paid within
thirty (30) days of the date incurred, (c) if such entity acts as a managing
member of a limited liability company which is the beneficial owner of a trust
which owns an interest in the Mortgaged Property, has and will have no
indebtedness, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than unsecured trade payables in
the ordinary course of business relating to acting as a member of such limited
liability company which are paid within thirty (30) days of the date incurred,
or (d) if such entity is a beneficial owner of a trust which owns an interest in
the Mortgaged Property and such beneficial owner is required to be a Single
Purpose Entity pursuant to the provisions of this Indenture, has and will have
no indebtedness, secured or unsecured, direct or indirect, absolute or
contingent (including guaranteeing any obligation), other than [Pool IV and IX
only: the Indebtedness and] unsecured trade payables in the ordinary course of
business relating to acting as a beneficial owner of such trust which are paid
within thirty (30) days of the date incurred;



(xxii)
has not and will not assume or guaranty or become obligated for the debts of any
other Person and has not and will not hold itself out to be responsible for the
debts or obligations of any other Person;



(xxiii)
has not acquired and will not acquire obligations or securities of its partners,
members, beneficial owners, trustees, shareholders or other Affiliates;



(xxiv)
is and will remain solvent, will pay its debts and liabilities as they become
due and has allocated and will allocate fairly and reasonably shared expenses,
including, without limitation, shared office space;



(xxv)
except pursuant hereto, has not and will not pledge its assets for the benefit
of any other Person;



(xxvi)
has held and identified itself and will hold itself out and identify itself as a
separate and distinct entity under its own name and not as a division or part of
any other Person and will maintain and utilize separate stationary, invoices and
checks;



(xxvii)
has not made and will not make loans or advances to any Person (excluding
advances which Owner is permitted to make as landlord under the Master Lease);



(xxviii)
has not and will not identify its partners, members, beneficial owners, trustees
or shareholders, or any Affiliates of any of them as a division or part of it;



(xxix)
if such entity is a limited liability company, such entity shall dissolve only
upon the bankruptcy of the managing member, and such entity's articles of
organization, certificate of formation, limited liability company agreement
and/or operating agreement, as applicable, shall contain such provision;



(xxx)
has not entered and will not enter into or be a party to, any transaction,
contract or agreement with its partners, members, beneficial owners, trustees,
shareholders or its Affiliates except in the ordinary course of its business and
on terms which are intrinsically fair and are no less favorable to it than would
be obtained in a comparable arms-length transaction with an unrelated third
party;

 
(xxxi)        has paid and will pay the salaries of its own employees from its
own funds;


(xxxii)
has maintained and will maintain adequate capital for the normal obligations
reasonably foreseeable in its contemplated business and in light of its
contemplated business operations; and



(xxxiii)
if such entity is a limited liability company, limited partnership or trust, and
such entity has one or more managing members, general partners or trustees, as
applicable, then such entity shall continue (and not dissolve) for so long as a
solvent managing member, general partner or trustee, as applicable, exists and
such entity's organizational documents shall contain such provision.



"SPE Equity Owner" shall mean, (i) with respect to any Person that is a
partnership, the general partner of such partnership, (ii) with respect to any
Person that is a trust, the beneficial owner(s) of such trust, unless such trust
is a Delaware Business Trust, and (iii) with respect to any Person that is a
limited liability company, the managing member thereof.


"SPE Equity Owner's Certificate" means the SPE Equity Owner's Certificate in
form and substance satisfactory to Lender dated as of the Closing Date.


"State" shall mean the state or commonwealth in which the related Mortgaged
Property is situated.


"Stipulated Loss Value" shall have the meaning provided in the Master Lease.


 "Structural Work" shall have the meaning provided in Section 2.3(c) hereof.


"Sublease" shall mean that certain Sublease Agreement of even date herewith
between Tenant, as landlord, and Seller, as tenant.


"Substitute Project" shall have the meaning provided in the Master Lease.


 "Substitution" shall have the meaning provided in the Master Lease.


"Successor Borrower" shall have the meaning provided in Section 2.20(i) hereof.


"Taking" shall mean a taking, requisition, sale or voluntary conveyance of all
or part of the Mortgaged Property, or any interest therein or right accruing
thereto or use or occupancy thereof, by, on account of, or in settlement of any
actual or threatened condemnation or other eminent domain proceeding whether or
not the same shall have actually been commenced.


"Tenant" shall mean Universal Commercial Credit Leasing III, Inc., a Delaware
corporation, as tenant under the Master Lease, together with any entity
succeeding thereto by merger, consolidation or acquisition of its assets
substantially as an entirety as permitted under the Master Lease.


"Tenant Consent" shall mean that certain Assignment of Master Lease and Guaranty
Consent Agreement, of even date herewith, among Owner, Tenant and Lender.


"Tenant's Personal Property" shall include Tenant's or any sublessee's
tradenames or trademarks or the right to use the same, Tenant's or any
sublessee's reservation system, Tenant's or any sublessee's proprietary computer
software, Tenant's or any sublessee's telephone system and wiring and, in
addition, Tenant's Personal Property and personal property located on or about
the Land and Improvements which is owned or held under lease by Tenant from
persons other than Owner that is not subject to the Master Lease.


"Termination Date" shall have the meaning provided for "Lease Termination Date"
in the Master Lease.


"Title Insurance Policy" shall mean the ALTA Form 1992 lender's title insurance
policy, insuring that this Indenture constitutes a first priority lien in favor
of Lender on the Mortgaged Property subject only to the Permitted Encumbrances
of the type specified in clause (i), (ii) and (iii) (other than the Master Lease
Assignment and the Sublease) of the definition thereof, and containing such
endorsements and affirmative assurances as Lender shall reasonably require.


"Transfer" shall mean the conveyance, assignment, sale, mortgaging, encumbrance,
pledging, hypothecation, granting of a security interest in, granting of options
with respect to, or other disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) all or any portion of any direct or indirect, legal
or beneficial interest (including any profit interest in Owner or any SPE Equity
Owner) in all or any portion of the Mortgaged Property or in Owner or any SPE
Equity Owner.


"Transferee" shall have the meaning provided in Section 2.16(a) hereof.


"Tripartite Agreement" shall mean that certain Tripartite Agreement, if any,
among Tenant, Owner and Remainderman.


"Trustee" shall mean, in the event that this Indenture is a deed of trust, the
Person appointed to act as trustee hereunder.


"Work" shall have the meaning provided in Section 2.3(c) hereof.


"U.S. Obligations" means obligations or securities not subject to prepayment,
call or early redemption which are direct obligations of, or obligations fully
guaranteed as to timely payment by, the United States of America or any agency
or instrumentality of the United States of America, the obligations of which are
backed by the full faith and credit of the United States of America.


"Undefeased Note" shall have the meaning provided in Section 2.20(a) hereof.


"Unscheduled Payments" shall mean (i) all Loss Proceeds that Lender has elected
or is required to apply to the repayment of the Indebtedness pursuant to this
Indenture, the Loan Agreement or any other Loan Document, (ii) any funds
representing a voluntary or involuntary prepayment of the principal portion of
the Note and (iii) any Net Proceeds.


ARTICLE 2
Covenants


Each of Owner and Remainderman covenants, warrants, represents and agrees with
and to Lender as follows (each representing and agreeing only with respect to
itself):


Section 2.1                      Payment of the Indebtedness. Owner shall
punctually pay the Indebtedness at the times and in the manner provided in this
Indenture, in the Note and in the other Loan Documents, all in lawful money of
the United States of America, without setoff, counterclaim or any other
deduction whatsoever.


(a)           Owner's obligation to pay the principal of and interest on the
Loan (including Late Charges, Default Rate Interest, and Make-Whole Premium, if
any), shall be evidenced by this Indenture and by the Note, duly executed and
delivered by Owner. The Note shall be payable as to principal, interest, Late
Charges, Default Rate Interest and Make-Whole Premium, if any, as specified in
this Indenture and in the Note, with a final maturity on the Maturity Date.
Owner shall pay all outstanding Indebtedness on the Maturity Date. Interest
(other than Default Rate Interest) shall accrue on the outstanding Principal
Amount of the Note and all other amounts due to Lender under the Loan Documents
at the Fixed Rate and shall be computed as set forth in the Note. If Owner fails
to make any payment of principal, interest, Make-Whole Premium or Defeasance
Deposit, whether as a Debt Service Payment, at maturity, as part of any
prepayment, defeasance, upon acceleration or otherwise, as set forth in the Loan
Documents within two (2) Business Days after the delivery of written notice to
Owner and to Tenant that such amount and any payment then due under the Master
Lease has not been paid when the same is due, Owner shall pay a Late Charge
provided, however, that such Late Charge shall not be due until thirty (30) days
after failure to pay the Balloon Payment on the Maturity Date. On the Maturity
Date, Owner shall pay to Lender all amounts owing under the Loan Documents
including, without limitation, interest, principal, Late Charges, Default Rate
Interest and any Make-Whole Premium. The Note is subject to prepayment as set
forth in Section 2.9 and is subject to defeasance as set forth in Section 2.20.


(b)           On each Payment Date until the Note is paid in full on the
Maturity Date or otherwise, Owner shall pay to Lender an amount equal to the
Debt Service Payment due on the related Payment Date as set forth on Schedule 1
attached to the Note, irrespective of whether or not any voluntary or
involuntary prepayments of principal have been made, provided, however, that
such Debt Service Payments may be reamortized as set forth in this Section
2.1(b). On the Maturity Date, Owner shall pay to Lender, without duplication,
the Balloon Payment, if any, and the entire outstanding Principal Amount of the
Note, to the extent not theretofore paid, together with all accrued but unpaid
interest thereon and any other Indebtedness due hereunder, under the Note or
under any other Loan Document. In the event that Lender elects, agrees or is
obligated to accept a prepayment of a portion of the Note in accordance with
this Indenture, each Debt Service Payment which shall thereafter be payable with
respect to the Note shall be reduced by an amount equal to the product of such
Debt Service Payment times a fraction, the numerator of which equals the
principal amount being prepaid and the denominator of which equals the entire
principal amount outstanding hereunder at the time of determination prior to
giving effect of such prepayment, such that upon the due payment of all
remaining Debt Service Payments, there shall have been paid to Lender the entire
unpaid principal amount of the Note together with accrued interest thereon on a
stepped installment payment basis. Schedule 1 shall be revised by Owner to so
reamortize the remaining Debt Service Payments and a new Schedule 1 shall be
delivered to Lender to be substituted for the Schedule 1 then attached to the
Note. Such revised Schedule 1 shall reflect payments on the same Payment Dates
set forth in the original Schedule 1 and at the same interest rate utilized in
the original Schedule 1 over the remaining life of the Note and, absent error,
the Debt Service Payments thereafter due on the Note shall be those set forth in
such revised Schedule 1. If any such partial prepayment occurs on any date other
than a Payment Date, Schedule I shall be adjusted or annotated as appropriate as
it relates to interest with respect to the next succeeding Payment Date.


(c)           Each and every payment including each Debt Service Payment (each,
a "Payment"; collectively, the "Payments") made by Owner to Lender in accordance
with the terms of this Indenture, the Note and/or the terms of any one or more
of the other Loan Documents and all other proceeds received by Lender with
respect to the Indebtedness, shall be applied (i) first, to all Late Charges,
Make-Whole Premium, Default Rate Interest and other sums payable as Indebtedness
hereunder, under the Note or under the other Loan Documents (other than those
sums included in clauses (ii) and (iii) of this Section 2.1(c), but including
any amounts advanced by Lender on behalf of Owner) in such order and priority as
determined by Lender in its sole discretion, (ii) second, to all other interest
which shall be due and payable with respect to the Principal Amount pursuant to
the terms of the Note as of the date the Payment is received, and (iii) third,
to the Principal Amount, provided, however, that (x) amounts received under
Article 4 shall be applied as set forth in Section 4.3(l) and (y) any amounts
received with respect to a defeasance pursuant to Section 2.20 shall be applied
in accordance with Section 2.20. Unscheduled Payments shall be applied in the
same manner set forth herein subject, however, to the applicable provisions of
this Indenture with respect thereto.


(d)           To the extent that Owner makes a Payment or Lender receives any
Payment or proceeds for Owner's benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
obligations of Owner intended to be satisfied thereby shall be revived and
continue as if such Payment or proceeds had not been received by Lender.


(e)           If a Default in the payment of money owed by Owner to Lender shall
occur hereunder, under the Note or under any other Loan Document, interest on
the defaulted amount commencing on the date of the occurrence of such Default,
immediately and without notice to Owner, shall accrue at the Default Rate until
such defaulted amount is paid to Lender with interest thereon at the Default
Rate.


 (f)           In the event the Indebtedness is accelerated pursuant to this
Indenture, or in the event that Owner shall prepay all or from time to time any
portion of the Principal Amount in connection with the release of all or a
portion of the Mortgaged Property relating to a Rejectable Offer or a Purchase
Option or a FMV Purchase Option made by Tenant pursuant to the Master Lease
which requires the payment of a Make-Whole Premium thereunder, Owner shall be
required to pay to Lender, in addition to the Principal Amount which has been
accelerated or which is to be prepaid and accrued interest and any other
Indebtedness which is then due and payable, an amount equal to the Make-Whole
Premium. Lender shall deliver telephonic notice to Owner and Tenant no later
than 11 A.M. East Coast Time (such notice to be confirmed in writing by Lender
on the same day by facsimile) of the amount of any such Make-Whole Premium then
due, which notice shall be conclusive and binding absent manifest error,
provided, however, that any failure of Lender to deliver such notice shall not
excuse or delay Owner's obligation to pay such Make-Whole Premium when due.


(g)           The provisions of this Section 2.1 shall survive any discharge of
the Lien of this Indenture in connection with a defeasance pursuant to Section
2.20.


Section 2.2                       Title to the Mortgaged Property.


(a)           Owner is the owner of either (i) good, marketable and insurable
fee simple title to the Mortgaged Property or (ii) good, marketable, and
insurable fee simple title to the Estate for Years and to the Mortgaged Property
(other than the Land), as specified on Schedule I hereto, including in either
case all buildings on the Mortgaged Property and all installations and
mechanical, electrical, plumbing, heating and air conditioning systems located
in or annexed to such buildings, and all additions, alterations and replacements
made at any time with respect to the foregoing, free and clear of liens and
encumbrances except Permitted Encumbrances (other than the Master Lease
Assignment and the Sublease which are to be recorded subsequent to this
Indenture). Remainderman, if any, is the owner of good, marketable and insurable
fee simple title to the remainder interest in the Land free and clear of liens
and encumbrances except Permitted Encumbrances (other than the Master Lease
Assignment and the Sublease which are to be recorded subsequent to this
Indenture). Except as set forth in the Master Lease and the Option Agreement, if
any, there are no outstanding options or rights of first refusal affecting the
Mortgaged Property or any portion thereof.


(b) Each of Owner and Remainderman has full power, authority and right to
execute, deliver and perform its obligations under this Indenture and to
encumber, mortgage, give, grant, bargain, sell, alienate, enfeoff, convey,
confirm, pledge, assign and hypothecate the Mortgaged Property in the manner and
form herein set forth.


(c)           This Indenture is and will remain a valid and enforceable first
lien on and security interest in the Mortgaged Property, subject only to the
Permitted Encumbrances (other than the Master Lease Assignment and the Sublease
which are to be recorded subsequent to this Indenture). For purposes of this
Section 2.2 and Section 3.3, Lender acknowledges that certain UCC -1 Financing
Statements may have been filed against Seller which transferred the FF&E to
Owner. Owner agrees to cause to be delivered to Lender confirmation (in form
reasonably acceptable to Lender) that any and all UCC-1 Financing Statements
which affect or could affect the FF&E have been released no later than November
1, 1998.


(d)           Each of Owner and Remainderman will preserve such title and will
forever warrant and defend the same and the validity and priority of the Lien
hereof to Trustee, for the benefit of Lender, and Lender, against all claims
whatsoever.


(e)           Owner shall pay when due and payable, or if the Master Lease is
then in effect, cause Tenant to pay in accordance with the terms of such Master
Lease, all payments and charges due under or in connection with any Liens and
encumbrances on, and security interest in and to, the Mortgaged Property or any
portion thereof, all rents and charges under any ground leases affecting the
Mortgaged Property, and all claims and demands of mechanics, materialmen,
laborers and others which, if unpaid, might result in or permit the creation of
a Lien on the Mortgaged Property or any portion thereof which does not
constitute a Permitted Encumbrance. Without limiting Owner's obligations
pursuant to Section 2.29(a) hereof, Owner shall within thirty (30) days (or such
longer period as may be set forth in the Master Lease) after the imposition of
any Lien (other than Permitted Encumbrances) on the Mortgaged Property cause the
full and unconditional discharge of such Lien imposed on or against the
Mortgaged Property or any portion thereof by either payment in full thereof or
filing any bond required by law to effect such discharge.. Each of Owner and
Remainderman shall do or cause to be done, at the sole cost of Owner, everything
necessary to fully preserve the first priority of the Lien of this Indenture on
the Mortgaged Property, subject only to Permitted Encumbrances. If Owner fails
to make any such payment or if a Lien attaches to the Mortgaged Property or any
portion thereof and the same is not discharged within such thirty (30) day
period (or such longer period as may be allowed under the Master Lease), Lender
may (but shall not be obligated to) make such payment or discharge such Lien,
and Owner shall reimburse Lender on demand for all such Advances, together with
interest thereon at the Default Rate from the date paid by Lender to the date of
repayment, and such sum shall be part of the Indebtedness secured by this
Indenture, but this sentence shall not prevent any default by Owner in the
observance of this Section or of Section 2.29(a) from becoming an Event of
Default.


(f)           Each of Owner and Remainderman shall do, execute, acknowledge and
deliver, at Owner's sole cost and expense, such further acts, instruments or
documentation, including additional title insurance policies or endorsements, as
Lender may reasonably require from time to time to better assure, transfer and
confirm unto Lender the rights now or hereafter intended to be granted to Lender
under this Indenture or any other Loan Document; provided, however, that no such
further acts, instruments or documentation shall materially increase Owner's or
Remainderman's respective obligations under the Loan Documents or materially
eliminate or reduce Owner's or Remainderman's rights under the Loan Documents.


(g) Owner shall pay any and all taxes, charges, filing, registration and
recording fees, excises and levies imposed upon Lender in connection with the
execution, delivery and/or recording of this Indenture or any other Loan
Document or by reason of its interest in, or measured by amounts payable under,
the Note, this Indenture or any other Loan Document (other than income,
franchise and doing business taxes), and shall pay all stamp taxes and other
taxes required to be paid on the Note or the other Loan Documents. If Owner
fails to make such payment within five (5) days after notice thereof from
Lender, Lender may (but shall not be obligated to) pay the amount due, and Owner
shall reimburse Lender on demand for all such Advances with interest thereon at
the Default Rate from the date paid by Lender to the date of repayment, and such
sum shall be part of the Indebtedness secured by this Indenture, but this
sentence shall not prevent any default by Owner in the observance of this
Section from becoming an Event of Default.


(h)           Owner will, upon the execution and delivery hereof, and thereafter
from time to time, cause this Indenture, the Master Lease, (or memoranda
thereof), the Master Lease Assignment, each supplement and amendment to each of
said instruments and Financing Statements with respect thereto, to be filed,
registered and recorded as may be required by law to publish notice of and
maintain the Lien hereof upon the Mortgaged Property and to publish notice of
and protect the validity of the Master Lease, and the Master Lease Assignment.
Owner will, from time to time, perform or cause to be performed any other act as
required by law, and will execute or cause to be executed any and all further
instruments (including Financing Statements, continuation statements and similar
statements with respect to any of said documents) requested by Lender for such
purposes. If Owner shall fail to execute, deliver and file such financing
statements and other instruments in accordance with the provisions of this
Section, Lender shall be and is hereby irrevocably appointed the agent and
attorney-in-fact of Owner to do so, with full power of substitution, which
appointment is coupled with an interest, but this sentence shall not prevent any
default by Owner in the observance of this Section from becoming an Event of
Default.


Section 2.3 Maintenance of Mortgaged Property: Compliance with Legal
Requirements: Inspection: Alterations.


(a)           Owner shall for so long as the Master Lease is in effect,
diligently enforce the terms and provisions of the Master Lease and take such
action as shall be necessary to cause Tenant thereunder to maintain the
Mortgaged Property in accordance with the terms of the Master Lease, and during
any other period while this Indenture is in effect, maintain or cause the then
tenant to maintain the Mortgaged Property in good condition, working order and
repair, provided, however, that Owner need not comply with the provisions of
this clause (ii) with respect to a particular Mortgaged Property during such
time as Tenant has elected to make a Rejectable Offer pursuant to the Master
Lease, is in compliance with the provisions thereof and no Lease Event of
Default shall have occurred and be continuing. Subject to Tenant's right to
contest pursuant to and in accordance with Section 2.6 of the Master Lease,
Owner shall comply or cause Tenant (in accordance with the Master Lease) or any
future tenant of the Mortgaged Property to comply in all material respects with
all Legal Requirements with respect to the Mortgaged Property, and to comply in
all material respects with the requirements of any Governmental Authority
claiming jurisdiction over the Mortgaged Property or any portion thereof within
thirty (30) days (or such other period of time provided in the order or allowed
by law) after an order containing such requirement has been issued by such
Governmental Authority. Owner shall promptly notify Tenant in writing whenever
Owner is required to enter into any contract, agreement, covenant, condition, or
restriction by any governmental or quasi-governmental entity. Subject to the
terms of the Master Lease and applicable Legal Requirements, Owner shall permit
Lender or its authorized representatives to enter upon and inspect the Mortgaged
Property upon reasonable prior notice at all reasonable hours. So long as an
Event of Default shall have occurred and be continuing, the cost of such
inspections shall be borne by Owner including the cost of all follow up or
additional investigations or inquiries deemed reasonably necessary by Lender.
The cost of such inspections required to be borne by Owner pursuant to the
preceding sentence, if not paid for by Owner following demand, may be added to
the Indebtedness and shall bear interest until paid at the Default Rate.


(b)           Owner shall not, without the prior written consent of Lender,
which consent shall not be unreasonably withheld, unless an Event of Default has
occurred and be continuing, in which case Lender may withhold its approval in
its sole discretion, (i) change the use of a Property or cause or permit the use
or occupancy of any part of a Property to be discontinued if such change or
discontinuance would violate any zoning or other law, ordinance or regulation;
(ii) initiate, join in, acquiesce in, or consent to any private restrictive
covenant, zoning reclassification, or other public or private modification or
restriction adversely affecting all or any portion of a Property or limiting or
defining the uses which may be made of a Property or any portion thereof; (iii)
permit or undertake any Material Alteration (except pursuant to Sections 2.3(c)
and 2.4(f) hereof) of the Mortgaged Property or any portion thereof (provided
that articles of personal property included within the Collateral may be
removed, so long as the same are replaced with similar Collateral of equal or
greater value); (iv) permit or suffer to occur any waste on or to the Mortgaged
Property or any portion thereof; or (v) take any steps whatsoever to convert the
Mortgaged Property or any portion thereof to a condominium or cooperative form
of ownership.


(c)           Owner or Tenant may, at its expense, make additions to and
alterations of the Improvements, and construct additional Improvements
(collectively, "Alterations"), provided that (i) the fair market value, utility
and useful life of the Mortgaged Property shall not be lessened in any material
respect thereby, (ii) such Alterations, if made by Tenant shall be in compliance
with the applicable provisions of the Master Lease and, in any event, if made by
Owner or Tenant shall be expeditiously completed in a good and workmanlike
manner, free and clear of liens and encumbrances, and in compliance with all
applicable Legal Requirements and the requirements of all insurance policies
required to be maintained by Owner or Tenant hereunder, (iii) Owner or Tenant
shall not make any Alterations in violation of the terms of any restriction,
easement, condition, covenant or other matter affecting title to or use of the
Mortgaged Property and (iv) no Material Alterations, as hereafter defined, shall
be made unless Lender's prior written consent shall have been obtained, which
consent shall not be unreasonably withheld, delayed or conditioned, provided no
Event of Default shall have occurred and be continuing. "Material Alteration" is
defined as either (A) Structural Work (as hereinafter defined), or (B) any
demolition of any material portion of the Improvements, or (C) Alterations which
would materially and adversely affect the building systems or equipment, or (D)
Work which involves the construction of a shared common or party wall on a
property line which separates such Mortgaged Property from adjacent land, or (E)
Work for which the Estimated Cost is in excess of $500,000.00 for any particular
Mortgaged Property or which would cause Work then being conducted for all
Mortgaged Properties to exceed $1,000,000.00, excluding, for purposes of this
clause (c) only, work consisting of renovations effected pursuant to Room of the
90's Plans and Specifications previously delivered to Lender and such other Work
effected pursuant to standard renovation plans that have previously been
approved by Lender (it being understood that any request for such approval shall
not be considered unless Lender has received detailed plans and specifications,
and other information with respect to the proposed renovations as may be
reasonably requested). "Structural Work" is defined as Work which involves in
any material respect any roof, load-bearing wall, structural beams, columns,
supports, foundation or any other structural element of the Mortgaged Property.
"Estimated Cost" is defined as the estimated cost of materials, construction and
labor (not including architects, engineers or other professionals), as estimated
by a licensed Architect (or if not required to be estimated by an Architect, as
reasonably estimated by Tenant), which estimate together with a complete
description of the Work and all related works shall be delivered to, and such
estimate and description reasonably approved by, Lender before the commencement
of any Work hereunder. "Work" is defined, without duplication, as Alterations,
Material Alterations, Structural Work, restoration, repair and any other work
which Owner or Tenant shall be required or permitted to do under this Indenture
or under the Master Lease. Owner agrees that all Work shall be performed in each
case subject to compliance by Tenant with each of the applicable provisions of
the Master Lease and, without duplication, subject to each of the following:


(i)            Neither Owner nor Tenant shall perform any Work which shall have
a material adverse effect on the use or operation of the Mortgaged Property, as
operated by Tenant as of the date hereof (except such adverse effect as shall
occur during the period of time needed to complete the Work). Any Work when
completed shall be of such a character as not to materially reduce the value of
the Mortgaged Property below its value immediately prior to the commencement of
such Work or damage to such Mortgaged Property necessitating such Work or
change.


(ii)            No Work shall be performed if the same would materially reduce
the usable square footage of the Improvements, or would materially weaken,
temporarily (other than during construction or repair of the structure) or
permanently, the structure of the Improvements or any part thereof, or reduce
the permitted uses thereof under applicable zoning or licensing laws or impair
other amenities of the Mortgaged Property.


(iii)            No Material Alterations shall be commenced until detailed plans
and specifications (including layout, architectural, mechanical and structural
drawings), prepared by an Architect shall have been submitted to and approved by
Lender, which approval shall not be unreasonably withheld or delayed, and no
such Work shall be undertaken except under the supervision of the Architect.
Lender shall be deemed to have approved plans and specifications which are
materially consistent with Room of the 90's Plans and
Specifications.


(iv) The reasonable cost and expense paid to third parties (including any
servicer of Lender) of Lender's (A) review of any plans and specifications
required to be furnished pursuant to this Indenture, or (B) review/supervision
of any such Work shall be paid by Owner or by Tenant within fifteen (15) days
after demand.


(v)            All Work shall be commenced only after all required municipal and
other governmental permits, licenses, authorizations and approvals shall have
been obtained by Owner or Tenant.


(vi)            If the Work shall constitute a Material Alteration, it shall not
be commenced until Owner or Tenant shall have obtained and delivered to Lender,
either (A) a performance bond and a labor and materials payment bond (issued by
a corporate surety licensed to do business in the state in which the Mortgaged
Property is located and reasonably satisfactory to Lender), each in an amount
equal to the Estimated Cost of such Work and in form otherwise reasonably
satisfactory to Lender, or (B) such other security as shall be reasonably
satisfactory to Lender; provided, however, that if at the time the Work is
commenced, either Tenant or Master Lease Guarantor then maintains and continues
to maintain until such Work is completed an Investment Grade Rating and no Event
of Default shall have occurred and be continuing and the Estimated Cost of the
Work does not exceed $1,500,000 as to that Property (as adjusted for changes in
the consumer price index), neither Owner nor Tenant shall be required to comply
with this subsection (vi).


(vii)            All Work shall be performed in a good and workmanlike manner,
and in accordance with all Legal Requirements, as well as any plans and
specifications therefor which shall have been approved by Lender, if required.
All Work shall be commenced and completed in a commercially reasonable manner.


(viii)            Subject to the terms of Section 2.6 of the Master Lease with
respect to contesting certain charges, the cost of all Work shall be paid
promptly, in cash, so that the Mortgaged Property shall at all times be free
from (A) liens for labor or materials supplied or claimed to have been supplied
to the Mortgaged Property (if the laws of a particular jurisdiction impose a
lien in favor of mechanics as of the commencement of Work or disallow the
prohibition of such lien, such lien in and of itself shall not constitute a
violation hereof, but such law shall not relieve Owner of its obligation to
timely pay all charges incurred for Work), Tenant or Owner and (B) chattel
mortgages, conditional sales contracts, title retention agreements, security
interest and agreements, and financing agreements and statements.


(ix)            Upon completion of any Work, Tenant or Owner, at its expense,
shall obtain certificates of final approval of such Work required by any
governmental or quasi-governmental authority and shall furnish Lender with
copies thereof, and, if the Work constituted Material Alterations, together with
"as-built" plans and specifications for such Work.


 (x)            Any Work shall be subject to inspection at any time and from
time to time by Lender, and its architect(s), or duly authorized construction
representatives, and if any such party upon any such inspection shall be of the
reasonable opinion that the Work is not being performed in accordance with the
provisions of this Section or the plans and specifications, or that any of the
materials or workmanship are unsound or improper, Owner shall correct or cause
to be corrected any such failure and shall replace or cause to be replace any
unsound or improper materials or workmanship.


Section 2.4                       Insurance; Restoration.


(a)           Owner shall, at its expense, maintain, or cause Tenant or any
other tenant of the Mortgaged Property to maintain, the following insurance
coverages with respect to each Mortgaged Property (except as otherwise set forth
in clause (ii)) during the term of this Indenture:


(i)            Insurance with respect to the Improvements against all perils
included within the classification "All Risk of Physical Loss", covering such
risks as shall be customarily insured against with respect to improvements
similar in construction, location and use including by way of example,
earthquake, flood, sprinkler leakage, debris removal, cost of demolition,
malicious mischief, water damage, boiler and machinery explosion or damage and
the like, with extended coverage, and in amounts not less than the greater of
(x) 100% of the actual replacement cost of the Improvements (exclusive of
foundations and excavations), without regard to depreciation, and (y) such other
amount as is necessary to prevent any reduction in such policy by reason of and
to prevent Owner, Lender or any other insured thereunder from being deemed to be
a co-insurer. If as of the date hereof, or at any time during the term of this
Indenture, the Mortgaged Property is not in compliance with all Legal
Requirements such that in the event of a partial or total casualty or
destruction such Legal Requirements would prohibit Owner or Tenant from
restoring or rebuilding the Mortgaged Property to the specifications and
condition of the Mortgaged Property prior to such casualty or destruction, then
Owner or Tenant shall be required to carry agreed value insurance.


(ii)            Commercial general public liability insurance insuring, so long
as the Master Lease exists, Tenant, with Owner and Lender as additional
insureds, and otherwise insuring Owner, with Lender as an additional insured,
against all claims for damages to person or property or for loss of life or of
property occurring upon, in, or about the Mortgaged Property, with coverage for
blanket contractual, personal injury, bodily injury and property damage of not
less than $50,000,000 combined single limit coverage per occurrence and in the
aggregate in any given policy year, or such greater limits as may be required
from time to time by Lender consistent with insurance coverage on properties
similarly constructed, occupied and maintained in the limited service budget
sector. In the event that the aggregate of (i) claims paid pursuant to such
policy of commercial general public liability insurance in any policy year and
(ii) final, non-appealable judgments payable by the insurer pursuant to such
policy of commercial general public liability insurance in such policy year,
shall cause the remaining coverage available under such policy to be less than
$25,000,000, (i) Owner shall, or shall cause Tenant to, promptly notify Lender
thereof, and (ii) Owner shall, or shall cause Tenant to, within sixty (60) days
thereafter, obtain additional commercial general public liability insurance
complying with the requirements of this paragraph in an amount which will cause
the aggregate commercial general public liability insurance coverage available
to be not less than $50,000,000 combined single limit coverage per occurrence
and in the aggregate in such policy year, or such greater limits as may be
required from time to time by Lender consistent with insurance coverage on
properties similarly constructed, occupied and maintained in the limited service
budget sector.


(iii) Worker's compensation insurance (including employers' liability insurance,
if requested by Lender) to the extent required by the law of the State in which
the Mortgaged Property is located.


(iv) Flood insurance in an amount equal to the full replacement cost of the
applicable Mortgaged Property or the maximum amount available through the
National Flood Program or any successor program, whichever is less, if all or
any portion of the Improvements related to that Mortgaged Property are located
in an area which has been designated by the Secretary of Housing and Urban
Development or by the Federal Emergency Management Agency as having special
flood hazards, and if flood insurance is available under the National Flood
Insurance Act.


(v)            if the Mortgaged Property or any part thereof is situated in an
area now or subsequently designated as a "Zone 1 or Zone 2 Earthquake Zone" by
the U.S. Geological Survey, earthquake insurance in an amount equal to the
replacement cost of the Mortgaged Property or the maximum amount of earthquake
insurance available, whichever is the lesser.


(vi)            During any period during which construction is conducted on the
Property and during which period the construction and materials are not covered
by the existing policies, premium prepaid insurance policies covering the
Property (which during construction shall be on an "All-Risk" perils, including
theft, "Builder's Risk", "Completed Value" form) in amounts equal to the
replacement costs of the Improvements (including construction materials and
personal property on or off site) covering insurance risks .no less broad than
those covered under a Standard Multi Peril (SMP) policy form, which contains a
1987 Commercial ISO "Causes of Loss-Special Form", with coverage for such other
expenses as Lender may reasonably require. Such insurance shall contain an
agreed amount endorsement (such amount to include foundation and underground
pipes) and bear a 100 % co-insurance clause. Said policies shall contain a
permission to occupy endorsement.


(vii)            During any period when construction is conducted on the
Property, worker's compensation, employers' liability, commercial auto
liability, and commercial general liability insurance (including contractual
liability and completed operations coverage) for each general contractor written
on a 1986 or 1993 standard "ISO" occurrence basis form or equivalent and excess
umbrella coverage, carried during the course of construction, with general
liability insurance limits of at least $5,000,000 combined single limit for
bodily injury or death to any one person, $10,000,000 for bodily injury or death
to any number of persons in respect of any one accident or occurrence and
$1,000,000 for property damage in respect of one accident or occurrence, with
coverage for blanket contractual, personal injury, bodily injury and property
damage of not less than $50,000,000 single limit coverage.


(viii)            Such other insurance as may from time to time be reasonably
required by Lender in order to protect its interests, provided that such
insurance is then customarily maintained by prudent budget motel operators,
managers or owners or is then customarily required by prudent lenders with
respect to mortgage loans secured by budget motel properties.


(b)           Owner shall not carry separate insurance, concurrent in kind or
form or contributing in the event of loss, with any insurance required under
Section 2.4(a) or required under the Master Lease; provided, however, that
notwithstanding the foregoing, Owner may carry additional insurance not required
under this Indenture or the Master Lease, provided any such insurance affecting
the Mortgaged Property shall be for the mutual benefit of Owner and Lender, as
their respective interests may appear, and shall be subject to all other
provisions of this Section 2.4.


(c)           Such insurance shall be issued by companies authorized to transact
business in the state in which the applicable Mortgaged Property is located and
having an Alfred M. Best Company. rating of "A" or better and financial size
category of not less than X, and an S&P rating of "A" or better as to claims
paying ability provided that with respect to worker's compensation insurance
such insurance company must have an Alfred M. Best Company rating of "A" or
better and financial size category of not less than VIII. No liability insurance
policy maintained by Tenant thereunder shall provide for a deductible or
self-insured retention in excess of $250,000, unless either Tenant or Master
Lease Guarantor then maintains an Investment Grade Rating and no Lease Event of
Default shall have occurred and be continuing, in which event the retention
shall not be in excess of $1,000,000. No casualty or other insurance policy
maintained by Tenant (other than liability policies) hereunder shall provide for
a deductible or self-insured retention in excess of $100,000, unless either
Tenant or Master Lease Guarantor then maintains an Investment Grade Rating and
no Lease Event of Default shall have occurred and be continuing, in which event
the retention shall not be in excess of $250,000. However, if either Tenant or
Master Lease Guarantor then maintains an Investment Grade Rating and no Lease
Event of Default shall have occurred and be continuing, the retention shall not
be in excess of the following amounts: (i) $500,000 for general property damage;
(ii) $500,000 for boiler damage; (iii) $250,000 for flood damage; (iv) with
respect to earthquake damage, 10% of the value of any particular Mortgaged
Property, with a total retention for all applicable Mortgaged Properties owned
or leased by Tenant equal to $2,500,000; and (v) with respect to wind (including
hurricane) damage, 10% of the value of any particular Mortgaged Property, with a
total retention for all applicable Mortgaged Properties owned or leased by
Tenant equal to $1,000,000. Owner shall or shall cause Tenant to, deliver to
Lender promptly after receipt thereof, and in no event later than 90 days after
the effective date thereof, originals or certified copies of all insurance
policies (or amendments thereto). Owner shall, or shall cause Tenant to, deliver
to Lender original binders or original
or certified certificates evidencing such policies (or amendments) and bearing
notations evidencing the payment of premiums therefor no later than ten (10)
days prior to the effective date of such policies (or amendments). Owner shall,
or shall cause Tenant to, promptly upon receipt but in no event less than ten
(10) days prior to the expiration date of any of the insurance policies required
to be maintained pursuant to this Indenture, deliver to Lender, or cause Tenant
to deliver to Lender, originals or certified copies of certificates evidencing
the renewals of such policies bearing notations evidencing the payment of
premiums,


(d)           Every such policy (other than general public liability, auto
liability or worker's compensation policy with respect to the requirements of
clause (iii) of this Section 2.4(d)), whether maintained by Owner or Tenant,
shall be endorsed to provide that:


(i)            such insurance will not be canceled or amended except after
thirty (30) days' written notice to Lender and that it shall not be invalidated
by any act or negligence of Owner, Tenant or any person or entity having an
interest in the Mortgaged Property, nor by occupancy or use of the Mortgaged
Property for purposes more hazardous than permitted by such policy, nor by any
foreclosure or other proceedings relating to the Mortgaged Property, nor by
change in title to or ownership of the Mortgaged Property;


(ii)            Lender is an additional insured with the understanding that any
obligation imposed upon the insured (including, without limitation, the
liability to pay premiums, but excluding any obligation of the insured to
cooperate with any insurer or any insurer's representative in the investigation,
defense or settlement of any claim covered under such insurance) shall be the
sole obligation of Owner (or Tenant) and not that of any other insured;


(iii) all Insurance Proceeds payable under any such policy of insurance with
respect to the Mortgaged Property shall be paid to Lender as sole loss payee
under a standard mortgagee's clause;


(iv)            the interests of Lender shall not be invalidated by any action
or inaction of Owner, Tenant or any other Person, and such insurance shall
insure Lender regardless of any breach or violation by Tenant, Owner or any
other Person of any warranties, declarations or conditions contained in the
policies relating to such insurance or application therefor;


(v)            the insurer thereunder waives all rights of subrogation against
Lender and waives any right of set-off and counterclaim and any other right of
deduction, whether by attachment or otherwise;


(vi)            such insurance shall be primary without right of contribution
from any other insurance carried by or on behalf of Tenant or Owner or Lender or
any other Person with respect to its interest in the Mortgaged Property; and


 (vii) all terms, conditions, insuring agreements and endorsements, with the
exception of limits of liability, shall operate in the same manner as if there
were a separate policy covering each insured.


(e)           If Owner or Tenant fails to maintain and deliver or fails to cause
to be maintained and delivered to Lender the original policies and certificates
of insurance required by this Indenture, Lender may, at its option, procure such
insurance, and Owner shall reimburse Lender in the amount of all such premiums
thereon promptly, upon demand by Lender, with interest thereon at the Default
Rate from the date paid by Lender to the date of repayment, and such sum shall
be a part of the Indebtedness secured by this Indenture, but this sentence shall
not prevent any default under this Section 2.4 from becoming an Event of
Default.


(f)           In the event of any casualty affecting all or any portion of the
Mortgaged Property or of any Taking or proposed Taking with respect thereto,
Owner shall, at such time as Owner has obtained actual knowledge thereof, give
prompt written notice thereof to Lender (which notice shall set forth Owner's
good faith estimates of the cost of repairing or restoring any damage or
destruction caused thereby), or, if Owner cannot reasonably estimate the
anticipated cost of such restoration, Owner shall nonetheless give Lender prompt
notice of the occurrence of any such casualty, Taking or proposed Taking, and
will diligently proceed to obtain estimates to enable Owner to quantify the
anticipated cost of such restoration, whereupon Owner shall promptly notify
Lender of such good faith estimate. Lender is hereby irrevocably appointed as
Owner's attorney-in-fact, coupled with an interest, with full power of
substitution, with exclusive power to collect, receive and retain the Loss
Proceeds relating to any such casualty or Taking, subject to the provisions of
this Indenture and subject to Tenant's rights under Sections 3.2 and 3.6 of the
Master Lease, and, with exclusive power after the occurrence and during the
continuance of any Event of Default, to make any compromise or settlement in
connection with any such casualty or Taking, subject to the rights of Tenant
pursuant to Sections 3.2(a) and 3.7(f) of the Master Lease provided no Lease
Event of Default shall have occurred and be continuing. Owner shall execute and
deliver to Lender any and all instruments reasonably required in connection with
any such casualty, Taking or compromise or settlement proceeding promptly after
request therefor by Lender. So long as no Event of Default shall have occurred
and be continuing, Owner may adjust, compromise, settle or enter into any
agreement with respect to any such casualty, Taking, compromise or settlement
proceedings with the prior written consent of Lender, which consent shall not be
unreasonably withheld or delayed and which consent shall not be required for any
adjustment, compromise or settlement of Loss Proceeds in an amount less than
$100,000. If a casualty or a Taking shall affect all or a substantial portion of
the Mortgaged Property in such a manner as to allow or require Tenant to make a
Rejectable Offer or a Rejectable Substitution Offer pursuant to Sections 3.2(b)
and 3.3(a) of the Master Lease, any Loss Proceeds shall be held by Lender until
applied in accordance with Section 2.4(k). In the event that the Master Lease is
not terminated with respect to the related Mortgaged Property as a result of the
casualty or Taking and no Lease Event of Default has occurred and is continuing,
the Loss Proceeds will be made available for the repair, restoration and
rebuilding of the related Mortgaged Property (such repair, restoration and
rebuilding are sometimes hereinafter collectively referred to as the
Work) so damaged or destroyed or taken in full compliance with all Legal
Requirements pursuant to the terms and subject to the conditions of Section
2.4(g) hereof and, for purposes hereof, Lender shall be deemed to have elected
to make such Loss Proceeds available for the Work. If a Lease Event of Default
has occurred and is continuing, the Loss Proceeds may be applied to reduce the
Indebtedness by Lender, at its sole option. If the Loss Proceeds are so applied
to reduce the Indebtedness, Lender shall apply the same in accordance with the
applicable provisions of this Indenture and Owner shall not be obligated to
restore the damage to the related Mortgaged Property. In the event that Lender
elects, or is deemed to have elected, to allow Loss Proceeds to be used for the
Work or if Lender is required under the Master Lease to make the Loss Proceeds
available for the Work, all excess Loss Proceeds with respect to a casualty and
excess proceeds up to and including $100,000 with respect to a condemnation
remaining after completion of such Work, so long as no Lease Event of Default
has occurred and is continuing, shall be paid over to Tenant, provided, however,
that if a Lease Event of Default has occurred and is continuing, all such excess
Loss Proceeds may be applied to the payment of the Indebtedness by Lender, at
its sole option. If the amount of Loss Proceeds with respect to a Taking
remaining after completion of the related Work, final payment therefor and
reimbursement to Tenant of any amount contributed by it to the cost of such Work
is in excess of $100,000, such Loss Proceeds in excess of such $100,000 shall be
paid over to Owner provided, however, that if an Event of Default has occurred
and is continuing, all such excess Loss Proceeds otherwise required to be paid
over to Owner shall be paid to Lender and may be applied to the payment of the
Indebtedness by Lender, at its sole option. All Loss Proceeds paid with respect
to any casualty or Taking affecting all or any portion of the Mortgaged Property
are hereby assigned and shall be paid directly to Lender subject to the terms
and conditions hereof and subject to the rights of the Tenant under the Master
Lease. Lender shall deposit any Loss Proceeds received by it into the
Restoration Account. If any Loss Proceeds are received by Owner, such Loss
Proceeds shall be received in trust for Lender, shall be segregated from other
funds of Owner, and shall be forthwith paid to Lender to be held in a segregated
account controlled by Lender, in each case to be applied or disbursed in
accordance with the foregoing.


(g)           If Lender elects, or is deemed to have elected, to allow the Loss
Proceeds to be used for the Work or if Lender is required under the Master Lease
to make the Loss Proceeds available for the Work, in accordance with Section
2.4(f) or in accordance with Section 2.5, then such Loss Proceeds shall be held
by Lender and shall be paid out from time to time on a monthly basis to Owner as
the Work progresses (less any cost to Tenant, Lender or Owner of recovering and
paying out such Loss Proceeds, including, without limitation, reasonable
attorneys', trustees' or escrow fees related thereto and costs allocable to
inspecting the Work and the plans and specifications therefor), subject to
compliance by Tenant with each of the applicable provisions of the Master Lease
and, without duplication, each of the following conditions:


(i)            If the Work constitutes Material Alterations, the provisions of
Section 2.3(c) shall apply and either the Authorized Representative of Owner or,
if the Work is required to be performed under the supervision of an Architect
pursuant to Section 2.3, the Architect selected by Owner or by Tenant and
reasonably acceptable to Lender, shall have delivered to Lender a certificate
estimating the cost of completing the Work. If the amount set forth therein is
more than the amount of Loss Proceeds then being held by Lender in connection
with a casualty to or partial Taking of the Mortgaged Property, Owner or Tenant
shall have delivered or caused to be delivered to Lender (w) cash collateral in
an amount equal to such excess, or (x) an unconditional, irrevocable, clean
sight draft letter of credit, in form and substance, and issued by a bank,
acceptable to Lender in its reasonable discretion, in the amount of such excess,
or (y) a bond in form and from an institution reasonably acceptable to Lender in
the amount of such excess, or (z) evidence acceptable to Lender that the excess
has been expended in performing the Work prior to any funds being drawn from the
Loss Proceeds; provided, however, that if no Lease Event of Default shall have
occurred and be continuing and at such time and thereafter until completion of
such Material Alterations Tenant or Master Lease Guarantor has an Investment
Grade Rating and the cost of completing such Work in excess of the amount of
Loss Proceeds then being held by Lender does not exceed $1,500,000 as to that
Mortgaged Property (as adjusted for changes in the consumer price index),
neither Owner nor Tenant shall be required to have complied with this sentence)


(ii)            Each request for payment shall be made on not less than ten (10)
Business Days prior notice to Lender and shall be accompanied by an Officer's
Certificate (or if such Work is being performed.under the supervision of an
Architect, by a certificate of such Architect), stating (A) in the case of an
Officer's Certificate only, that no Lease Event of Default exists, (B) that,
based upon an inspection of the Mortgaged Property, all of the Work completed
has been done in substantial compliance with the approved plans and
specifications, if required under Section 2.3(c), (C) that the sum requested is
validly required to reimburse Owner or Tenant, as applicable, for payments by
Owner or Tenant, as applicable, or is validly due to the contractor,
subcontractors, materialmen, laborers, engineers, architects or other persons
rendering services or materials for the Work (giving a brief description of such
services and materials), and that when added to all sums previously paid out by
Lender does not exceed the value of the Work done to the date of such
certificate, (D) if the sum requested is to cover payment relating to repair and
restoration of personal property required or relating to the Mortgaged Property,
that title to the personal property items covered by the request for payment is
vested in Owner or Tenant, as applicable, and (E) the remaining cost to complete
such Work and that the remaining amount held by Lender (together with any
amounts contemporaneously deposited with Lender in the Restoration Account in
connection herewith) shall be sufficient to cover the cost of completion of such
Work; provided, however, that if such certificate is given by an Architect, such
Architect shall certify as to clause (B) above, and the Authorized
Representative of Owner shall certify as to the remaining clauses above, and
provided, further, that Lender shall not be obligated to disburse such funds if
the provisions of Section 2.4(g)(vii) are applicable. Additionally, each request
for payment shall contain a statement signed by Owner approving both the Work
done to date and the Work covered by the request for payment in question. To the
extent that Tenant is performing the
Work rather than Owner, all certificates and other items shall be required to be
delivered from Tenant, rather than Owner.


(iii)            Each request for payment shall be accompanied by waivers of
lien reasonably satisfactory to Lender covering that part of the Work for which
payment or reimbursement has been made as of the date of the current request
and, if required by Lender, a search prepared by a title company or licensed
abstractor, or by other evidence satisfactory to Lender that there has not been
filed with respect to the Mortgaged Property any mechanics, or other lien or
instrument for the retention of title relating to any part of the Work not
discharged of record, and such other contractors affidavits, plots of survey and
evidence of cost, payment and performance as Lender may reasonably request and
approve. Additionally, as to any personal property covered by the request for
payment, Lender shall be furnished with evidence of payment therefor and such
further evidence satisfactory to assure Lender of its valid first lien on and
security interest in the personal property.


(iv)            Lender and its architects or duly authorized construction
representatives shall have the right to inspect the Work at all reasonable times
upon reasonable prior notice and may condition any disbursement of Loss Proceeds
upon the satisfactory completion, as determined in Lender's sole discretion, of
any portion of the Work for which payment or reimbursement is being requested.
Neither the approval by Lender of any required plans and specifications for the
Work nor the inspection by Lender of the Work shall make Lender responsible for
the preparation of such plans and specifications or the compliance of such plans
and specifications, or of the Work, with any applicable Legal Requirement,
covenant or agreement.


(v)            Loss Proceeds shall not be disbursed more frequently than once
every thirty (30) days provided, however, that if any Event of Default has
occurred and is continuing or if at such time neither Tenant nor Master Lease
Guarantor has an Investment Grade Rating, no disbursement made prior to final
completion of such Work shall exceed 90% of the value of such Work performed
from time to time.


(vi)            Upon completion of the Work and payment in full therefor, Lender
shall apply any such Loss Proceeds it then or thereafter holds first to disburse
any amount it has previously held back pursuant to clause (v) above to the
Person or Persons entitled thereto and then in accordance with the provisions of
Section 2.4(f).


(vii)            Notwithstanding any other provision of this Section 2.4(g), so
long as Owner or Tenant fails promptly to commence the Work or to proceed
diligently and continuously to complete the Work or a Lease Event of Default has
occurred and is continuing, Lender, in its sole discretion, may apply any Loss
Proceeds held by it to continue the Work, to make any Advances it. may, in its
sole discretion, decide to make with respect to the Mortgaged Property or apply
such Loss Proceeds to pay or prepay, in whole or in part, any Indebtedness. No
such Advance by Lender shall cure an Event of Default, and Owner shall be
obligated to immediately reimburse such amount to Lender, together with interest
accrued thereon at the Default Rate.


Loss Proceeds held by Lender in accordance with this Section 2.4(g) shall be
held in an interest bearing account (which account shall be an Eligible
Account).


Notwithstanding any other provision of this Section 2.4, if either Tenant or
Master Lease Guarantor is then currently maintaining an Investment Grade Rating
and in Tenant's reasonable judgment the cost of the Work is less than $500,000
with respect to any one casualty or partial condemnation (and the cost of all
outstanding Work for all Mortgaged Properties at such time is less than
$1,000,000), such Work can be completed in less than one hundred twenty (120)
days and no Lease Event of Default has occurred and is continuing, then Lender,
upon request by Owner, shall permit Owner or Tenant to apply for and receive the
Loss Proceeds directly from the insurer or payor thereof (and Lender shall
advise such insurer or payor to pay over such Loss Proceeds directly to Owner or
Tenant), provided that Owner or Tenant shall promptly and diligently commence
and complete such Work.


(h)           If any Lease Event of Default shall have occurred and be
continuing or if Owner or Tenant, as applicable, (i) shall fail to submit to
Lender for approval plans and specifications (if required pursuant to Section
2.3(c) hereof) for the Work (approved by the Architect and by all Governmental
Authorities whose approval is required), (ii) after any such plans and
specifications for the Work are approved by all such Governmental Authorities,
by the Architect and, if required hereunder, by Lender, shall fail to commence
promptly such Work, (iii) after Lender has released the Loss Proceeds to the
extent provided for hereunder, shall fail to diligently prosecute such Work to
completion, or (iv) materially fail in any other respect to comply with the Work
obligations under this Section 2.4, then, in addition to all other rights
available hereunder, at law or in equity, Lender, or any receiver of the
Mortgaged Property or any portion thereof, upon fifteen (15) days prior written
notice to Owner and Tenant (except in the event of emergency in which case no
notice shall be required), may (but shall have no obligation to) perform or
cause to be performed such Work, and may take such other steps as it deems
advisable, but this sentence shall not prevent any default by Owner from
becoming an Event of Default or any default by Tenant from becoming a Lease
Event,of Default. For this purpose Owner constitutes and appoints Lender its
true and lawful attorney-in-fact with full power of substitution to complete or
undertake Work in the name of Owner. Such power of attorney shall be deemed to
be a power coupled with an interest and cannot be revoked. Owner empowers said
attorney-in-fact as follows: (i) to use any funds in the Restoration Account for
the purpose of making or completing the Work; (ii) to make such additions,
changes and corrections to the Work as shall be necessary or desirable to
complete the Work; (iii) to employ such contractors, subcontractors, agents,
architects and inspectors as shall be required for such purposes; (iv) to pay,
settle or compromise all existing bills and claims which are or may become Liens
against any Mortgaged Property, or as may be necessary or desirable for the
completion of the Work, or for clearance of title; (v) to execute all
applications and certificates in the name of Owner which may be required by any
of the contract documents; (vi) to prosecute and defend all actions or
proceedings in connection with any Mortgaged Property or the rehabilitation and
repair of any Mortgaged Property; and (vii) to do any and every act which Owner
might do in its own behalf to fulfill the terms of this
indenture. Nothing in this Section 2.4(h) shall (1) make Lender responsible for
making or completing the Work, (ii) require Lender to expend funds to complete
any Work; (ii) obligate Lender to proceed with the Work; or (iv) obligate Lender
to demand from Owner or Tenant additional sums to complete any Work. Owner
hereby waives, for Owner and all others holding under or through Owner, any
claim, other than for willful misconduct, against Lender and any receiver
arising out of any act or omission of Lender or such receiver pursuant hereto,
and Lender may apply all or any portion of the Loss Proceeds (without the need
to fulfill any other requirements of this Section 2.4) to reimburse Lender and
such receiver, for all amounts incurred in connection with the Work, and any
costs not reimbursed to Lender or the receiver shall be paid by Owner to Lender
or such receiver upon demand together with interest thereon at the Default Rate
from the date such amounts are advanced until the same are paid to Lender or the
receiver, and such sum shall be part of the Indebtedness secured by this
Indenture.


(i)           Except as set forth in Section 2.4(f) hereof and provided that no
Event of Default shall have occurred and be continuing (in which event Lender
may exclusively settle insurance claims without Owner), Lender and Owner shall
settle any insurance claims jointly provided, however, that unless a Lease Event
of Default shall have occurred and be continuing, Tenant shall be allowed to
settle such claims, if allowed pursuant to the Master Lease. Owner hereby
irrevocably appoints Lender as its attorney-in-fact, coupled with an interest,
with full power of substitution, to obtain, collect and receive any Loss
Proceeds paid with respect to any portion of the Mortgaged Property or the
insurance policies required to be maintained hereunder, and to endorse any
checks, drafts or other instruments representing any Loss Proceeds whether
payable by reason of casualty or condemnation or otherwise.


(j)           Notwithstanding anything to the contrary in any of the Loan
Documents, Owner grants to Lender a security interest in all Loss Proceeds
received by Owner, regardless of whether such Loss Proceeds resulted from
insurance policies required by the Loan Documents or from a Taking.


(k)           In the event that a casualty or Taking results in Tenant making a
Rejectable Offer or making a Rejectable Substitution Offer pursuant to Sections
3.2(b) and 3.3(a) of the Master Lease, Owner shall not reject such Rejectable
Offer or such Rejectable Substitution Offer unless Owner shall have complied
with the provisions of Section 2.8. Upon compliance with such provisions, the
Loss Proceeds shall be released to Owner on the Termination Date and this
Indenture shall be released with respect to such Loss Proceeds and the related
Mortgaged Property in accordance with Section 2.27. Upon purchase of the related
Mortgaged Property by Tenant after acceptance of a Rejectable Offer, or after
acceptance of a Rejectable Substitution Offer, in each case in accordance with
the provisions of the Master Lease, the Loss Proceeds held in the Restoration
Account shall be released to Tenant on the Termination Date in accordance with
the Master Lease and this Indenture shall be released with respect to the
related Mortgaged Property in accordance with Section 2.27.


Section 2.5                       Condemnation. Promptly after receipt of
written notice or otherwise obtaining actual knowledge thereof, Owner shall
notify Lender of the commencement or threat of any Taking of the Mortgaged
Property or portion thereof, shall deliver to Lender copies of all papers served
in connection therewith and the provisions of Section 2.4 shall apply with
respect thereto to the extent set forth therein.


Section 2.6                      Impositions.


 (a)           Owner shall pay or cause to be paid all Impositions with respect
to Owner, the Mortgaged Property or any part thereof and/or any Property Income
derived therefrom or with respect thereto to the extent the same are due and
payable, unless a current contest of the amount or validity thereof shall be
made in good faith by Tenant in accordance with the provisions of the Master
Lease (provided that if Tenant is required to provide security pursuant to
Section 2.6(b) of the Master Lease in connection with any such contest, such
security shall be of a nature as reasonably required by Lender and shall be
deposited with Lender) or by Owner in accordance with the provisions of Section
2.6(b).


(b)           Provided that either (i) the same shall have been paid in full
prior to the date on which such Imposition would otherwise have become
delinquent, or (ii) if Owner does not want to pay such Imposition prior to
contesting same, then (I) an amount sufficient to pay such Imposition or such
other security as shall be satisfactory to Lender, together with all interest
and penalties which may become due thereon as determined by Lender has been
deposited with Lender prior to the commencement of such contest, and (II)
failing to pay such Imposition will not (A) subject Lender to criminal or civil
penalties or fines or to prosecution for a crime, (B) subject the Mortgaged
Property or any portion thereof to being condemned, vacated, forfeited or
otherwise impaired, (C) impair the value of the Lien or security interest
granted hereunder, (D) have the effect of interrupting or preventing the
collection of any contested amount or other realization of value from the
Mortgaged Property or any part thereof or interest therein, the Basic Rent,
Additional Rent or any other sums payable under the Master Lease or any portion
thereof to satisfy the claim, (E) subject the Mortgaged Property, any portion
thereof or interest therein, the Basic Rent, Additional Rent or any other sums
payable under the Master Lease or any portion thereof to satisfy the claim, (F)
subject the Mortgaged Property, any portion thereof or interest therein, the
Basic Rent, Additional Rent or any other sums payable under the Master Lease or
any portion thereof, to sale, forfeiture or loss by reason of such proceedings
or (G) affect the ownership, lease or occupancy of the Mortgaged Property or
Lender's ability or right to exercise its remedies hereunder, including without
limitation, foreclosure against the Mortgaged Property, Owner shall be entitled
to contest in good faith such Imposition or the validity, applicability or
amount thereof by an appropriate legal proceeding diligently pursued; provided,
further, that prior to the date on which such Imposition would otherwise have
become delinquent Owner shall have given Lender prior notice of such contest.
Owner shall promptly pay any additional amount of any such Imposition as finally
determined, together with all interest and penalties payable in connection
therewith.


Section 2.7                      Use of Loan Proceeds. The proceeds of the Loan
will be used only for the legitimate commercial purposes of Owner in connection
with the acquisition, ownership and leasing of the Land and Improvements and
will not be used for personal, family or
household use.


Section 2.8                      Lease Termination.


(a)           Within five (5) days after receipt by Owner of any notice from
Tenant pursuant to Sections 3.2(b) and 3.3(a) (major casualty or major
condemnation of a Property), 3.3(b) or 3.3(c) (economic obsolescence of a
Property or limited free right of substitution), 3.12 (Purchase Option for all
Properties), 3.13 (FMV Purchase Option) or 9.2 (failure of a Property to comply
with the Americans with Disabilities Act) of the Master Lease that Tenant
proposes to make a Rejectable Offer or exercises its Purchase Option or its FMV
Purchase Option and in either case proposes to purchase a Mortgaged Property or
all Mortgaged Properties, as applicable, and/or terminate the Master Lease with
respect to such Mortgaged Property or such Mortgaged Properties, as applicable,
(in any case each such Mortgaged Property is herein called a "Released
Property") in accordance with the applicable provisions of the Master Lease,
Owner will furnish to Lender a copy of such Rejectable Offer, Option Notice or
FMV Option Notice, as applicable and any certificate, opinion or other
communication delivered in connection therewith. Within five (5) days after
receipt by Owner of any notice from Tenant pursuant to Section 3.3, 3.4 or 9.2
of the Master Lease that Tenant proposes to substitute a Substitute Project for
the Mortgaged Property and terminate the Master Lease with respect to such
Mortgaged Property (in any case such Mortgaged Property is herein called the
"Replaced Project") in accordance with the applicable provision of the Master
Lease, Owner will furnish to Lender a copy of such notice and any certificate,
opinion, other communication or other items, delivered in connection therewith.
If Owner intends to reject Tenant's Rejectable Offer or Tenant's Rejectable
Substitution Offer, then not later than the tenth day prior to the expiration
date of the period within which the Master Lease permits the lessor thereunder
to reject Tenant's Rejectable Offer or Tenant's Rejectable Substitution Offer,
Owner shall pay to Lender, in accordance with paragraph (b) below, an amount
sufficient to prepay or defease, as applicable, on the next Payment Date the
Allocated Property Debt with respect to the Released Property or the Replaced
Project, as the case may be, and any accrued and unpaid interest thereon to and
including the next Payment Date, with Make-Whole Premium, if the Rejectable
Offer made by Tenant under the Master Lease would require Tenant to pay a
Make-Whole Premium if accepted (or, in the event of a Rejectable Substitution
Offer, if the event giving rise thereto would have required the payment of such
Make-Whole Premium if a Rejectable Offer had been made in connection therewith),
and any other Indebtedness then due and payable. If Owner shall make such
payment, Lender shall consent in writing to the rejection by Owner of Tenant's
Rejectable Offer or Tenant's Rejectable Substitution Offer, provided, however,
that if such payment is required pursuant to Section 2.8(c) to be applied in
connection with a Defeasance pursuant to Section 2.20, Owner shall also have
complied with the provisions of Section 2.20 at such time. If Owner shall not
make such payment or if Owner shall fail to comply with the applicable
provisions of the Master Lease in connection with Tenant's exercise of its
Purchase Option or its FMV Purchase Option or after accepting any such
Rejectable Offer or Rejectable Substitution Offer or having been deemed to have
accepted any such Rejectable Offer or Rejectable Substitution Offer or, if Owner
shall otherwise fail to cause the applicable provisions of the Master Lease to
be complied with, each of Owner and Remainderman hereby irrevocably appoints
Lender as its attorney-in-fact, coupled with an interest, with full right of
substitution, to notify (but in no event earlier than the tenth day prior to the
expiration date referred to above) Tenant of its acceptance of any such offer
and take all actions necessary to comply with the applicable provisions of the
Master Lease, this Indenture and any other Loan Document, including, without
limitation, the execution and delivery, in the name and on behalf of Owner and
Remainderman, or either thereof or any other assignee or owner of any interest
in such Released Property or the Replaced Project, as the case may be, of deeds
or other instruments of conveyance of assignment conveying and assigning Owner's
and/or Remainderman's interest in such Released Property or the Replaced
Project, as the case may be, to Tenant or a designee thereof.


(b)           If Tenant shall purchase a Released Property pursuant to Sections
3.2(b) or 3.3(a) of the Master Lease and Tenant shall make payment of the
purchase price for such Released Property to Lender, pursuant to the Master
Lease Assignment and the Tenant Consent, in an amount at least sufficient to pay
the Allocated Property Debt with respect to such Released Property and any
accrued interest thereon and the Make-Whole Premium, if required under the
Master Lease, and all other Indebtedness then due and owing and otherwise shall
be in compliance with the Master Lease, or if Owner in connection with any such
Rejectable Offer or Rejectable Substitution Offer relating to the same event,
shall make the payment referred to in paragraph (a) above, Lender, on the
scheduled Lease Termination Date, shall execute and deliver to Owner an
instrument reasonably satisfactory in form and substance to Owner releasing the
Released Property or the Replaced Project, as applicable, from the Lien of this
Indenture and from the Master Lease Assignment promptly after receipt of such
payment in accordance with Section 2.27. Any such payment shall be applied to
prepay the Indebtedness pursuant to Section 2.9. If Tenant shall purchase all of
the Mortgaged Properties as a result of the exercise of Tenant's FMV Purchase
Option pursuant to Section 3.13 of the Master Lease and Tenant shall make
payment of the purchase price for such Mortgaged Properties to Lender, pursuant
to the Master Lease Assignment and the Tenant Consent, in an amount at least
sufficient to pay the sum of (i) the Principal Amount, (ii) and any accrued
interest thereon, (iii) the Make-Whole Premium, and (iv) all other Indebtedness
then due and owing, Lender, on the scheduled Lease Termination Date, shall
execute and deliver to Owner an instrument reasonably satisfactory in form and
substance to Owner releasing all of the Mortgaged Properties from the Lien of
this Indenture and from the Master Lease Assignment promptly after receipt of
such payment in accordance with Section 2.27. Any such payment shall be applied
to prepay the Indebtedness pursuant to Section 2.9.


(c)           If Tenant shall purchase the Released Property pursuant to a
Rejectable Offer under Section 3.3(b) or Section 3.3(c) of the Master Lease or
pursuant to Section 9.2 of the Master Lease, or as a result of the exercise of
Tenant's Purchase Option pursuant to Section 3.12 of the Master Lease, or as a
result of the exercise of Tenant's FMV Purchase Option pursuant to Section 3.13
of the Master Lease, and Tenant shall make payment for such Released Property to
Lender pursuant to the Master Lease Assignment and the Tenant Consent, in an
amount at least sufficient to pay the Allocated Property Debt or the Principal
Amount, as applicable, any accrued interest thereon, Make-Whole Premium, and all
other Indebtedness then due and owning and otherwise shall be in compliance with
the Master Lease or if Owner shall make the payment referred to in paragraph (a)
above in connection with any such Rejectable Offer or any Rejectable
Substitution Offer relating to the same event, Lender, on the scheduled Lease
Termination Date, shall execute and deliver to Owner an instrument reasonably
satisfactory in form and substance to Owner releasing the Released Property from
the Lien of this Indenture and from the Master Lease Assignment pursuant to and
in accordance with Section 2.20 promptly after receipt of such payment and
compliance by the Owner with the other provisions set forth in Section 2.20 and
Lender shall apply such payment pursuant to Section 2,20 as part of the
Defeasance Deposit.


(d)           If Tenant shall make a Rejectable Substitution Offer, subject to
Owner's right to reject such Rejectable Substitution Offer by making payment of
the amount required pursuant to Section 2.8(a), so long as no Lease Event of
Default shall have occurred and be continuing, Lender shall not unreasonably
withhold or delay its consent to the acceptance of the Substitute Project
provided that the applicable provisions of the Master Lease and the provisions
of Section 2.27 hereof have been satisfied in the reasonable judgment of Lender.


Section 2.9                       Prepayment. (a) Owner shall not have the right
to optionally prepay the Note, in whole or in part, provided, however, that the
Owner shall have the right to optionally prepay the Note in whole on or after
February 1, 2018 in an amount sufficient to pay the Principal Amount, any
accrued and unpaid interest thereon, the Make Whole Premium and all other
Indebtedness then due and owing.


(b)           The Allocated Property Debt with respect to a particular Property
is subject to mandatory prepayment in whole or in part in certain instances of
casualty and condemnation affecting such Property without premium and as
expressly provided in Sections 2.4, 2.8 and 2.19, and the Principal Amount of
the Note is subject to mandatory prepayment in full in the event Tenant
exercises its FMV Purchase Option pursuant to Section 3.13 of the Master Lease
with Make Whole Premium and as expressly provided in Sections 2.8 and 2.19.


(c)           The Allocated Property Debt is subject to mandatory prepayment in
part without premium at Lender's sole election in connection with the receipt by
Owner or Remainderman of certain proceeds in connection with granting of
easements, minor conveyances in connection with condemnation and similar matters
with respect to the related Property as expressly provided in Section 2.11
hereof.


(d)           All prepayments in whole or in part of the Principal Amount shall
be made on a Payment Date after payment and application of the Debt Service
Payment due on such Payment Date and shall be applied in accordance with Section
2.1(c) provided, however, that accrued interest with respect to any principal
amount of the Loan so prepaid on such date is paid in full to the date of the
prepayment.


(e)           Upon any partial prepayment of the Note, the Debt Service Payments
may be reamortized as set forth in Section 2.1(b).


Section 2.10                                 Single Purpose Entity, Maintenance
of Existence. Each of Owner and Remainderman and each SPE Equity Owner is and,
so long as any portion of the Indebtedness shall remain outstanding, shall do
all things necessary to continue to be a Single Purpose Entity. So long as it
owns the Mortgaged Property, Owner shall do all things necessary to comply, or
to cause Tenant or Master Lease Guarantor, as applicable to comply (in
accordance with the terms of the Master Lease and of any other applicable
Granting Clause Document), in all material respects with all Legal Requirements
of any Governmental Authority or court applicable to Owner or to the Mortgaged
Property or any portion thereof and to preserve and keep in full force and
effect its existence, and to the extent necessary or desirable for the conduct
of its business, its franchises, licenses, authorizations, registrations,
permits and approvals under the laws of the United States, each state of its
formation and each State in which the related Mortgaged Property is located.


Section 2.11                                 Conveyance in Anticipation of
Condemnation, Granting of Easements, Etc. If no Event of Default shall have
occurred and be continuing, Owner and Remainderman may, from time to time, in
connection with the transactions contemplated by the Master Lease or otherwise,
with the prior written consent of Lender which shall not be unreasonably
withheld or delayed, (i) sell, assign, convey or otherwise transfer an interest
in the Mortgaged Property of a nature described in this Section 2.11 to any
Person legally empowered to take such interest under the power of eminent domain
which Person has indicated in writing that it intends to do so, (ii) grant
easements, licenses, rights of way and other rights in the nature of easements
with respect to the Mortgaged Property which are customarily granted by prudent
budget motel operators, managers or owners of such nature, extent and duration
as Owner or Tenant may reasonably request, (iii) release or relocate existing
easements and appurtenances which are for the benefit of the Mortgaged Property,
(iv) dedicate or transfer unimproved portions of the Mortgaged Property for
road, highway or other public purposes, (v) execute petitions to have the
Mortgaged Property annexed to any municipal corporation or utility district,
(vi) execute amendments to any covenants and restrictions affecting the
Mortgaged Property and (vii) execute and deliver to any Person any instrument
appropriate to confirm or effect such grants, releases, dedications and
transfers, and Lender shall execute and deliver any instrument necessary or
appropriate to consent (which consent shall not be unreasonably withheld or
delayed) to said action and/or to release said interest, right or portion from
the lien of this Indenture upon the delivery by Owner and receipt and
satisfactory review by Lender to its reasonable satisfaction of:


(a)           such instrument;
 
(b)                      (i) a certificate of Tenant stating (A) that such
grant, release, dedication, transfer, petition or amendment is not detrimental
in any material respect to the proper conduct of Tenant's business on such
Mortgaged Property, (B) the consideration, if any, being paid for such grant,
release, dedication, transfer, petition or amendment and that Tenant considers
such consideration to be fair and adequate, (C) that such grant, release,
dedication, transfer, petition or amendment does not materially impair Tenant's
use of such Mortgaged Property or materially reduce its value and (D) that, for
so long as the Master Lease shall be in effect, Tenant will perform all
obligations, if any, of Owner under such instrument, and (ii) duly authorized
and binding undertakings of each of (w) Tenant stating that Tenant will remain
obligated under the Master Lease and the Tenant Consent in accordance with their
respective terms, and (x) Owner and Remainderman stating that Owner and
Remainderman will remain obligated under this Indenture and the Master Lease
Assignment, as applicable, in accordance with their respective terms, (y) Master
Lease Guarantor stating that Master Lease Guarantor will remain obligated under
the Master Lease Guaranty in accordance with its respective terms, and (z)
Residual Value Insurer stating that Residual Value Insurer will remain obligated
under the Residual Value Policy in accordance with its respective terms; and


(c)           such other instruments, certificates, surveys, title insurance
policy endorsements and opinions of counsel as Lender may reasonably request.


All proceeds (after deducting reasonable expenses of collecting the same and
reconstructing the Mortgaged Property) received by Owner or Remainderman (other
than proceeds required to be paid to Tenant in accordance with the Master Lease)
by virtue of said action and/or release of said interest shall. be paid over to
Owner, provided, however, that if the amount of such proceeds to be paid over to
Owner exceeds $50,000 or if any Event of Default shall have occurred and be
continuing, such proceeds shall be paid to Lender within ten (10) days of
receipt by Owner or Remainderman and, at Lender's sole election, shall be
applied as a partial prepayment of the Note without premium pursuant to Section
2.9 or, if a Lease Event of Default shall have occurred and be continuing, shall
be applied as Lender shall determine in its sole discretion.


Section 2.12                                 Costs of Defending and Upholding
the Lien. Lender may, (a) appear in and defend any action or proceeding, in the
name and on behalf Lender or Owner, in which Lender is named or which Lender in
its sole discretion determines may adversely affect the Mortgaged Property, this
Indenture, the Lien hereof or any other Loan Document; and (b) institute any
action or proceeding which Lender in its sole discretion determines should be
instituted to protect the interest or rights of Lender in the Mortgaged Property
or under this Indenture or any other Loan Document provided, however, that if no
Lease Event of Default has occurred and is continuing, and if Tenant is
contesting any Imposition or Legal Requirement in accordance with the provisions
of the Master Lease, Lender's rights hereunder shall be subject to Tenant's
right to contest the same under the Master Lease. Lender shall provide prompt
written notice of the foregoing to Owner and shall endeavor to provide Owner
with at least five (5) days prior written notice thereof. Owner agrees to bear
and shall pay or reimburse Lender within five (5) days after. demand therefor
for all Advances and expenses (including, without limitation, reasonable
attorneys' fees and disbursements) relating to or incurred by Lender in
connection with any such action or proceeding. Owner hereby grants to Lender a
security interest in each Owner's title insurance policy and all insurance
proceeds received by Owner thereunder or payable to Owner thereunder. Owner
hereby irrevocably appoints Lender as Owner's attorney-in-fact, coupled with an
interest, with full power of substitution, with exclusive power to collect,
receive and retain the insurance proceeds relating to any such Owner's title
insurance policy, subject to the provisions of this Indenture, and, with
exclusive power after the occurrence and during the continuance of any Event of
Default, to make any compromise or settlement in connection with any claim
thereunder. Owner shall execute and deliver to Lender any and all instruments
reasonably required in connection with any claim, compromise, settlement, or
proceeding in connection with any such Owner's title insurance policy promptly
after request therefor by Lender. So long as no Event of Default shall have
occurred and be continuing, Owner may adjust, compromise, settle or enter into
any agreement with respect to any claim, compromise, settlement or other
proceeding relating to any Owner's title insurance policy with the prior written
consent of Lender, which consent shall not be unreasonably withheld or delayed
and which consent shall not be required for any adjustment, compromise or
settlement thereof in an amount of less than $100,000.


Section 2.13                                  Costs of Enforcement. Owner agrees
to bear and shall pay or reimburse Lender on demand for all Advances, costs and
expenses (including, without limitation, reasonable attorneys' and appraisers'
fees and expenses and the fees and expenses of any receiver or similar official)
of or incidental to the collection of the Indebtedness or the enforcement of
Owner's obligations under this Indenture or any other Loan Document, any
foreclosure (or Transfer in lieu of foreclosure) of this Indenture or any other
Loan Document or sale of all or any portion of the Mortgaged Property by power
of sale, any enforcement, compromise or settlement of this Indenture, any other
Loan Document or the Indebtedness, or any defense or assertion of the rights or
claims of Lender in respect of any thereof, by litigation or otherwise.


Section 2.14                                 Interest on Advances and Expenses.
All Advances made, interest thereon, and expenses incurred at any time by Lender
pursuant to the provisions of this Indenture or the other Loan Documents or
under applicable law shall be secured by this Indenture as part of the
Indebtedness, with equal rank and priority. All such Advances and expenses
(including all amounts reimbursable pursuant to Section 2.13) shall bear
interest at the Default Rate, payable on demand, from the date that each such
Advance or expense is made or incurred to the date of reimbursement.


Section 2.15                                 Indemnification. In addition, and
without limitation to any other provision of this Indenture, but subject to the
provisions of Section 4.3(z), Owner shall protect, indemnify and save harmless
Lender Parties from and against all liabilities, obligations, claims, damages,
penalties, causes of action,. costs and expense (including, without limitation,
reasonable attorneys' fees and expenses whether incurred within or outside the
judicial process) (any of the foregoing, a "Claim"), imposed upon or incurred by
or asserted against any Lender Party by reason of or with respect to (a) the
Lien of this Indenture (as such Lien relates to an event occurring on or about
the Mortgaged Property), the Mortgaged Property or any portion thereof or any
interest therein or the receipt of any Property Income; (b) any accident, injury
to or death of any person or loss of or damage to property occurring in, on or
about the Mortgaged Property or any portion thereof or on the adjoining
sidewalks, curbs, parking areas, streets or ways including, without limitation,
as a result of or arising from any negligent or tortious act or omission of
Owner or its agents, employees, officers and directors; (c) any use, non-use or
condition in, on or about, or possession, alteration, repair, operation,
maintenance or management of, the Mortgaged Property or any portion thereof or
on the adjoining sidewalks, curbs, parking areas, streets or ways; (d) any
failure on the part of Owner or of Remainderman to perform or comply with any of
the terms, covenants or conditions of this Indenture or any of the other
Operative Documents; (e) any representation or warranty made herein, in any
certificate delivered to Lender or in any other Operative Document or pursuant
hereto or thereto being false or misleading in any material respect as of the
date such representation or warranty was made; (t) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Mortgaged Property or any portion thereof; (g) any claim by brokers, finders or
similar Persons claiming to be entitled to a commission in connection with any
Lease or other transaction involving the Mortgaged Property or any portion
thereof; (h) any Imposition, including, without limitation, any Imposition
attributable to the execution, delivery, filing, or recording of any Loan
Document, Lease or memorandum thereof; (i) any Lien or claim arising on or
against the Mortgaged Property or any portion thereof under any Legal
Requirement or any liability asserted against Lender with respect thereto; or
(j) the claims of any tenant of all or any portion of the Mortgaged Property or
any Person acting through or under any tenant or otherwise arising under or as a
consequence of any Lease. Notwithstanding the foregoing provisions of this
Section 2.15 to the contrary, Owner shall have no obligation to indemnify any
Lender Party pursuant to this Section 2.15 for liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses relative to the
foregoing which (I) result from such Lender Party's willful misconduct or gross
negligence, or (II) arise from and after the date title to the Mortgaged
Property is transferred to a Person (other than Lender, or its successors and
assigns, any designee of Lender, or an Affiliate of Owner) pursuant to a
foreclosure under this Indenture or a deed-in-lieu of such foreclosure. Except
as otherwise expressly provided in the immediately preceding sentence, the
obligations and liabilities of Owner and of Remainderman under this Section 2.15
shall survive any termination, satisfaction or assignment of this Indenture and
the exercise by Lender or by Trustee of any rights or remedies hereunder
including, without limitation, the acquisition of any Mortgaged Property by
foreclosure or deed-in-lieu of foreclosure. Any amounts payable to any Lender
Party by reason of the application of this Section 2.15 shall be secured by this
Indenture and shall become immediately due and payable and shall bear interest
at the Default Rate from the date any such Claim is suffered or incurred by such
Lender Party until paid by Owner.


Section 2.16                                 Transfers.


(a)           Except as otherwise expressly permitted under the Master Lease
and/or by Section 2.11 or by clauses (a) or (b) of this Section 2.16 (and
subject to Section 2.19(f) of this Indenture relating to the release of a
Mortgaged Property in certain circumstances), no Transfer shall be permitted,
and Owner shall not suffer or permit a Transfer to occur, without the prior
written consent of Lender, provided, however, that pursuant to this Section
2.16(a) Owner may convey, assign, sell or transfer (an "Assumption") its
interest in, to and under all Mortgaged Properties (the "Assumed Properties"),
subject to the Lien hereof, to the Master Lease and to the assignment of the
Master Lease made herein and in the Master Lease Assignment; provided that each
of the following conditions have been met in conjunction therewith:


                                       (i)  
no Event of Default shall have occurred and be continuing;



(ii)            Owner shall provide not less than thirty (30) days prior written
notice to Lender specifying the date (the "Assumption Date") on which the
Assumption is to occur;


(iii)            Each proposed transferee (the "Transferee") shall be a
reputable, single purpose, bankruptcy remote entity of good character, with
sufficient credit worthiness and financial worth considering the obligations
assumed and undertaken, each as evidenced by organizational documents, financial
statements and other information reasonably requested by and reasonably
satisfactory to Lender and each Transferee shall have certified that it is not
actively engaged in the management, operation or franchising of thirty (30) or
more limited service budget motels (determined without regard to the Mortgaged
Properties to be conveyed, assigned, sold or transferred by Owner);


(iv)            the Rating Agencies shall have confirmed in writing that such
Transfer will not result in a qualification, reduction, withdrawal or downgrade
of any then current ratings then assigned to any Securities issued in connection
with any Secondary Market Transaction;


(v)            (A) each Transferee from and after the date of such Transfer
shall be and remain a Single Purpose Entity, (B) Lender shall have consented to
such Transfer (which consent shall not be unreasonably withheld), (C) Lender
shall have received written confirmation from the Residual Value Insurer that
the Loss Payee Endorsement remains in full force and effect after such Transfer,
and (D) Lender and, if the Loan is included in a Secondary Market Transaction,
the Rating Agencies then rating any Securities issued in such Secondary Market
Transaction shall have received acceptable Opinions of Independent Counsel
addressed to Lender and the Rating Agencies, in form and substance reasonably
satisfactory to Lender and the Rating Agencies, covering matters relating to
legal existence, enforceability, tax status of any Secondary Market Transaction
which includes the Loan, the Single Purpose Entity nature of each Transferee,
non-consolidation, fraudulent conveyance and such other matters with respect to
such Transfer as they may reasonably request;


(vi)            upon any such sale, assignment or transfer, each Transferee
thereof shall execute and deliver to Lender, an instrument, in form and
substance reasonably satisfactory to Lender, irrevocably appointing Lender as
agent and attorney-in-fact of such Transferee to take all actions and do all
things in its behalf of the character which Lender is authorized by this
Indenture to do as agent and attorney-in-fact of the transferor, and to execute
and deliver in the name and behalf of such Transferee any deed, loan document or
other instrument which, pursuant to the terms hereof, Lender is authorized to
execute and deliver in the name and behalf of the transferor;


(vii)            each such Transferee shall have executed and delivered to
Lender an assumption agreement in form and substance acceptable to Lender and
the Rating Agencies, in which such Transferee shall (A) agree that the interest
or estate so acquired is subject and subordinate to this Indenture, to the
Master Lease, to the Sublease and to the assignment of the Master Lease made
herein and in the Master Lease Assignment and (B) subject to the provisions of
Section 4.3(z), assume and agree to abide and be bound by all of the obligations
and undertakings of Owner or Remainderman as applicable, contained in this
Indenture, in the other Operative Documents and in the Residual Value Policy as
to the Transferee and as to the Assumed Properties;


(viii)            Owner shall deliver an Officer's Certificate of Owner
certifying that the requirements set forth in this Section 2.16 (a) have been
satisfied;


(ix)           Owner and each Transferee shall deliver such legal opinions,
title insurance endorsements and other certificates, documents or instruments as
Lender or the Rating Agencies may reasonably request;


(x)           In the event that the Owner owns a fee simple estate in the
Mortgaged Property and Transfers (A) an Estate for Years interest in the Land
Parcel and fee title to the related Improvements with respect to the Mortgaged
Properties to one Transferee, such Transferee shall be deemed the Owner for all
purposes of this Indenture and other Operative Documents and (B) a remainder
interest in the Land Parcel with respect to the Mortgaged Properties to a second
Transferee, such Transferee shall be deemed the Remainderman for all purposes of
this Indenture and the other Operative Documents, Schedule I shall be amended as
appropriate to reflect such Transfers, and such Transfers shall each comply with
the other provisions of this Section 2.16 applicable thereto,


(b)           Each of the following shall be deemed a Transfer expressly
permitted by this Section 2.16:


                                       (i)  
any Transfer made in accordance with Section 2.16(a);



(ii)           Transfers of Equity Interests which (A) do not transfer any
Controlling Interest and/or (B) in the aggregate during the term of the Loan (1)
do not exceed forty-nine percent (49%) of the total interests in Owner, any SPE
Equity Owner in Owner or in any SPE Equity Owner in any SPE Equity Owner in
Owner, as applicable, and (2) do not result in any partner's, member's,
shareholder's or other Person's interest in Owner, any SPE Equity Owner in Owner
or in any SPE Equity Owner in any SPE Equity Owner in Owner, as applicable,
exceeding forty-nine percent (49%) of the total interests in Owner;


(iii)            any other Transfer of Equity Interests provided that (A) the
Rating Agencies shall have confirmed in writing that such Transfer will not
result in a qualification, withdrawal or downgrade of any then current ratings
for any Securities issued in connection with any Secondary Market Transaction,
(B) acceptable opinions (substantially in the form delivered on the Closing
Date) relating to such Transfer or Transfers addressed to Lender and to the
Rating Agencies shall have been delivered by Owner to Lender and to the Rating
Agencies (including, without limitation, tax, bankruptcy and substantive
non-consolidation opinions which have considered all direct or indirect legal or
beneficial interests in Owner or in any SPE Equity Owner for purposes of
determining the appropriate Persons to be covered thereby) and (C) if the
transferee will own an Equity Interest in a Delaware Business Trust after such
Transfer and such transferee is not a Single Purpose Entity, Lender and the
Rating Agencies shall have received such certificates and/or opinions as they
may request confirming that Owner is and will remain a Delaware Business Trust
after such Transfer.


(iv)            a Transfer (direct or indirect) by Remainderman of its interest
provided that the conditions set forth in clauses (i), (ii), (iii), (iv) and (v)
of Section 2.16(a) are satisfied in connection therewith and that Lender
receives from the transferee of Remainderman's remainder interest in the
Mortgaged Property each instrument, agreement or other item required pursuant to
clauses (vi), (vii), (viii) and (ix) of Section 2.16(a) in each case as if such
clauses referenced Remainderman instead of Owner;
the Master Lease;


        (vi)             the Permitted Encumbrances; and


(vii)            Transfers of ownership interests in any Person (a) which owns
an Equity Interest and (b) which is not Owner nor an SPE Equity Owner in Owner
or in any SPE Equity Owner in any SPE Equity Owner in Owner.


(c)           Any Transfer made in violation of Section 2.16(a) or Section
2.16(b) shall be an immediate Event of Default without notice or opportunity to
cure and shall be void and of no effect as against Lender. Any Transfer shall
not constitute the transfer of the cure rights granted to Owner pursuant to
Section 4.5, unless consented to by Lender in its sole discretion, except as
provided below. The entire original cure rights granted pursuant to Section 4.5
shall reside at all times prior to any Transfer in the original Owner so long as
it or one of its Affiliates which, directly or indirectly, has not less than a
majority of the voting control of Owner, has a net worth of not less than
$50,000,000. Owner may transfer the cure rights granted pursuant to Section 4.5
in connection with a Transfer of the Landlord's Interest in the Mortgaged
Properties to a Person which is an Affiliate of a Person having (i) a net worth
of $50,000,000 and (ii) not less than a majority of the voting power of such
Transferee. Owner shall not transfer any cure rights to Tenant, Master Lease
Guarantor, or Remainderman or to any Affiliates of Tenant or Master Lease
Guarantor. Prior to any such Transfer which includes a transfer of cure rights
with respect thereto, Owner shall provide evidence reasonably satisfactory to
Lender with respect to such net worth and voting control of the Transferee. The
exercise of such cure rights by a past or present owner of the Mortgaged
Property shall be attributed to each owner of the Mortgaged Property for
counting consecutive and aggregate numbers of cures.


(d)           Lender's consent to any one Transfer shall not be deemed to be a
waiver of Lender's right to require such consent to any future Transfer. Any
Transfer made in contravention of this Section 2.16 shall be null and void and
of no force and effect.


(e)           Owner agrees to bear and shall pay or reimburse Lender on demand
for all reasonable costs, expenses and fees, if any (including, without
limitation, reasonable attorneys' fees and disbursements, title search costs,
and title insurance endorsement premiums) incurred by Lender and incurred or
charged by the Rating Agencies in connection with the review, approval and
documentation of any such Transfer,


Section 2.17                                  Estoppel Certificates.


(a)           Within ten (10) Business Days after a request by Lender, Owner
shall furnish to Lender a duly acknowledged written statement confirming (i) the
original principal amount of the Note, (ii) the unpaid principal amount of the
Note, (iii) the interest rate on the Note, (iv) the terms of payment and
Maturity Date of the Note, (v) the date installments of interest and/or
principal were last paid, (vi) whether any offsets or defenses exist against the
Indebtedness, (vii) whether any Event of Default or, to the knowledge of Owner,
any Default has occurred and is continuing with respect to this Indenture or any
other Loan Document, (viii) that the Note, this Indenture and each other
Operative Document entered into by the Owner are valid, legal and binding
obligations of Owner and have not been modified or, if modified, giving the
particulars of such modification, (ix) that each of the Master Lease, the Master
Lease Guaranty and each Granting Clause Document is unmodified and in force and
effect (or if there have been modifications, that the Master Lease, the Master
Lease Guaranty and each Granting Clause Document is in force and effect as
modified, and identifying the modification agreements), (x) the date to which
Basic Rent has been paid, (xi) whether there is any existing default by Tenant
under the Master Lease, by Master Lease Guarantor under the Master Lease
Guaranty or by any party under any Granting Clause Document of which Owner has
actual knowledge and (xii) whether there exists any material unrepaired damage
to the Mortgaged Property. In addition, Owner shall promptly request from Tenant
or from Master Lease Guarantor, as requested by Lender, and shall furnish to
Lender promptly after Owner's receipt thereof, an estoppel certificate from
Tenant under the Master Lease or from Master Lease Guarantor under the Master
Lease Guaranty in the form required thereunder promptly after any request
therefor by Lender. If any offsets or defenses are alleged to exist, such
statement shall set forth in reasonable detail the nature thereof.


(b)           Within ten (10) Business Days after a request by Owner, Lender
shall furnish to Owner a duly acknowledged written statement confirming (i) the
original principal amount of the Note, (ii) the unpaid principal amount of the
Note, (iii) the interest rate on the Note, (iv) the terms of payment and
Maturity Date of the Note (v) the date installments of interest and/or principal
were last paid, and (vi) whether any Event of Default has occurred and is
continuing with respect to this Indenture or any other Loan Document of which
Lender has actual knowledge.


Section 2.18                      Assignment of Leases; Other Contracts and
Property Income.


(a)           Subject to the provisions of the Master Lease Assignment, Owner
hereby absolutely and unconditionally assigns and transfers to Lender the
Leases, the Master Lease Guaranty, the Granting Clause Documents and the
Property Income. Owner shall not otherwise assign, transfer or encumber in any
manner the Leases, the Master Lease Guaranty, the Granting Clause Documents or
the Property Income, or any portion thereof. The assignment in this Section 2.18
shall constitute an absolute and present assignment of the Master Lease, any
other Leases, the Master Lease Guaranty, the Granting Clause Documents and the
Property Income, and not an assignment for additional security only, and the
existence or exercise of Owner's conditional license, if any, set forth in the
Master Lease Assignment to collect Property Income or otherwise act with respect
to the Master Lease, the Master Lease Guaranty, or any Granting Clause Document
shall not operate to subordinate this assignment to any subsequent assignment.
The exercise by Lender of any of its rights or remedies under this Section 2.18
shall not be deemed or construed to make Lender a mortgagee-in-possession.


(b)                      At all times the Mortgaged Property shall be leased to
Tenant under the Master Lease in accordance with the terms of the Master Lease,
subject to the rights of Owner under Section 4.4. The Mortgaged Property,
however, may be further subleased or the Master Lease assigned by Tenant upon
compliance with the Master Lease. In connection with any such sublease or
assignment by Tenant, there shall be delivered to Landlord each item with
respect thereto which is required (or which may be requested by Lender) pursuant
to Section 4.1 of the Master Lease, each of which is hereby required by this
Indenture. In addition, in connection with any merger, consolidation or sale of
assets relating to Tenant pursuant to Section 10.3 of the Master Lease, Landlord
shall cause to be delivered to Lender an acknowledged instrument in recordable
form executed by the surviving entity or transferee of assets, as the case may
be, assuming all obligations, covenants and responsibilities of Tenant under the
Master Lease and under any other Operative Document, together with each other
item required to be delivered pursuant to said Section 10.3 of the Master Lease,
each of which is hereby required by this Indenture. At all times the obligations
of Tenant under the Master Lease shall be guaranteed by Master Lease Guarantor
pursuant to the Master Lease Guaranty. Owner will punctually perform all
obligations, covenants and agreements by it to be performed as landlord under
the Master Lease in accordance therewith, and will at all time do all things
reasonably necessary to compel performance by Tenant of all of its obligations,
covenants and agreements under the Master Lease. Owner will punctually perform
all obligations, covenants and agreements by it to be performed under each other
Granting Clause Document and will at all times do all things reasonably
necessary to compel performance by the other parties thereto of all of their
respective obligations, covenants and agreements thereunder. Owner will give to
Lender notice of all defaults under the Master Lease, the Master Lease Guaranty
and each other Granting Clause Document promptly after obtaining actual
knowledge thereof. Owner will not amend the Master Lease, the Master Lease
Guaranty or any other Granting Clause Document without the prior written consent
of Lender (which will not be withheld in the case of the Option Agreement or the
Tripartite Agreement provided that Lender receives the Rating Agencies
confirmation required with respect thereto) and without delivering to Lender
evidence in writing from the Rating Agencies that such amendment will not result
in a withdrawal, qualification or downgrade of any then current ratings for any
Securities issued in connection with any Secondary Market Transaction. Owner
will maintain the validity and effectiveness of the assignment to Lender of the
Master Lease, the Master Lease Guaranty and the other Granting Clause Documents
made by this Indenture and the Master Lease Assignment, all as specified in such
documents and, except as expressly permitted by the Master Lease, this Indenture
or the Master Lease Assignment, will take no action, and will not omit to take
any action, which action or omission would release Tenant from its obligations
or liabilities under the Master Lease or the Assignment, or of any other party
from its obligations or liabilities under the Master Lease Guaranty or any other
Granting Clause Document, or, except as expressly permitted in this Indenture
and therein, would result in the termination, amendment or modification or
impair the validity of the Master Lease, the Master Lease Guaranty, the Master
Lease Assignment or any other Granting Clause Document.


Section 2.19                                 Cash Management.


(a)           Central Account. At all times during the term of the Loan, Owner
shall cause to be deposited into the Central Account all payments of Basic Rent,
Additional Rent (but in no event including Excepted Payments, except from and
after an Event of Default), purchase prices, Stipulated Loss Values and
Make-Whole Premiums which are payable to Owner and all other payments by Tenant
to Owner under the Master Lease or by Master Lease Guarantor to Owner under the
Master Lease Guaranty. Owner acknowledges that it has concurrently executed, and
caused Tenant to execute, the Consent Agreement whereby Tenant has agreed to
deposit into the Central Account the Basic Rent, the Additional Rent, payments
of purchase prices, Stipulated Loss Values and Make-Whole Premiums and any other
funds which Tenant has agreed to deliver directly to Lender pursuant to the
Tenant Consent. Owner acknowledges that it has currently executed the Master
Lease Assignment whereby it has directed Master Lease Guarantor to deliver
directly to Lender all payments made by Master Lease Guarantor under the Master
Lease Guaranty, which Master Lease Guarantor has agreed to do pursuant to the
Master Lease Guaranty. Owner acknowledges that, subject to the Loss Payee
Endorsement, the Residual Value Insurer in the Residual Value Policy has agreed
to deliver directly to Lender all proceeds payable by Residual Value Insurer
under the Residual Value Policy. Lender may establish the Central Account in the
name of Lender, its successors and assigns, as secured party, or as Lender may
otherwise designate. The Central Account shall be under the sole dominion and
control of Lender. Owner hereby grants Lender a security interest in Owner's
right, title and interest in all amounts to be deposited into the Central
Account and in any Permitted Investments with respect thereto and the proceeds
thereof and Owner will take all actions necessary to maintain in favor of Lender
a perfected first priority security interest in the Central Account including,
without limitation, executing and filing UCC-1 Financing Statements and
continuations thereof to the extent applicable. Owner hereby irrevocably directs
and authorizes Lender and Lender's authorized representatives to withdraw funds
from the Central Account in accordance with the terms and conditions of this
Indenture and the other Loan Documents. Owner shall have no right of withdrawal
in respect of the Central Account. Owner shall, however, have the right to
communicate with the depository Institution which holds the Central Account to
determine if any payment required to be made under the Master Lease has been
deposited into the Central Account. All costs and expenses of establishing and
maintaining the Central Account shall be paid by Owner or Owner shall cause
Tenant to pay the same.


(b)           Payments from Central Account. On each Payment Date, Lender shall
withdraw from the Central Account an amount necessary to make the Debt Service
Payment and any other amount necessary to pay any other Indebtedness then due
and owing, which amount shall be paid to Lender. If no Event of Default has
occurred and is continuing, on each Payment Date, any and all Excess Property
Income shall be withdrawn from the Central Account and paid promptly to Owner
after such Payment Date but not later than three (3) Business Days after Lender
has received good funds into the Central Account. If there are not sufficient
funds deposited in the Central Account on or before the Payment Date to fund the
applicable Debt Service Payment and any amount necessary to pay any other
Indebtedness then due and owing, then a Default shall exist hereunder and Owner
shall deposit immediately available funds (in addition to Property Income) into
the Central Account in the amount of any such deficiency, and failure to make
such deposit within five (5) Business Days after delivery of written notice
pursuant to Section 4.1 (a) from Lender to Owner that such payment was not
received when due shall be an Event of Default hereunder. After the occurrence,
and during the continuance of an Event of Default, Excess Property Income held
in the Central Account which would otherwise be distributable to Owner shall be
distributed in accordance with the provisions of Section 2.19(e) below.


(c)           Permitted Investments. Upon the written direction of Owner (which
direction may be given not more than one time per month), Lender shall instruct
the depositary institution holding the Central Account to invest and reinvest
any balance in the Central Account from time to time in Permitted Investments as
instructed by Owner and otherwise in accordance with this Section 2.19(c),
provided that (i) if Owner fails to so instruct such depositary, or upon the
occurrence and during the continuance of a Default or Event of Default, Lender
may invest and reinvest such balance in Permitted Investments as Lender shall
determine in its sole discretion, (ii) the maturities of the Permitted
Investments on deposit in the Central Account shall, to the extent such dates
are ascertainable, be selected and coordinated to become due not later than the
day before any disbursements from the Central Account must be made, (iii) all
such Permitted Investments shall be held in the name of Lender, its successors
and assigns, and shall be under the sole dominion and control of Lender, and
(iv) no Permitted Investment shall be made unless Lender shall retain a
perfected first priority Lien in such Permitted Investment securing the
Indebtedness and all filings and other actions necessary to ensure the validity,
perfection, and priority of such Lien have been taken. All funds in the Central
Account that are invested in a Permitted Investment are deemed to be held in the
Central Account for all purposes of this Indenture and the other Loan Documents.
Neither Lender nor any of the other Lender Parties shall have any liability for
any loss in investments of funds in the Central Account that are invested in
Permitted Investments whether Owner or Lender selected such Permitted Investment
in accordance herewith and no such loss shall affect Owner's obligation to fund,
or liability for funding, the Central Account. Owner agrees that Owner shall
include all such earnings on the Central Account as income of Owner (and, if
Owner is a partnership or other pass-through entity, the partners, members or
beneficiaries of Owner, as the case may be), and shall be the owner of such
accounts for federal and applicable state and local tax purposes. Owner shall be
responsible for any and all fees, costs and expenses with respect to Permitted
Investments.


(d)           Loss Proceeds. Subject to the provisions of Section 2.19(1) and
subject to the rights of Tenant pursuant to the provisions of the Master Lease,
so long as no Lease Event of Default shall have occurred and be continuing in
the event of a casualty to the Mortgaged Property, Owner shall cause all
proceeds received under any insurance policy required to be maintained by Owner
or by Lessee ("Insurance Proceeds") (less costs of recovering such Insurance
Proceeds, including, without limitation, reasonable attorneys' fees) to be paid
by the insurer directly to Lender, whereupon Lender shall deposit the same in
the Restoration Account, (after deducting out Lender's cost of recovering and
paying out such Insurance Proceeds, including, without limitation, reasonable
attorneys' fees) and shall apply the same in accordance with the applicable
provisions of Section 2.4 of this Indenture. Subject to the rights of Tenant
pursuant to the provisions of the Master Lease, so long as no Lease Event of
Default shall have occurred and be continuing, Owner shall cause all of the
proceeds and awards in respect of any Taking (any such proceeds or awards,
"Condemnation Proceeds") (less costs of recovering such Condemnation Proceeds,
including, without limitation, reasonable attorneys' fees) to be paid to Lender,
whereupon Lender shall deposit the same in the Restoration Account, (after
deducting out Lender's cost of recovering and paying out such Condemnation
Proceeds, including, without limitation, reasonable attorneys' fees) and shall
apply the same in accordance with the applicable provisions of Sections 2.4 and
2.5 of this Indenture; provided, however, that, subject to the rights of Tenant
to receive Condemnation Proceeds in connection with a temporary Taking pursuant
to Section 3.6(c) of the Master Lease, any Condemnation Proceeds received by
Lender in connection with a temporary Taking shall, subject to the rights of
Tenant pursuant to the provisions of the Master Lease, be maintained in the
Central Account and applied by Lender in the same manner as Property Income
received from Owner with respect to the operation of the Mortgaged Property;
provided further, however, that in the event that the Condemnation Proceeds of
any such temporary Taking received by Lender are paid in a lump sum in advance,
Lender shall, subject to the terms of the Master Lease, cause such Condemnation
Proceeds to be held in the Restoration Account, and Lender shall estimate, in
Lender's reasonable discretion, the number of Payment Dates that the Mortgaged
Property shall be affected by such temporary Taking, shall divide the aggregate
Condemnation Proceeds in connection with such temporary Taking by such number of
Payment Dates, and shall disburse from the Restoration Account into the Central
Account each Payment Date during the pendency of such temporary Taking an amount
equal to the lesser of (i) Basic Rent received with respect to a Payment Date on
the date such Basic Rent is so received or (ii) the amount remaining in the
Restoration Account provided, however, funds in the Restoration Account shall be
applied as Loss Proceeds in accordance with Sections 2.4 and 2.5 hereof. If any
Insurance Proceeds or Condemnation Proceeds (collectively, "Loss Proceeds") are
received by Owner, such Loss Proceeds (less costs of recovering such Loss
Proceeds, including, without limitation, reasonable attorneys' fees) shall be
received in trust for Lender, shall be segregated from other funds of Owner, and
shall be forthwith paid into the Restoration Account, in each case to be applied
or disbursed in accordance with the foregoing. Subject to the rights of Tenant
pursuant to the provisions of the Master Lease, any Loss Proceeds made available
to Owner or Tenant, as applicable, for restoration in accordance herewith, to
the extent not used by Owner or Tenant, as applicable, in connection with, or to
the extent they exceed the cost of, such restoration, shall be deposited into
the Restoration Account, whereupon Lender shall apply the same in accordance
with the applicable provisions of Section 2.4 of this Indenture.


(e)           Excess Property Income. If at the time of receipt by Lender of any
amounts in the Central Account, there shall have occurred and be continuing an
Event of Default, then Lender shall retain any Excess Property Income in the
Central Account and. shall not distribute any such payments to Owner (provided
that such amounts may be applied by Lender to any Debt Service Payment
(including the Balloon Payment), thereafter due and
unpaid) until the earliest of (i) the first Business Day occurring more than 180
days following (A) in the case of an Event of Default under Sections 4.1(a), (b)
or (c), the date of the occurrence of such Event of Default, or (B) in the case
of any other Event of Default, the date on which Owner shall have received
notice of such Event of Default (after giving effect to any applicable grace
period), in which case such Excess Property Income shall be utilized to pay any
amounts due under the Note and all other Indebtedness, (ii) such time as the
Note shall have become due and payable pursuant thereto whether at maturity by
acceleration or otherwise, in which case such Excess Property income shall be
distributed to make any payments due by Owner with respect to the Indebtedness,
and (iii) such time as such Event of Default shall no longer be continuing or
shall have been cured or waived; provided, however, that following an Event of
Default and the lapse of 180 days during which period Lender failed to
accelerate the Note, such Event of Default shall not thereafter be the basis of
a retention of Excess Property Income unless such lapse of time was due to a
stay in bankruptcy. After the occurrence of any of the events specified in
clauses (i), (ii) or (iii) above and the application of Excess Property Income
as set forth therein, the balance, if any, of any such Excess Property Income
shall be distributed to Owner.


(f)           Stipulated Loss Value Payments and Purchase Prices.
Notwithstanding the provisions of Section 2.19(d) above, in the event of an
Event of Loss, all Loss Proceeds with respect thereto shall be held in the
Restoration Account and released as set forth herein upon receipt by Lender of
the amounts required to be delivered pursuant to this Section. If Tenant shall
make a Rejectable Offer or a Rejectable Substitution Offer with respect to a
particular Mortgaged Property pursuant to any provision of the Master Lease,
which Rejectable Offer is accepted or deemed accepted pursuant to the provisions
of the Master Lease, then upon payment by Tenant to Lender of the applicable
Stipulated Loss Value and Make-Whole Premium, if any, and all other amounts then
due with respect to such Rejectable Offer in accordance with the Master Lease,
or upon conveyance of the Substitute Project to Owner subject to this Indenture
in accordance with the Master Lease and this Indenture, Lender shall release its
interests in the related Mortgaged Property and Loss Proceeds, if any, to Owner
or by delivery thereof directly to Tenant pursuant to Section 2.27. If Tenant
shall exercise its Purchase Option or its FMV Purchase Option pursuant to the
Master Lease, then upon payment by Tenant to Lender of the Option Purchase Price
or of the FMV Option Price, as applicable, and compliance by Owner with the
provisions of Section 2.20 or Section 2.9, as applicable, in connection
therewith, Lender shall release its interest in the related Mortgaged Property
to Owner or by delivery thereof directly to Tenant pursuant to Section 2.27.
Except as otherwise provided in Section 2.19(e), any payments received and
amounts realized by Lender upon acceptance of Tenant's Rejectable Offer or as
Option Purchase Price or as FMV Option Price shall in each case be distributed
first either (i) to pay the applicable Allocated Property Debt or the Principal
Amount, as applicable, and accrued and unpaid interest thereon and any
applicable Make-Whole Premium, and all Indebtedness then due and owing or (ii)
to deposit the appropriate Defeasance Deposit in the Defeasance Account, as
applicable, and the balance shall be distributed to Owner. If Tenant shall make
a Rejectable Offer with respect to Mortgaged Property pursuant to any provision
of the Master Lease, and Owner has made the payment to Lender required with
respect thereto pursuant to Section 2.8 of this Indenture, then Lender shall
release to Owner its interest in the related Mortgaged Property and the Loss
Proceeds, if any, pursuant to Section 2.27. Upon receipt of any such amount
required by Section 2.8(b) to be applied to prepay the Allocated Property Debt
with respect to the related Mortgaged Property, in the case of a prepayment
relating to an Event of Loss, the provisions of Section 2.9 shall apply and
payments thereafter due under the Note shall be recalculated in accordance with
Section 2.1(b) of this Indenture. Upon receipt of any such amount required by
Section 2.8(c) to be applied as part of the Defeasance Deposit to defease the
Note or the Allocated Property Debt with respect to the related Mortgaged
Property, the provisions of Section 2.20 shall apply.


Section 2.20                                 Defeasance Requirements.


(a)           After the Permitted Defeasance Date and provided that no Default
or Event of Default exists except as otherwise permitted in connection with a
defeasance pursuant to Section 4.6, Owner may voluntarily defease the Note or
the Allocated Property Debt with respect to a particular Mortgaged Property.
Owner shall defease the Principal Amount of the Note or the Allocated Property
Debt with respect to the related Mortgaged Property, as applicable, under the
circumstances set forth in Section 2.8(c). The Lien of this Indenture shall be
released with respect to a particular Mortgaged Property and Trustee and Lender,
on demand of and at the expense of Owner, shall execute proper instruments
acknowledging satisfaction and discharge of the Lien of this Indenture (except
as limited in this Section 2.20) when Owner has irrevocably deposited or caused
to be deposited the Defeasance Deposit with respect to such Mortgaged Property
into the Defeasance Account as directed by Lender (or an agent selected by
Lender which will act as Lender's agent) and has otherwise complied with this
Section 2.20 and, if applicable, with Section 4.6. In the event only a portion
of the Note is the subject of a Defeasance Event, Owner shall prepare all
necessary documents to amend and restate the Note and issue two substitute
notes, one note having a principal balance equal to the defeased portion of the
original Note (the "Defeased Note") and the other note having a principal
balance equal to the undefeased portion of the Note (the "Undefeased Note"). The
Defeased Note and the Undefeased Note shall have identical terms as the Note
except for the principal balance and Debt Service Payment amounts provided,
however, that the aggregate principal balance of and the aggregate Debt Service
Payments on the Defeased Note and the Undefeased Note shall be equal to the
principal balance of and the Debt Service Payments on the Note immediately prior
to such defeasance. A Defeased Note cannot be the subject of any further
Defeasance Event.


(b)           Any defeasance of any portion the Loan by Owner shall be made on a
Payment Date, provided, however, that in the event the Master Lease requires or
permits a Termination Date which results in the payment of an amount required to
be deposited as a Defeasance Deposit pursuant to Section 2.8(c), such defeasance
may be made on a Business Day other than a Payment Date provided that the amount
of the Defeasance Deposit is
appropriately adjusted in a manner and in an amount satisfactory to Lender.


(c)           Subject to the terms and conditions of this Indenture, Owner may
defease the Note pursuant to clause (i)(1) below or Owner may defease the
Allocated Property Debt with respect to a particular Mortgaged Property pursuant
to clause (i)(2) below (each a "Defeasance Event") if Owner:


(i)            (1) elects to defease the Note on or after the Permitted
Defeasance Date pursuant to Section 4.6 and provides not less than thirty (30)
days prior written notice thereof to Lender specifying the date such defeasance
shall occur in accordance with Section 4.6 hereof (the "Defeasance Release
Date") and has deposited with the Lender contemporaneously with the giving of
such notice the Notice Deposit Amount required pursuant to Section 4.6 with
respect thereto and on the Defeasance Release Date has paid to or at the
direction of Lender any amount required to be so paid to Lender on such date
pursuant to Section 4.6, or (2) provides not less than thirty (30) days prior
written notice to Lender specifying a Payment Date after the Permitted
Defeasance Date (also a "Defeasance Release Date") on which the payments
provided in clauses (A) and (B) below are to be made and the deposit provided in
clause (C) below is to be made, (A) pays all interest accrued and unpaid on the
Indebtedness to and including the Defeasance Release Date, (B) pays all other
sums then due and payable under the Loan Documents, (C) deposits with Lender an
amount equal to the Defeasance Deposit, and


(ii)            in any such event delivers to Lender the following:


(1)           a security agreement, in form and substance satisfactory to
Lender, creating a first priority perfected Lien on the deposits required
pursuant to this Section 2.20 and the U. S. Obligations purchased on behalf of
Owner in accordance with this Section (the "Defeasance Security Agreement");


(2) for execution by Lender and Trustee, a release of the related Mortgaged
Property from the Lien of this Indenture in a form appropriate for the
jurisdiction in which the related Mortgaged Property is located;


(3)           an Officer's Certificate of Owner certifying that the requirements
set forth in this Section and in Section 4.6, if applicable, have been satisfied
and that the Defeasance Deposit or the Notice Deposit Amount, as applicable, was
not made by Owner with the intent of preferring Lender over other creditors of
Owner or with the intent of defeating, hindering, delaying, or defrauding
creditors of Owner or any of its Affiliates;


(4)           an opinion of Owner's counsel in form and substance satisfactory
to Lender in its sole discretion stating, among other things, (x) that the U. S.
Obligations have been duly and validly assigned and delivered to Lender and
Lender has a perfected first priority security interest in the U. S. Obligations
purchased pursuant hereto and the Proceeds thereof, (y) that the defeasance will
not adversely affect the status of any REMIC formed in connection with a
Secondary Market Transaction in which the Loan is included, or if no Secondary
Market Transaction has occurred, that the defeasance will not cause Lender to
recognize income, gain or loss for Federal income tax purposes and Lender will
be subject to Federal income tax on the same amount, in the same manner and at
the same times as would have been the case if such defeasance had not occurred,
and (z) that the trust resulting from the Defeasance Deposit does not require
registration of the trust under the Investment Company Act of 1940, as amended;


(5)           written confirmation from the Rating Agencies that such defeasance
will not cause any withdrawal, qualification or downgrade of any then current
ratings for any Securities issued in connection with any Secondary Market
Transaction in which the Loan is included, and, if required by the relevant
Rating Agencies, Owner shall also deliver or cause to be delivered a
nonconsolidation opinion with respect to the Successor Borrower in form and
substance satisfactory to Lender and the relevant Rating Agencies;


(6)           a certificate from any Independent certified public accountant
certifying that the U. S. Obligations purchased generate monthly amounts equal
to or greater than the Scheduled Defeasance Payments;


(7)           such other certificates, documents or instruments as Lender may
reasonably request; and


(8) Owner shall pay all costs and expenses of Lender and of the relevant Rating
Agencies incurred in connection with the Defeasance Event, including any costs
and expenses associated with a release of one or more Liens as provided in
Section 2.27 hereof as well as reasonable attorneys' fees and expenses.


(d)           In connection with each Defeasance Event, Owner hereby appoints
Lender as its agent and attorney-in-fact for the purpose of using the Defeasance
Deposit to purchase U.S. Obligations which provide payment on or prior to, but
as close as possible to, all successive scheduled Payment Dates after the
Defeasance Release Date upon which payments are required under the Note or under
the Defeased Note, as applicable, for the entire outstanding principal balance
of Note or for the Allocated Property Debt under the Defeased Note, as
applicable, including, without limitation, all Debt Service Payments under the
Note or under the Defeased Note, as applicable, including the Balloon Payment
under the Note or the balloon payment under the Defeased Note, as applicable,
(the "Scheduled Defeasance Payments"). Owner, pursuant to the Defeasance
Security Agreement referenced in Section 2.20(c)(ii)(1) above or other
appropriate document, shall authorize and direct that the payments received from
the U.S. Obligations may be made directly to a Defeasance Account specified by
Lender to Owner in writing and applied to satisfy the obligations of Owner under
the Note or under the Defeased Note, as applicable with respect thereto. Any
portion of the Defeasance Deposit in excess of the amount necessary to purchase
the U.S. Obligations required by this Section 2.20 and satisfy Owner's
obligation under this Section 2.20 and Section 2.27 as it relates hereto shall
be remitted to Owner provided no Default or Event of Default shall have occurred
and be continuing under this Indenture.


(e)           If any notice of defeasance is given, Owner shall be required to
defease the Note under Section 4.6 or the related Allocated Property Debt, as
applicable, on the specified Payment Date or in connection with a related
Termination Date under the Master Lease (unless such notice is revoked in
writing by Owner prior to the date specified therein in which event Owner shall
immediately reimburse Lender for any costs incurred by Lender in connection with
Owner's giving of such notice and revocation) provided, however, that Owner may
not revoke any defeasance notice by Owner pursuant to Section 4.6 or when a
Defeasance Deposit is required to be made pursuant to Section 2.8.


(f)           If the entire Note has been defeased and the requirements of this
Section 2.20 have been satisfied, all of the Mortgaged Property (other than the
U.S. Obligations and the Defeasance Account) shall be released from the Lien of
this Indenture and the U.S. Obligations and the Defeasance Account pledged
pursuant to the Defeasance Security Agreement shall be the sole source of
collateral securing the Note. If the Allocated Property Debt with respect to a
particular Mortgaged Property is defeased and the requirements of this Section
2.20 have been satisfied in connection therewith, such Mortgaged Property shall
be released from the Lien of this Indenture as shall Owner's obligations under
the Loan Documents with respect to such Mortgaged Property (other than those
expressly stated to survive). In connection with any release of the Lien of this
Indenture with respect to a particular Mortgaged Property or all Mortgaged
Properties, Owner shall submit to Lender, not less than thirty (30) days' prior
to the date of such release, a release of such Lien (and related Loan Documents)
for each Mortgaged Property then being released for execution by Lender. Such
release shall be in a form appropriate in each jurisdiction in which a
particular Mortgaged Property is located and satisfactory to Lender in its sole
discretion. In addition, Owner shall provide all other documentation Lender
reasonably requires to be delivered by Owner in connection with such release,
together with an Officer's Certificate of Owner certifying that such
documentation (i) is in compliance with all Legal Requirements, (ii) will effect
such release in accordance with the terms of this Indenture, and (iii) in the
case of a defeasance of the Allocated Property Debt with respect to a particular
Mortgaged Property, will not impair or otherwise adversely affect the Liens,
security interests and other rights of Trustee and Lender under the Loan
Documents not being released (or the rights of the parties to the Operative
Documents and Mortgaged Properties subject to the Loan Documents not being
released).


(g)           Nothing in this Section shall release Owner from any liability or
obligation relating to any environmental matters with respect to the related
Mortgaged Property arising under Section 2.22 of this Indenture.


(h)           In the case of a Defeasance Deposit, if Lender or its agent is
unable to apply amounts received on the Defeasance Deposit in accordance with
this Section 2.20, by reason of any legal proceeding or by reason of any order
or judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, Owner's obligations under this
Indenture, the Indebtedness, as applicable, shall be revived and reinstated as
though no Defeasance Deposit had been made, until such time as Lender or its
agent is permitted to apply such amounts in accordance with this Section 2.20;
provided, however, that if Owner has made any payment of Indebtedness because of
the reinstatement of its obligations hereunder, Owner shall be subrogated to the
rights of Lender to receive such amounts from the Defeasance Deposit when such
amounts are distributed by Lender or its agent.


(i)           In connection with any release of a Lien under Section 2.27 in
connection with a defeasance, Nomura Asset Capital Corporation (together with
its successors and assigns, "NACC") shall establish or designate a successor
entity (the "Successor Borrower") and Owner shall transfer and assign all
obligations, rights and duties under and to the Note or the Defeased Note, as
applicable, together with the pledged U.S. Obligations to such Successor
Borrower. The obligation of NACC to establish or designate a Successor Borrower
shall be retained by NACC notwithstanding the sale or transfer of the Loan
unless such obligation is specifically assumed by the Transferee. Such Successor
Borrower shall assume the obligations under the Note or the Defeased Note, as
applicable, and the Defeasance Security Agreement and Owner shall be relieved of
its obligations under such documents. Owner shall pay $1,000 to any such
Successor Borrower as consideration for assuming the obligations under the Note
or the Defeased Note, as applicable, and the Defeasance Security Agreement.
Notwithstanding anything in this Indenture to the contrary, no other assumption
fee shall be payable upon a transfer of the Note in accordance with this Section
2.20(i), but Owner shall pay all costs and expenses incurred by Lender,
including Lender's reasonable attorneys' fees and expenses, incurred in
connection therewith and any revenue, documentary stamp or intangible taxes or
any other tax or charge due in connection with the transfer of the Note, the
creation of the Defeased Note and the Undefeased Note, if applicable, or any
transfer of the Defeased Note.


Section 2.21                      Owner Information Covenants. Owner covenants
and agrees, from the date hereof and until payment in full of the Indebtedness
or the earlier release of this Indenture, as follows:


(a)           Litigation. Owner will give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened (in writing)
against Owner which might materially adversely affect Owner's condition
(financial or otherwise) or business or the condition, value, use or ownership
of the Mortgaged Property or any part thereof.


(b)           Financial Reporting.


(i)            Owner will keep and maintain or will cause to be kept and
maintained on a Fiscal Year basis, in accordance with the income tax basis of
accounting (or such other accounting basis reasonably acceptable to Lender)
consistently applied, proper and accurate books, records and accounts reflecting
all of the financial affairs of Owner and all items of income and expense in
connection with the operation of the Mortgaged Property or in connection with
any services, equipment or furnishings provided in connection with the operation
thereof, whether such income or expense may be realized by Owner or by any other
Person whatsoever, excepting lessees unrelated to and unaffiliated with Owner
who have leased from Owner portions of the Mortgaged Property for the purpose of
occupying the same. Lender shall have the right from time to time at all times
during normal business hours upon reasonable notice to examine such books,
records and accounts at the office of Owner or other Person maintaining such
books, records and accounts, to make such copies or extracts thereof as Lender
shall desire and to discuss Owner's affairs, finances and accounts with Owner
and its accountants. After the occurrence of an Event of Default, Owner shall
pay any costs and expenses incurred by Lender to examine Owner's accounting
records with respect to the Mortgaged Property and to visit the Mortgaged
Property, as Lender shall determine to be necessary or appropriate in the
protection of Lender's interest,


(ii)            Owner will furnish Lender annually, within ninety (90) days
following the end of each Fiscal Year of Owner, with a complete copy of Owner's
financial statement audited by an Independent certified public accounting firm
that is reasonably acceptable to Lender (such audit to be in accordance with the
income tax basis of accounting, except as disclosed, in accordance with
generally accepted auditing standards relating to the income tax basis of
accounting consistently applied as in effect as of the end of such Fiscal Year)
covering Owner and the operation of the Mortgaged Property for such Fiscal Year
and containing a statement of revenues and expenses, a statement of assets and
liabilities and a statement of Owner's equity. Together with Owner's annual
financial statements, Owner shall furnish to Lender an Officer's Certificate
certifying as of the date thereof (A) that the annual financial statements
accurately represent the results of operation and financial condition of Owner
and the Mortgaged Property all in accordance with the income tax basis of
accounting (except as disclosed) and in accordance with generally accepted
auditing standards relating to the income tax basis of accounting consistently
applied, and (B) whether there exists an event or circumstance which
constitutes, or which upon notice or lapse of time or both would constitute, a
Default or Event of Default under this Indenture, the Note or any other Loan
Document executed and delivered by Owner, and if such event or circumstance
exists, the nature thereof, the period of time it has existed and the action
then being taken to remedy such event or circumstance,


(iii)            Owner shall furnish to Lender, within fifteen (15) Business
Days after Lender's request therefor, such further detailed information with
respect to the operation of the Mortgaged Property and the financial affairs of
Owner as may be reasonably requested by Lender. Promptly upon receipt thereof,
Owner shall also furnish to Lender any financial reports delivered to Owner by
Tenant.


(iv)            Owner shall, concurrently with Owner's delivery to Lender,
provide a copy of the items required to be delivered to Lender under this
Section 2.21 to the Rating Agencies, the trustee, and any servicer and/or
special servicer that may be retained in conjunction with the Loan or any
Secondary Market Transaction.


(v)            Owner shall furnish to Lender such other financial information
with respect to Owner, the Mortgaged Property or this Indenture as Lender may,
from time to time request (including, without limitation, in the case of a
defeasance pursuant to Section 2.20, a review by a third party acceptable to
Lender, of the calculations required to be made pursuant to Section 2.20).


(vi)            Any reports, statements or other information required to be
delivered under this Indenture, if required by the Lender and within the
capacities of the Owner's data system without change or modification thereto,
shall be delivered by paper and in electronic form. Any electronic delivery
shall be prepared if possible by Owner using Microsoft Word for Windows or
WordPerfect for Windows files (which files may be prepared using a spreadsheet
program and saved as word processing files.)


(c)           Notice of Default. Promptly after having notice or actual
knowledge thereof, Owner will notify Lender of any material adverse change in
Owner's condition, financial or otherwise, or of the occurrence of any Default
or Event of Default known to Owner.


(d)           Other Notices. Promptly after having notice or actual knowledge
thereof, Owner will notify Lender of the occurrence of any of the following: (i)
receipt of written notice from any Governmental Authority relating to the
Mortgaged Property; (ii) any material change in the occupancy of the Mortgaged
Property; (iii) receipt of any written notice from the holder of any other lien
or security interest in the Mortgaged Property; or (iv) commencement of any
judicial or administrative proceedings including, without limitation, any
insolvency or bankruptcy proceeding by, against or otherwise affecting Owner or
the Mortgaged Property.


Section 2.22                                 Environmental Matters.


(a)           Environmental Compliance and Remedial Work.


(i)            Owner agrees that it (A) shall comply, and cause the Mortgaged
Property to comply, with all Environmental Laws applicable to the Mortgaged
Property, (B) shall not use and shall prohibit the use of the Mortgaged Property
for the generation, manufacture, refinement, production, or processing of any
Hazardous Substance or for the storage, handling, disposal, treatment, transfer
or transportation of any Hazardous Substance (other than in connection with the
operation and maintenance of such Mortgaged Property and in commercially
reasonable quantities as a consumer thereof and except as to such household or
commercial products customarily maintained in similar establishments, subject
to, in any event, compliance with Environmental Laws), (C) shall not install or
knowingly permit the installation on the Mortgaged Property of any underground
storage tanks or surface impoundments and shall not permit there to exist any
contamination to the Mortgaged Property originating on or off such Mortgaged
Property (other than in connection with the use, operation and maintenance of
such Mortgaged Property and then only in compliance with applicable
Environmental Laws and all other applicable laws, rules, orders, ordinances,
regulations and requirements now or hereafter enacted or promulgated of every
government and municipality having jurisdiction over such Mortgaged Property and
of any agency thereof) or asbestos-containing materials (it being understood
that neither Owner nor Tenant shall be obligated to remove existing non-friable
asbestos unless hereafter required pursuant to any Legal Requirement or unless
such non-friable asbestos is hereafter disturbed by renovation, casualty or
other event, in which event the non-friable asbestos shall be removed and
provided further that any existing non-friable asbestos shall be maintained in
accordance with prudent industry standards including an appropriate operations
and maintenance program) and (D) shall cause any alterations of the Mortgaged
Property to be done in a way so as to not expose the persons working on or
visiting the Mortgaged Property to Hazardous Substances and in connection with
any such alterations shall remove any Hazardous Substances present upon the
Mortgaged Property which are not in compliance with Environmental Laws or which
present a danger to persons working on or visiting the Mortgaged Property.
Compliance by Tenant with the requirements of Article 7.1(b) of the Master Lease
shall constitute compliance by Owner with the requirements of this Section
2.22(a).


(ii)            If any investigation, site monitoring, containment, cleanup,
removal, restoration or other remedial work of any kind or nature (collectively,
the "Remedial Work") is required on the Mortgaged Property pursuant to an order
or directive of any Governmental Authority or under any applicable Environmental
Law, or in Lender's opinion, based upon recommendations of qualified
environmental engineer reasonably acceptable to Lender, after notice to Owner,
is reasonably necessary to prevent future liability under any applicable
Environmental Law, because of or in connection with the current or future
presence, suspected presence, release, or suspected release of a Hazardous
Substance into the air, soil, ground water, surface water, or soil vapor on,
under or emanating from the Mortgaged Property or any portion thereof, Owner
shall (at Owner's sole cost and expense), or shall cause such responsible third
parties to, promptly commence and diligently prosecute to completion (or cause
to be commenced and diligently prosecuted to completion by Tenant pursuant to
the Master Lease) all such Remedial Work. All such Remedial Work shall be
commenced within thirty (30) days (or such shorter period as may be required
under any applicable Environmental Law) after the earlier to occur of Owner's
actual knowledge that remediation is required under applicable Environmental
Laws or any written demand reasonably made therefor by Lender; however, Owner
shall not be required to commence such Remedial Work within the above-specified
time periods if (x) prevented from doing so by any Governmental Authority, (y)
commencing such Remedial Work within such time periods would result in Owner or
such Remedial Work violating any Environmental Law or (z) Tenant is contesting
in good faith and by appropriate proceedings the applicability of the relevant
Environmental Laws in accordance with the provisions of the Master Lease
provided, however, that such contest shall not (I) create or materially increase
the risk of any civil or criminal liability of any kind whatsoever on the part
of Owner or Lender or (II) permit or materially increase the risk of the spread,
release or suspected release of any Hazardous Substance into the air, soil,
ground water, surface water, or soil vapor on, under or emanating from the
Property or any portion thereof during the pendency of such contest.


(iii) All Remedial Work shall be performed by contractors, and under the
supervision of a consulting engineer, each approved in advance by Lender (which
approval shall not be unreasonably withheld or delayed). All costs and expenses
reasonably incurred in connection with such Remedial Work and Lender's
reasonable monitoring or review of such Remedial Work which Lender may, but is
not obligated to, do (including reasonable attorneys, fees and disbursements,
but excluding internal overhead, administrative and similar costs of Lender)
shall be paid by Owner or by Tenant. If Owner or Tenant does not timely commence
and diligently prosecute to completion the Remedial Work, then, subject to the
terms of the Master Lease, Lender may (but shall not be obligated to) cause such
Remedial Work to be performed. Owner agrees to bear and shall pay or reimburse
Lender on demand for all Advances and expenses (including reasonable attorneys'
fees and disbursements, but excluding internal overhead, administrative and
similar costs of Lender) reasonably relating to or incurred by Lender in
connection with monitoring, reviewing or performing any such Remedial Work.


(iv)            Except with Lender's prior written consent, which consent shall
not be unreasonably withheld or delayed, neither Owner nor Tenant shall commence
any Remedial Work or enter into any settlement agreement, consent decree or
other compromise relating to any Hazardous Substances or Environmental Laws
which might, in Lender's reasonable judgment, impair the value of the Mortgaged
Property or of Lender's security hereunder to a material degree. Lender's prior
written consent shall not be required, however, if the presence or threatened
presence of Hazardous Substances on, under or about the Mortgaged Property poses
an immediate threat to the health, safety or welfare of any person or is of such
a nature that an immediate remedial response is necessary, or if Lender fails to
respond to any notification by Owner hereunder within twenty (20) Business Days
from the date of such notification. In such event, Owner shall notify Lender as
soon as practicable of any action taken.


(b)           Environmental Matters; Inspection.


(i)            Upon reasonable prior written notice, Lender and its agents,
representatives and employees shall have the right at all reasonable times and
during normal business hours, except to the extent such access is limited by
applicable law, to enter upon and inspect all or any portion of the Mortgaged
Property, provided, however, that such inspections shall not unreasonably
interfere with the operation thereof or the tenants thereon. Except as provided
in clause (ii) below, (y) Lender, at its sole expense, may retain an
environmental consultant to conduct and prepare reports of such inspections and
(z) Owner shall be given a reasonable opportunity to review any and all reports,
data and other documents or materials reviewed or prepared by the consultant,
and to submit comments and suggested revisions or rebuttals to same. The
inspection rights granted to Lender in this Section 2.22(b) shall be in addition
to, and not in limitation of, any other inspection rights granted to Lender in
this Indenture, and shall expressly include the right to conduct soil borings
and other customary environmental tests, assessments and audits in compliance
with applicable Legal Requirements; provided, however, that, except as set forth
in clause (ii) below, Lender shall cause to be repaired any damage caused by
such borings, tests, assessments or audits.


(ii)            Owner agrees to bear and shall pay or reimburse, or shall cause
Tenant to pay or reimburse, Lender on demand for all Advances and expenses
(including reasonable attorneys' fees and disbursements, but excluding internal
overhead, administrative and similar costs of Lender) reasonably relating to or
incurred by Lender in connection with the inspections, tests and reports
described in this Section 2.22(b) in the following situations:


(i)           If Lender has reasonable grounds to believe at the time any such
inspection is ordered, that there exists an Environmental Violation or that a
Hazardous Substance is present on, under or emanating from the Mortgaged
Property, or is migrating to or from adjoining property, except under conditions
permitted by applicable Environmental Laws and not prohibited by any Loan
Document;


(ii)           If any such inspection reveals an Environmental Violation or that
a Hazardous Substance is present on, under or emanating to or from the Mortgaged
Property or is migrating from adjoining property, except under conditions
permitted by applicable Environmental Laws and not prohibited by any Loan
Document; or


(iii) If an Event of Default exists and is continuing at the time any such
inspection is ordered.


(c)           Environmental Notices. To the extent that Owner has actual
knowledge thereof, Owner shall promptly provide notice to Lender of:


(i) any proceeding or investigation commenced or threatened by any Governmental
Authority with respect to the presence of any Hazardous Substance on, under or
emanating from the Mortgaged Property;


(ii)            any proceeding or investigation commenced or threatened by any
Governmental Authority, against Owner, with respect to the presence, suspected
presence, release or threatened release of Hazardous Substances from any
property not owned by Owner, including, but not limited to, proceedings under
the Federal Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq.;


(iii) all claims made or any lawsuit or other legal action or proceeding brought
by any Person against (A) Owner or the Mortgaged Property or any portion
thereof, or (B) any other party occupying the Mortgaged Property or any portion
thereof, in any such case relating to any loss or injury allegedly resulting
from any Hazardous Substance or relating to any violation or alleged violation
of Environmental Law;


(iv) the discovery of any occurrence or condition on the Mortgaged Property or
on any real property adjoining or in the vicinity of the Mortgaged Property, of
which Owner becomes aware, which reasonably could be expected to lead to the
Mortgaged Property or any portion thereof being in violation of any
Environmental Law or subject to any restriction on ownership, occupancy,
transferability or use under any Environmental Law (collectively, an
"Environmental Violation") or which might subject Lender to an Environmental
Claim; and


(v)           the commencement and completion of any Remedial Work.


(d)           Copies of Notices. Owner will promptly transmit to Lender copies
of any citations, orders, notices or other communications received by Owner from
any Person with respect to the notices described in Section 2.22(c) hereof.


(e)           Environmental Claims. Lender may, but is not required to, join and
participate in, as a party if Lender so determines, any legal or administrative
proceeding or action concerning the Mortgaged Property or any portion thereof
under any Environmental Law, if, in Lender's judgment, the interests of Lender
will not be adequately protected by Owner and/or Tenant. Owner agrees to bear
and shall pay or reimburse Lender, on demand, for all Advances and expenses
(including reasonable attorneys' fees and disbursements, but excluding internal
overhead, administrative and similar costs of Lender) relating to or incurred by
Lender in connection with any such action or proceeding.


(f)           Indemnification, Owner agrees to indemnify, reimburse, defend, and
hold harmless Lender and the other Lender Parties for, from, and against all
demands, claims, actions or causes of action, assessments, losses, damages,
liabilities, costs and expenses, including, without limitation, interest,
penalties, punitive and consequential damages, costs of any Remedial Work,
reasonable attorneys', fees, disbursements and expenses, and reasonable
consultants' fees, disbursements and expenses (but excluding internal overhead,
administrative and similar costs of Lender and the other Lender Parties),
asserted against, resulting to, imposed on, or incurred by Lender and/or the
other Lender Parties, directly or indirectly, in connection with any of the
following:


(i)           the events, circumstances, or conditions which are alleged to, or
do, (1) relate to the presence, or release into the environment, of any
Hazardous Substance at the Mortgaged Property or relate to circumstances forming
the basis of any violation, or alleged violation, of any Environmental Law by
Owner or by Tenant or with respect to the Mortgaged Property, and in either
case, result in Environmental Claims, or (2) constitute Environmental
Violations;


(ii)            any pollution or threat to human health or the environment that
is related in any way to Owner's or Tenant's or any previous owner's or
operator's management, use, control, ownership or operation of the Mortgaged
Property, including, without limitation, all onsite and offsite activities
involving Hazardous Substances, and whether occurring, existing or arising prior
to or from and after the date hereof, and whether or not the pollution or threat
to human health or the environment is described in the Environmental Report;


(iii) any Environmental Claim against any Person whose liability for such
Environmental Claim Owner has or may have assumed or retained either
contractually or by operation of law;


(iv) any Remedial Work under subsection 2.22(a) hereof, required to be performed
pursuant to any Environmental Law or the terms hereof; or


(v)            the breach of any environmental representation, warranty or
covenant set forth in this Indenture or in any certificate delivered by Owner to
Lender pursuant to the Loan Agreement or this Indenture, including in each case,
without limitation, with respect to each of Lender Parties, as the case may be,
to the extent such Environmental Claims result from their respective negligence,
except in each case, to the extent that they result solely from their respective
gross negligence or willful misconduct.


The indemnity provided in this Section 2.22(f) shall not be included in any
exculpation of Owner or any other Person from personal liability provided in
this Indenture or in any of the other Loan Documents (but in no event shall any
trustee of Owner have any personal liability hereunder, and nothing contained
herein shall affect the provisions of Section 4.3(z) hereof) and shall survive
the repayment in full of the Indebtedness, any foreclosure of the Mortgaged
Property and the satisfaction and release of this Indenture or reconveyance.
Nothing in this Section 2.22(f) shall be deemed to deprive Lender of any rights
or remedies provided to it elsewhere in this Indenture or the other Loan
Documents.


Section 2.23                                 Perform Operative Documents;
Cooperate in Legal Proceedings; Further Assurances.


(a)           Perform Operative Documents. Each of Owner and Remainderman shall
observe, perform and satisfy all the terms, provisions, covenants and conditions
of, and shall pay when due all costs, fees and expenses to the extent required
under the Operative Documents executed and delivered by, or applicable to, Owner
or Remainderman, as applicable.


(b)           Cooperate In Legal Proceedings. Each of Owner and Remainderman
will cooperate fully with Lender with respect to any proceedings before any
court, board or other Governmental Authority which may in any way affect the
rights of Lender hereunder or any rights obtained by Lender under any of the
Operative Documents and, in connection therewith, permit Lender, at its
election, to participate in any such proceedings at Lender's expense.


(c)           Further Assurances. Owner shall, at Owner's sole cost and expense:


(i)            furnish to Lender all instruments, documents, boundary surveys,
footing or foundation surveys, certificates, plans and specifications (to the
extent in Owner's possession or readily obtainable by Owner), Appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Owner pursuant
to the terms of the Loan Documents or reasonably requested by Lender in
connection therewith;


ii)            execute and deliver to Lender such documents, instruments,
certificates, assignments and other writings, and do such other acts necessary
or desirable, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the Note or other Indebtedness, as Lender may
reasonably require; provided the same shall not create any personal liability on
the part of Owner except as expressly provided herein or in the other Loan
Documents; and


(iii) do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Indenture and the other Loan Documents, as Lender
shall reasonably require from time to time; provided, same shall not create any
personal liability on the part of Owner except as expressly provided herein or
in the other Loan Documents.


Section 2.24                                 Cooperate with Secondary Market
Transactions.


(a)           Each of Owner and Remainderman acknowledges that Lender may enter
into one or more Secondary Market Transactions. Owner shall use its reasonable
efforts to cause Tenant and Master Lease Guarantor to cooperate in good faith
with Lender in effecting any Secondary Market Transaction in accordance with
Section 5(e) of the Tenant Consent, Section 10.8 of the Master Lease and Section
4.1(b) of the Master Lease Guaranty, as applicable.


(b)           Each of Owner and Remainderman agrees to reasonably cooperate in
good faith with Lender in effecting any Secondary Market Transaction occurring
within two (2) years after the Closing Date (including satisfying the market
standards for publicly issued Securities rated by each of Duff, Fitch, Moody's
and S&P which involve credit lease loans) and to reasonably cooperate in good
faith to implement all requirements imposed by the Rating Agencies involved in
any such Secondary Market Transactions including, the following:


(i)            to provide, or use its reasonable efforts to cause to be provided
by Tenant or by Master Lease Guarantor, as applicable, such financial and other
information with respect to the Mortgaged Properties, Owner, Remainderman,
Tenant and Master Lease Guarantor together with appropriate verification of such
information through letters of auditors, if customary, provided, however, that
such information with respect to Master Lease Guarantor shall not include any
confidential or non-public information or any proprietary technical records and
information and any customer lists;


(ii)            to permit such site inspections and other similar due diligence
investigation of the Mortgaged Properties by Lender or the Rating Agencies as
may be reasonably requested by Lender or as may be requested by the Rating
Agencies;


(iii)            to provide, or use its reasonable efforts to cause to be
provided, additional or updated appraisals, market studies, environmental
reports and engineering reports which are customary in Secondary Market
Transactions and which shall be reasonably acceptable to Lender and shall be
acceptable to the Rating Agencies provided that the foregoing shall only be
required to the extent that any such third party due diligence reports which
were delivered in connection with the origination of the Loan referenced therein
additional information recommended or required to be obtained or provided in
connection therewith which has not been so obtained or provided to Lender;


(iv)            at Owner's or Remainderman's expense, as applicable, to cause
counsel to render opinions as to non-consolidation or any other opinion
customary in Secondary Market Transactions with respect to the Mortgaged
Properties and Owner or Remainderman, as applicable, and their respective
Affiliates, which counsel and opinions shall be reasonably satisfactory to
Lender and shall be acceptable to the Rating Agencies;


(v)            to make such representations and warranties as of the closing
date of any such Secondary Market Transaction with respect to the Mortgaged
Properties, Owner or Remainderman, as applicable, and the Operative Documents as
are customarily provided in Secondary Market Transactions and as may be
reasonably requested by Lender or requested by the Rating Agencies and
consistent with the facts covered by such representations and warranties as they
exist on the date thereof,, including the representations and warranties made in
or pursuant to the Operative Documents; and


(vi)             to execute modifications to any Operative Documents to which
Owner or Remainderman is a party acceptable to the Rating Agencies, provided,
however, that neither Owner nor Remainderman shall be required to modify any
Operative Documents or its governing documents in any way which would (A) modify
the interest rate payable under the Note, modify the stated maturity of the
Note, modify the amortization of principal of the Note, otherwise change the
economic terms of such Operative Documents or which would impose additional
financial covenants on Owner or on Remainderman, or (B) modify the rights of
Transfer set forth in Section 2.16 hereof or modify Section 4.3(z) hereof
(except as may be specifically required by the Rating Agencies unless, in the
good faith judgment of Owner or Remainderman, as applicable, such modification
would materially impair the rights or materially increase the obligations of
Owner or Remainderman, as applicable, under such Operative Documents) or (C)
which otherwise, in the reasonable judgment exercised in good faith of Owner or
Remainderman, as applicable, would materially impair the rights of or materially
increase the obligations of Owner or Remainderman, as applicable, under such
Operative Documents.


(c)           Each of Owner and Remainderman shall make available to Lender all
information and documents relating to Owner or Remainderman, as applicable, and
the Mortgaged Property that Lender may reasonably request or as the Rating
Agencies may request in connection with any Secondary Market Transaction. Lender
shall be permitted to share such information with the investment banking firms,
Rating Agencies, accounting firms, law firms and other third-party advisory
firms involved with the Loan and the Operative Documents or the applicable
Secondary Market Transaction. It is understood that the information provided by
Owner or by Remainderman to Lender, including, without limitation, financial
statements relating to Owner, Remainderman and the Mortgaged Properties, may
ultimately be incorporated into the offering documents, including, without
limitation, any private placement memorandum, prospectus or other disclosure
document for the Secondary Market Transaction and thus, various investors may
also see some or all of such information.
Each of Owner and Remainderman understands that certain of such information may
also be used in connection with filings with the Securities and Exchange
Commission pursuant to the Securities Act of 1933, as amended, or the Securities
and Exchange Act of 1934, as amended.


Lender and all of the aforesaid third-party advisors and professional firms
shall be entitled to rely on the information supplied by, or on behalf of, Owner
and Remainderman and with respect to which Owner or Remainderman enters into an
indemnification agreement and which Owner or Remainderman approves for use in
the offering documents, Lender shall have the right to publicize the Secondary
Market Transaction in the following manner: (i) publicize any information
contained in the prospectus for the Secondary Market Transaction, and (ii)
describe the transaction in discussions with the media.


Section 2.25                                 Affirmative Covenants of
Remainderman. Remainderman hereby represents, warrants, covenants and agrees as
follows:


(a)           Remainderman will, subject to its right to transfer its interest
in the Mortgaged Property in compliance with Section 2,16, preserve title to its
interest in the Mortgaged Property subject only to the Permitted Encumbrances;
and will forever warrant and defend the same to Lender and the claims of all
Persons.


(b)           Remainderman will, at its expense, do, execute, acknowledge and
deliver or cause to be done, executed acknowledged and delivered all such
further acts, instruments and assurances reasonably requested by Lender for the
granting to Lender of Remainderman's interest in the Mortgaged Property or for
carrying out the intention of, or facilitating the performance of, this
Indenture.


(c)           Remainderman, will, from time to time, perform or cause to be
performed any other act as required by law to publicize notice of and maintain
the Lien of this Indenture and will execute or cause to be executed any and all
further instruments (including financing statements, continuation statement and
similar statements with respect to any of said documents) reasonably requested
by Lender for such purposes. If Remainderman shall fail to comply with this
Section, Lender shall be and hereby is irrevocably appointed the agent and
attorney-in-fact of Remainderman, coupled with an interest, with full right of
substitution, to comply therewith (including the execution, delivery and filing
of such financing statements and other instruments), but this sentence shall not
prevent any default in the observance of this Section from constituting an Event
of Default.


(d)           So long as Remainderman owns an interest in the Mortgaged
Property, Remainderman will take all action required by law to permit
Remainderman to own property and enforce contracts in each State in which the
Mortgaged Property is located.


(e)           All right title and interest of Remainderman in and to all
improvements, alterations, substitutions, restorations and replacements of and
all additions and appurtenances to the Mortgaged Property, hereafter acquired by
or released to Remainderman, immediately upon such acquisition or release and
without any further granting by Remainderman, shall become part of the Mortgaged
Property and shall be subject to the Lien of this Indenture full, completely and
with the same effect as though now owned by Remainderman and specifically
described in the Granting Clauses hereof; at any time Remainderman will execute
and deliver to Lender any document as Lender may reasonably request to subject
the same to the Lien of this Indenture.


(f)           Remainderman will not, and will not permit any Person claiming by,
through or under Remainderman to, use the Mortgaged Property in a manner which
would increase the risk of contamination by any toxic or Hazardous Substance or
the risk of any violation of any Environmental Law.


(g)           Remainderman shall keep the Option Agreement and Tripartite
Agreement in full force and effect and shall not terminate, amend, modify,
rescind or accept any surrender of the optionee's rights under the Option
Agreement without the prior written consent of Lender.


Section 2.26                          Negative Covenants of Remainderman.
Remainderman will not (a) sell, lease, transfer, convey, assign or otherwise
dispose of its interest in the Mortgaged Property or any part thereof, except as
required under the Tripartite Agreement or as permitted under Section 2.16(b);
(b) directly or indirectly create or suffer to be created any mortgage, lien,
encumbrance, charge or other exception to title or ownership upon or against its
interest in the Mortgaged Property or any part thereof, other than (i) Permitted
Encumbrances and (ii) as otherwise expressly permitted by this Indenture; (c)
make or permit to remain outstanding any loan or advance to any person except as
expressly permitted by this Indenture; (d) own or acquire any stock or
securities to any Person or guarantee any obligation of any Person; (e) engage
directly or indirectly in any business other than the acquisition and ownership
of its interest in and leasing of the Mortgaged Property; (f) transfer any of
its interest in the Mortgaged Property to any employee benefit plan (as defined
in ERISA); or (g) create, assume, suffer to exist or guarantee any indebtedness
for borrowed money.. Remainderman shall be and remain a Single Purpose Entity.


Section 2.27                         Release of Lien on any Mortgaged Property.


(a)           Upon any of:


(i)            the occurrence of an Event of Loss with respect to any Mortgaged
Property which results in Tenant making a Rejectable Offer or Rejectable
Substitution Offer pursuant to the Master Lease or the exercise by Tenant of the
FMV Purchase Option, and either (A) payment in full of the Allocated Property
Debt with respect to such Mortgaged Property and any accrued and unpaid interest
thereon in the case of an Event of Loss or payment in full of the Principal
Amount, any accrued and unpaid interest thereon, the Make Whole Premium and all
other Indebtedness then due and owing in the case of the exercise by Tenant of
the FMV Purchase Option, or (B) in the case of an Event of Loss the valid
substitution of a Substitute Project for such Mortgaged Property by Tenant in
accordance with the Master Lease and the satisfaction by Tenant of all of the
conditions and requirements of such substitution pursuant to the Master Lease
and this Section 2.27(a), Lender and Trustee shall execute proper instruments of
partial or full reconveyance with respect to the related Mortgaged Property, as
applicable, and shall release the lien of the Indenture with respect to such
Mortgaged Property;


(ii)            the termination of the Master Lease with respect to any
Mortgaged Property pursuant to any provision thereof other than in connection
with an Event of Loss or the exercise by Tenant of the FMV Purchase Option, and
(A) prior to the Permitted Defeasance Date, the payment in full of (i) the
Allocated Property Debt with respect to such Mortgaged Property, and any accrued
and unpaid interest thereon and the Make-Whole Premium and all other
Indebtedness then due and owing, and (ii) on and after the Permitted Defeasance
Date, the Defeasance Deposit and all other amounts then required to be paid
pursuant to Section 2.20, and upon compliance with the other provisions of
Section 2.20, or (B) the valid substitution of a Substitute Project for such
Mortgaged Property by Tenant in accordance with Sections 3.3 and 3.4 of the
Master Lease and the satisfaction by Tenant of all of the conditions and
requirements of such substitution pursuant to the Master Lease and this Section
2.27(a);


(iii)             the optional defeasance by Owner, if any, on or after the
Permitted Defeasance Date upon compliance with the provisions of Section 2.20
with respect thereto; and
(iv) the optional prepayment by Owner, if any, of the Note in whole on or after
February 1, 2018 upon compliance with the provisions of Section 2.9 with respect
thereto;


Lender and Trustee shall execute proper instruments of reconveyance with respect
to the related Mortgaged Property and shall release the Lien of Indenture with
respect to such Mortgaged Property (provided no Lease Event of Default has
occurred and is continuing with respect to a Rejectable Offer pursuant to
Section 3.3(b) or Section 3.3(c) of the Master Lease) and provided that Lender
shall have received a request for such release from Owner, and, with respect to
a release pursuant to Section 2.27(a)(i) or Section 2.27(a)(ii) above, together
with an Officer's Certificate from each of Tenant and Owner, dated not more than
five (5) days prior to the request for release, stating in substance that such
Mortgaged Property is required or permitted to be so sold, disposed of,
reconveyed or released pursuant to the provisions of this Indenture and the
Master Lease, and that all conditions precedent in this Indenture and in the
Master Lease with respect thereto have been complied with, and provided,
further, however, that in the case of any proposed Substitution all of the
following conditions are satisfied:


(A)            Lender shall have received a request for such release and
substitution from Owner together with a copy of each of the items required (or
which Lender or the Rating Agencies may request) pursuant to Sections 3.3 or 3.4
of the Master Lease in connection with a substitution thereunder, each of which
items is hereby required by this Indenture, in each case reasonably satisfactory
in form and substance to a prudent lending institution making a loan similar to
the Loan and acceptable to the Rating Agencies;


(B)            Lender shall have received an Officer's Certificate from each of
Tenant and Owner, dated as of the date of Substitution stating that all
conditions precedent in this Indenture and in the Master Lease provided for
relating to such Substitution have been complied with, provided, however, that
to the extent such Officer's Certificate of Owner relates to third party due
diligence Substitution Documents (as such term is defined in the Master Lease)
or otherwise relates to property specific matters, it may be limited to Owner's
knowledge with respect thereto;


(C)            Lender and the Rating Agencies shall have received certificates
from Owner confirming that no Lease Event of Default shall have occurred and be
continuing to the best of its knowledge, and a certificate from each of Owner
and Remainderman stating that their respective representations and warranties
contained in their respective certificates delivered on the Closing Date and in
any Operative Documents (as amended in connection with the Substitution) to
which they are a party are true and correct in all material respects on and as
of the date of Substitution with respect to itself, the Operative Documents to
which it is a party (including any amendment or supplement thereto in connection
with such Substitution) and the Substitute Project and containing such other
representations and warranties as Lender or the Rating Agencies may require. If
any such certificate cannot be given because it would be inaccurate, such
certificate shall disclose the inaccuracy of such representation and warranty
and such certificate shall be acceptable if the disclosure therein would be
reasonably satisfactory to a prudent lending institution making a loan similar
to the Loan. Any such certificate shall be in form and substance satisfactory to
the Rating Agencies;


(D)            Amendments to each of the following documents shall have been
executed, acknowledged and delivered by the parties thereto to each other party
thereto and to Lender, in each case subjecting the Substitute Project thereto
and removing the Replaced Project therefrom and covering such other matters as
are appropriate in connection therewith including the following:


(1)           Amendment to Master Lease,


  
 (2)
Memorandum of Master Lease with respect to the Substitute Project,



(3)           Amendment to Tenant Consent,


 
(4)
Confirmation of Master Lease Guaranty by Master Lease Guarantor with respect to
the Substitute Project,



(5)           Amendment to Residual Value Policy,


(6)           Amendment to Option Agreement, if any,


(7)           Amendment to Tripartite Agreement, if any


(8)           Amendment to this Indenture,


(9)           Amendment to Master Lease Assignment, and


 
(10)
Two or three UCC Financing Statements with respect to the Substitute Project as
recommended by local counsel to be recorded in appropriate county and state
offices.



In addition, Owner shall have executed, acknowledged and delivered to Lender a
letter from Owner countersigned by a title insurance company acknowledging
receipt of the Memorandum of Master Lease, amendment to Indenture, amendment to
Master Lease Assignment, amendment to Option Agreement, if any, amendment to
Tripartite Agreement, if any, and UCC-1 Financing Statements and agreeing to
record or file, as applicable, such Memorandum of Master Lease, amendment to
Indenture, amendment to Master Lease Assignment, amendment to Option Agreement,
if any, amendment to Tripartite Agreement, if any and one of the UCC-1 Financing
Statements in the real estate records for the county in which the Substitute
Project is located, to file one of the UCC-1 Financing Statements in the office
of the Secretary of State of the state in which the Substitute Project is
located and, if required by local counsel, to make such other filing of UCC-1
Financing Statements in such local office as is appropriate, in each case, so as
to effectively create upon such recording and filing valid and enforceable Liens
on the Substitute Project, of the requisite priority, in favor of Lender (or
such other trustee as may be desired under local law), subject only to Permitted
Encumbrances. The amendment to Master Lease, Memorandum of Master Lease,
confirmation of Master Lease Guaranty, amendment to Indenture, amendment to
Master Lease Assignment, amendment to Tenant Consent, amendment to Residual
Value Policy, amendment to Option Agreement, if any, amendment to Tripartite
Agreement, if any, and UCC-1 Financing Statements shall be in form acceptable to
the Rating Agencies and which would be reasonably satisfactory to a prudent
lending institution making a loan similar to the Loan and shall incorporate the
same substantive provisions as the original Operative Documents executed and
delivered with respect to the related Replaced Project, subject to modifications
reflecting the Substitute Project instead of the Replaced Property and such
other modifications reflecting the laws of the state in which the Substitute
Project is located as shall be recommended by the counsel admitted to practice
in such state delivering the opinion as to the enforceability of such documents
required pursuant to clause (G) below. The Amendment to Indenture encumbering
the Substitute Project shall secure all amounts evidenced by the Note, provided
that in the event that the jurisdiction in which the Substitute Project is
located imposes a mortgage recording, intangibles or similar tax and does not
permit the allocation of indebtedness for the purpose of determining the amount
of such tax payable, the principal amount secured by such Indenture shall be
equal to one hundred fifty percent (150%) of the Allocated Property Debt
allocated to the Substitute Project which shall be the same amount that was
previously allocated to the Replaced Project.


(E)
Lender shall have received (1) any "tie-in" or similar endorsement to each Title
Insurance Policy insuring the Lien of the existing Indenture as of the date of
the Substitution available with respect to the Title Insurance Policy insuring
the Lien of the Indenture with respect to the Substitute Project and (2) a Title
Insurance Policy (or a marked, signed and re-dated commitment to issue such
Title Insurance Policy) insuring the Lien of the Indenture encumbering the
Substitute Project, issued by the title company that issued the Title Insurance
Policies insuring the Lien of the existing Indenture and dated as of the date of
the Substitution and re-dated as of the date of recording, with reinsurance and
direct access agreements that replace such agreements issued in connection with
the Title Insurance Policy insuring the Lien of the Indenture encumbering the
Replaced Project. The Title Insurance Policy issued with respect to the
Substitute Project shall (1) provide coverage in the amount of the Allocated
Property Debt if the "tie-in" or similar endorsement described above is
available or, if such endorsement is not available, in an amount equal to one
hundred fifty percent (150%) of such Allocated Property Debt, (2) insure Lender
that the Indenture creates a valid first Lien on the Substitute Project
encumbered thereby, free and clear of all exceptions for coverage other than
Permitted Encumbrances and standard exceptions and exclusions from coverage (and
as modified by the terms of any endorsements), (3) contains such endorsements
and affirmative coverages as are contained in the Title Insurance Policies
insuring the Liens of the Existing Indenture with respect to the other Mortgaged
Properties or as may be necessitated by the facts and circumstances of the
Substitute Project, subject to state law limitations with respect to such
endorsements, and (4) name Lender as the insured. Lender also shall have
received copies of paid receipts showing that all premiums in respect of such
endorsements and Title Insurance Policies have been paid. Lender shall have
received (1) an endorsement to the Title Insurance Policy insuring the Lien of
the Indenture encumbering the Substitute Project insuring that the Substitute
Project constitutes a separate tax lot or, if such an endorsement is not
available in the state in which the Substitute Project is located, a letter from
the title insurance company issuing such Title Insurance Policy stating that the
Substitute Project constitutes a separate tax lot or (2) a letter from the
appropriate taxing authority stating that the Substitute Project constitutes a
separate tax lot.



(F)
Each of Owner and Remainderman shall deliver to Lender (1) updates certified by
it of all organization documentation related to it and/or the formation,
structure, existence, good standing and/or qualification to do business similar
to that delivered to Lender in connection with the origination of the Loan; (2)
good standing certificates, certificates of qualification to do business in the
jurisdiction in which the Substitute Project is located (if required in such
jurisdiction) and (3) evidence of the authority for it to undertake the
Substitution and any actions taken in connection with such Substitution.



(G)
Lender shall have received the following opinions of counsel:  (1) an opinion or
opinions of counsel admitted to practice under the laws of the state in which
the Substitute Project is located stating that the Operative Documents delivered
with respect to the Substitute Project pursuant to clause (D) above are valid
and enforceable in accordance with their terms, subject to the laws applicable
to creditors' rights and equitable principles, and that each of Owner and
Remainderman is qualified to do business and in good standing under the laws of
the jurisdiction where the Substitute Project is located or that such entity is
not required by applicable law to qualify to do business in such jurisdiction;
(2) an opinion of the respective counsel of each of Owner and of Remainderman
acceptable to the Rating Agencies stating that the Operative Documents delivered
by Owner or by Remainderman with respect to the Substitute Project pursuant to
clause (D) above were duly authorized, executed and delivered by such entity and
that the execution and delivery of such Operative Documents and the performance
by such entity of its respective obligations thereunder will not cause a breach
of, or a default under, any agreement, document or instrument to which such
entity is a party or to which it or its properties are bound; (3) an opinion of
counsel acceptable to the Rating Agencies and which would be reasonably
satisfactory to a prudent lending institution making a loan similar to the Loan
stating that subjecting the Substitute Project to the Lien of the related
Indenture and the execution and delivery of the related Loan Documents does not
and will not affect or impair the ability of Lender to enforce its remedies
under all of the Loan Documents or to realize the benefits of the
cross-collateralization provided for thereunder; and (4) an update of the
nonconsolidation opinion delivered by Owner's counsel in connection with the
origination of the Loan indicating that the Substitution does not affect the
opinions set forth therein.



(H)
If any amount is required to be deposited in escrow by Tenant to cover deferred
maintenance with respect to the Substitute Project, such amount shall be
deposited into and held in the Restoration Account and disbursed as if such
amount constituted Loss Proceeds pursuant to Section 2.4(g).



(I)
Lender shall have received the following with respect to the Residual Value
Insurer and the Residual Value Policy: (1) a certificate of the Residual Value
Insurer stating that the representations and warranties contained in the closing
certificate delivered by it pursuant to the Loan Agreement are true and correct
in all material respects on and as of the date on which the Substitution is
concluded with respect to itself and any amendment or supplement to the Residual
Value Policy in connection with such Substitution and containing such other
representations and warranties as Lender or the Rating Agencies may require, (2)
an incumbency certificate with respect to the Residual Value Insurer attaching
its organizational documents and including evidence of good standing and of the
Residual Value Insurer's authority to execute and deliver the amendment or
supplement to the Residual Value Policy in connection with such Substitution,
and (3) an opinion of counsel of Residual Value Insurer acceptable to the Rating
Agencies stating that the amendment or supplement to the Residual Value Policy
delivered by Residual Value Insurer with respect to the Substitute Project is
duly authorized, executed and delivered by the Residual Value Insurer and is
legal, valid, binding and enforceable in accordance with its terms, and that the
execution and delivery thereof and performance by the Residual Value Insurer of
its obligations under the Residual Value Policy in connection therewith will not
cause a breach of, or default under any agreement, document or instrument to
which the Residual Value Insurer is a party or by which it or its properties or
bound and covering such other matters as may be required by the Rating Agencies.





(J)
Owner shall submit to Lender, not less than thirty (30) days prior to the date
of such substitution, a release of Lien (and related Loan Documents) for the
Substitute Project for execution by Lender. Such release shall be in a form
appropriate for the jurisdiction in which the Substitute Project is located.



Upon the satisfaction of the foregoing conditions precedent, Lender will release
its Lien from the Replaced Project to be released and the Substitute Project
shall be deemed to be a Mortgaged Property for all purposes of this Indenture
and the other Loan Document and the Allocated Property Debt with respect to such
Replaced Project shall be deemed to be the Allocated Property Debt with respect
to such Substitute Project for all purposes herein.


(b)           [Intentionally omitted]


(c)           Upon any release provided for under this Section 2.27, Lender and
Trustee at Owner's or Tenant's cost and expense, shall execute and deliver to
Owner an instrument releasing the lien in and to the applicable Mortgaged
Property and shall execute for recording in public offices, at the expense of
Tenant, such instruments in writing as Owner or Tenant shall reasonably request
and as shall be reasonably acceptable to Lender in order to make clear upon
public records that such lien has been released under the laws of the applicable
jurisdiction.


(d)           In no event shall any purchaser or purchasers in good faith of any
property purported to be released hereunder be bound to ascertain the authority
of Lender to execute any instrument hereunder, or to see to the application of
the purchase money.


Section 2.28                                  Residual Value Policy.


(a)           Unless all of the Indebtedness shall have been paid in full on or
prior to the Maturity Date and this Indenture released with respect to all of
the Mortgaged Properties subject hereto, Owner shall maintain in full force and
effect the Residual Value Policy from the Residual Value Insurer and comply with
its obligations pursuant to the Residual Value Policy. All proceeds of the
Residual Value Policy shall be applied to the payment of the Indebtedness.  The
Residual Value Insurer has agreed to make payment of proceeds to Lender pursuant
to the Loss Payee Endorsement of the Residual Value Policy. Owner agrees that
(i) the Residual Value Policy (including the Loss Payee Endorsement) shall not
be changed, amended, altered or modified and the Loss Payee Endorsement shall
not be terminated without the prior written consent of Lender and confirmation
in writing from the Rating Agencies to the effect that such action will not
result in a withdrawal, qualification or downgrade of any then current ratings
for any Securities issued in connection with any Secondary Market Transaction,
(ii) any consent, approval, agreement or waiver provided by Owner pursuant to
the Residual Value Policy shall not be valid unless consented to in writing by
Lender, and (iii) except as otherwise expressly set forth in the Loss Payee
Endorsement, Lender shall not, by reason of the Indenture, the Master Lease
Assignment or otherwise, be subject to any obligation, duty or liability under
the Residual Value Policy and Owner shall remain liable with respect to its
obligations thereunder.


(b)           If Owner shall have paid the Indebtedness in full on or prior to
the Maturity Date and this Indenture shall have been released with respect to
all of the Mortgaged Properties subject hereto, at the request and expense of
Owner, Lender shall consent in writing to a termination of the Residual Value
Policy. If Owner shall not have paid the Indebtedness in full on or prior to the
Maturity Date, or if on or prior to the Maturity Date Owner or Rerainderman
shall otherwise fail to comply with the applicable provisions of the Residual
Value Policy and this Section 2.28, Owner and Remainderman each hereby
irrevocably appoints Lender as its attorney-in-fact, coupled with an interest,
with full right of substitution, to take all actions necessary to make claims
under and obtain the proceeds of the Residual Value Policy and to comply with
the applicable provisions of the Residual Value Policy including, without
limitation, the execution and delivery, in the name and on behalf of Owner and
Remainderman, or either thereof, or any other assignee or owner of any interest
in the Mortgaged Property, as the case may be, of certificates, instruments and
documents required thereunder.


(c)           Remainderman agrees that it will promptly execute all
certificates, instruments or documents required under the Residual Value Policy
upon the request of Owner or Lender.


Section 2.29                       Owner's Negative_ Covenants. From the date
hereof until payment and performance in full of all obligations of Owner under
the Loan Documents or the earlier release of all Liens encumbering the Mortgaged
Properties in accordance with the terms of this Indenture and the other Loan
Documents, Owner covenants and agrees with Lender that it will not do, directly
or indirectly, any of the following:


(a)           Liens. Owner shall not, without the prior written consent of
Lender, create, voluntarily incur or assume any Lien on any portion of the
Mortgaged Properties or, subject to the provisions of Section 2.2(e), permit any
such action to be taken, except:


                               (i)  
Permitted Encumbrances;



(ii)            Liens created by or permitted pursuant to the Loan Documents;


(iii)            Liens for Impositions not yet due.


(b)           Dissolution. Owner shall not dissolve, terminate, liquidate, merge
with or consolidate into another Person.


(c)           Change in Business. Owner shall not enter into any line of
business other than the ownership and leasing of the Mortgaged Properties, or
make any material change in the scope or nature of its business objectives,
purposes or operations, or undertake or participate in activities other than the
continuance of its present business.


(d)           Debt Cancellation. Owner shall not cancel or otherwise forgive or
release any material claim or material debt owed to Owner by any Person, except
for adequate consideration and in the ordinary course of Owner's business.


(e)           Affiliate Transactions. Owner shall not, without Lender's prior
written consent, enter into, or be a party to, any transaction with an Affiliate
of Owner or any of the beneficial owners of Owner except in the ordinary course
of business and on terms which are fully disclosed to Lender in advance and are
no less favorable to Owner or such Affiliate than would be obtained in a
comparable arm's-length transaction with an unrelated third party.


(f)           Zoning. Owner shall not initiate or consent to any zoning
reclassification of any portion of any Mortgaged Property or seek any variance
under any existing zoning ordinance or use or permit the use of any portion of
any Mortgaged Property in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior consent of Lender which shall not be
unreasonably withheld or delayed.


(g)           Assets. Owner shall not purchase or own any properties other than
the Mortgaged Properties.


(h)           Debt. Owner shall not create, incur or assume any debt other than
the Note and other than unsecured trade debt customarily payable within thirty
(30) days in an aggregate amount not to exceed $250,000.


(i)           No Joint Assessment. Owner shall not suffer, permit or initiate
the joint assessment of the Mortgaged Property (i) with any other real property
constituting a tax lot separate from the Mortgaged Property, and (ii) with any
portion of the Mortgaged Property which may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
the Mortgaged Property.


(j)           ERISA. (i) Owner shall not engage in any transaction which would
cause any obligation, or action taken or to be taken, hereunder (or the exercise
by Lender of any of its rights under the Note, this Indenture or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended ("ERISA").


(ii)            Owner further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A) Owner is not an
"employee benefit plan" as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a "governmental plan" within the meaning of Section 3(3) of
ERISA; (B) Owner is not subject to state statutes regulating investment and
fiduciary obligations with respect to governmental plans; and (C) one or more of
the following circumstances is true:


(A)
Equity interests in Owner are publicly offered securities, within the meaning of
29 C.F.R. §2510.3-101(b)(2);



(B)
Less than twenty-five percent (25%) of each outstanding class of equity
interests in Owner are held by "benefit plan investors" within the meaning of 29
C.F.R. §2510.3-101(f)(2); or



(C)
Owner qualifies as an "operating company" or a "real estate operating company"
within the meaning of 29 C.F.R. §2510.3-101(c) or (e) or an investment company
registered under The Investment Company Act of 1940.



ARTICLE 3
Security Agreement


Section 3.1                      Representations and Warranties. Owner and
Remainderman each represents and warrants, solely with respect to itself that,
as of the date hereof, each and every representation and warranty made by Owner
or Remainderman in (i) its certificate delivered to Lender in satisfaction of a
closing condition pursuant to the Loan Agreement, (ii) this Indenture and (iii)
any other Loan Document is made as of the date hereof (except as otherwise
expressly provided therein or herein), is true and correct, and is hereby
incorporated by reference herein.


Section 3.2                      Survival of Article 3. The representations and
warranties referred to in Section 3.1 shall survive the delivery of the Note and
making of the Loan and shall continue for so long as any Indebtedness remains
owing to Lender; provided, however, that the environmental compliance
representations of Owner referred to in Section 3.1 shall survive in perpetuity.
So long as any Indebtedness remains owing to Lender, the security agreement,
covenants and agreements of Owner set forth in Section 3.3 shall survive any
foreclosure of this Indenture by or on behalf of Lender as if Section 3.3 were
included in a separate document. All representations, warranties, covenants and
agreements made in this Indenture or in the other Loan Documents shall be deemed
to have been relied upon by Lender notwithstanding any investigation heretofore
or hereafter made by Lender or on its behalf.


Section 3.3                       Security Agreement. Owner covenants, warrants,
represents and agrees with and to Lender, as follows:


(a)           This Indenture constitutes a security agreement under the Code and
serves as a fixture filing in accordance with the Code. Owner hereby confirms
the grant of a security interest pursuant to Granting Clause Second in favor of
Trustee, if applicable, and Lender as secured party under the Code with respect
to all property (specifically including the Collateral) now or hereafter
included in the Mortgaged Property which is covered by the Code. Among other
things, this Indenture is filed as a fixture filing and covers property which is
or will become fixtures on the Mortgaged Property. The mention in a Financing
Statement filed in the records normally pertaining to personal property of any
portion of the Mortgaged Property shall not derogate from or impair in any
manner the intention of Owner and Lender hereby declared that all Equipment is
part of the real property encumbered by the Indenture to the fullest extent
permitted by law, regardless of whether any such item is physically attached to
the Improvements or whether serial numbers are used for the better
identification of certain items. Specifically, the mention in any such Financing
Statement of the rights in or to (i) any Insurance Proceeds, (ii) any
Condemnation Proceeds, (iii) Owner's interest in any Leases or Property Income,
or (iv) any other item included in the Mortgaged Property, shall not be
construed to alter, impair or impugn any rights of Lender as determined by this
Indenture, or the priority of Lender's lien upon and security interest in, that
portion of the Mortgaged Property which constitutes real property. Any such
mention shall be for the protection of Lender in the event that notice of
Lender's priority of interest as to any portion of the Mortgaged Property is
required to be filed in accordance with the Code to be effective against or take
priority over the interest of any particular class of persons, including the
federal government or any subdivision or instrumentality thereof.


(b)           Except for the security interest granted by this Indenture, Owner
is, and as to portions of the Collateral to be acquired after the date hereof
will be, the sole owner of the Collateral, free from any lien, security
interest, encumbrance or adverse claim thereon of any kind whatsoever except
Permitted Encumbrances. Owner shall notify Lender of, and shall defend the
Collateral against, all claims and demands of all persons at any time claiming
the same or any interest therein. Owner will execute and deliver to Lender for
filing a Financing Statement or Financing Statements in connection with the
Collateral in the form required to properly perfect Lender's security interest
in the Collateral to the extent that it may be perfected by such a filing. Owner
agrees that at any time and from time to time, at the expense of Owner, Owner
shall promptly execute and deliver all further instruments, and take all further
action, that Lender may request, in order to perfect and protect the pledge,
security interest and lien granted or purported to be granted hereby, or to
enable Lender to exercise and enforce Lender's rights and remedies hereunder
with respect to, the Collateral.


(c)           Except as otherwise provided in this Indenture, Owner shall not
lease (other than in the ordinary course of business) or Transfer all or any
portion of the Collateral without the prior written consent of Lender.


(d)           The Collateral is not used or bought for personal, family or
household purposes.


(e)           The Collateral which constitutes Equipment and fixtures shall be
kept on or at the Mortgaged Property, and Owner shall not remove such Collateral
from the Mortgaged Property without the prior consent of Lender, except such
portions or items thereof as are consumed or worn out in ordinary usage, all of
which shall be promptly replaced by Owner with items of equal or greater value.


(f)           In the event of any change in name, identity or structure of
Owner, Owner shall notify Lender thereof and promptly after request shall
execute, file and record such Code forms as are necessary to maintain the
priority of Lender's lien upon and security interest in the Collateral, and
shall pay all expenses and fees in connection with the filing and recording
thereof. If Lender shall require the filing or recording of additional Code
forms or continuation statements, Owner shall, promptly after request, execute,
file and record such Code forms or continuation statements as Lender shall deem
necessary, and shall pay all expenses and fees in connection with the filing and
recording thereof, it being understood and agreed, however, that no such
additional documents shall increase Owner's obligations under the Loan
Documents.


(g)           Owner hereby irrevocably appoints Lender as its attorney-in-fact,
with full right of substitution, which power of attorney is coupled with an
interest, to file or record with the appropriate public office on its behalf any
Financing Statement, or other form or continuation statement in connection with
the Collateral covered by this Indenture as Lender may deem necessary or
appropriate to evidence, maintain, perfect and continue the security interests
Granted by this Indenture without notice to or the signature or consent of
Owner, Remainderman, any other debtor with respect thereto or any other Person.


(h)           Any disposition pursuant to the Code of so much of the Collateral
as may constitute personal property shall be considered commercially reasonable
if made pursuant to a public sale which is advertised at least twice in a
newspaper of local circulation in the community where the Land relating to the
Collateral is located. Any notice required by the Code to be given to Owner
shall be considered reasonably and properly given if given in the manner and at
the address provided in Section 5.1 at least ten (10) calendar days prior to the
date of any scheduled public sale.


(i)           In the event of the foreclosure of this Indenture as it relates to
all or any portion of the Mortgaged Property, or other transfer of title to or
assignment of all or any portion of the Mortgaged Property in extinguishment of
all or any portion of the Indebtedness, all right, title and interest of Owner
in and to all policies of insurance required by this Indenture and any Insurance
Proceeds shall inure to the benefit of and pass to Lender or any purchasers or
transferees of the Mortgaged Property.


(j) A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS INDENTURE OR ANY
FINANCING STATEMENT RELATING TO THIS INDENTURE SHALL BE SUFFICIENT AS A
FINANCING STATEMENT.


(k)           The mailing address of Owner and the address of Lender from which
information concerning the security interest granted hereby may be obtained are
set forth in Section 5.1 of this Indenture. Owner maintains its chief executive
office at c/o U.S. Realty Advisors, LLC, 1370 Avenue of the Americas, 29th
Floor, New York, New York 10019, and Owner shall immediately notify Lender in
writing of any change in said chief executive office. Without limiting the
foregoing, Owner shall provide an annual certification to Lender with respect to
the address of Owner's chief executive office which shall accompany the delivery
of Owner's annual audited financial statements.


(1)           Beyond the exercise of reasonable care in the custody thereof,
Lender shall not have any duty as to any Cash Collateral Account or any income
thereon or any other Collateral in Lender's possession or control or in the
possession or control of any agents for or of Lender, or the preservation of
rights against any Person or otherwise with respect thereto. Lender shall be
deemed to have exercised reasonable care in the custody of any Collateral in
Lender's possession or under Lender's control if such Collateral is accorded
treatment substantially equal to that which Lender accords Lender's own
property, it being understood that Lender shall not be liable or responsible for
any loss, damage or diminution in value by reason of the acts or omissions of
Lender, or Lender's agents, employees or bailees.


(m)           Owner hereby irrevocably appoints Lender as Owner's
attorney-in-fact, with full power of substitution, which power of attorney is
coupled with an interest, at any time after the occurrence of an Event of
Default (except as otherwise expressly provided in the Master Lease Assignment)
to execute, acknowledge and deliver any instruments and to exercise and enforce
every right, power, remedy, option and privilege of Owner with respect to the
Collateral, and do in the name, place and stead of Owner, all such acts, things
and deeds for and on behalf of and in the name of Owner with respect to the
Collateral, which Owner could or might do or which Lender may deem necessary or
desirable to more fully vest in Lender the rights and remedies provided for
herein with respect to the Collateral and to accomplish the purposes of this
Indenture.


ARTICLE 4
Default and Remedies


Section 4.1                      Events of Default. The occurrence of any of the
following events shall constitute an "Event of Default" under this Indenture:


(a)           if default shall be made in the payment of the principal, interest
or Make-Whole Premium, if any, on the Note or in the payment of any Defeasance
Deposit on the date the same becomes due and payable, either as a Debt Service
Payment, at maturity, as part of any prepayment, defeasance or otherwise, as set
forth in the Note and any Loan Document and such failure continues for five (5)
Business Days after delivery of written notice from Lender to Owner at such
payment was not received when due;


(b)           if the Master Lease or the Master Lease Guaranty shall be
terminated beforee the expiration of the term thereof for any reason (other than
expressly in accordance with the provisions of the Master Lease or the Master
Lease Guaranty, as applicable) or if the Master Lease, the Master Lease
Guaranty, or any other Operative Document shall be amended, modified or waived
or if any thereof shall be encumbered by or through Owner without the prior
written consent of Lender (except as expressly otherwise provided for in this
Indenture or in the Master Lease Assignment);


(c)           if a Lease Event of Default shall occur (other than any such Lease
Event of Default arising by reason of nonpayment of, or- failure to perform with
respect to, any Excepted Payment) (but subject to the rights of Owner under
Section 4.5 with respect to such an Event of Default) or if default by Master
Lease Guarantor shall be made in the due observance or performance of any
covenant or agreement contained in the Master Lease Guaranty;


(d)           other than any Event of Default under this Section 4.1 for which
no grace period or a shorter grace period (as specified in such clause) shall be
applicable, if Owner shall continue to be in default under any of the other
terms, covenants or conditions of the Note, this Indenture or any other Loan
Document for ten (10) days after notice to Owner has been sent from Lender, in
the case of any default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender, in the case of any other default
which is not also a Lease Event of Default; provided, however, that if such
nonmonetary default is susceptible of cure but cannot reasonably be cured within
such thirty (30) day period and provided further that Owner shall have commenced
to cure such default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for Owner in
the exercise of due diligence to cure such default, but in no event to exceed
one hundred eighty (180) days from the date of such default;


(e)           if Remainderman shall be in default under any of the terms,
covenants, or conditions of this Indenture for ten (10) days after notice to
Remainderman has been sent from Lender, in the case of any default which can be
cured by the payment of a sum of money, or for thirty (30) days after notice
from Lender, in the case of any other default; provided, however, that if such
non-monetary default is susceptible of cure but cannot reasonably be cured
within such thirty (30) days, and provided further that Remainde-tman shall have
commenced to cure such default within such thirty (30) days and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) days
shall be extended for such time as is reasonably necessary for Remainderman in
the exercise of due diligence to cure such default, but in no event to exceed
one hundred eighty (180) days from the date of such default;


(f)           if any representation or warranty made herein or in any other Loan
Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished by Owner in connection with this
Indenture, the Note, the Loan Agreement or any other Loan Document executed and
delivered by Owner or Remainderman, shall be false or misleading in any material
respect as of the date such representation or warranty was made in a manner
which is material and adverse to Lender;


(g)           if Owner or Remainderman (or any entity with whom Owner's or any
SPE Equity Owner's or Remainderman's assets would ordinarily be consolidated in
such proceeding), files or consents to the filing of, or commences or consents
to the commencement of, any Bankruptcy Proceeding with respect to Owner or any
SPE Equity Owner or Remainderman or such entity, or if Owner or any SPE Equity
Owner or Remainderman shall make an assignment for the benefit of its creditors
or shall admit in writing the inability to pay its debts generally as they
become due;


(h)           if any Bankruptcy Proceeding shall have been filed against Owner
or any SPE Equity Owner or Remainderman (or any entity with whom Owner's or any
SPE Equity Owner's or Remainderman's assets would ordinarily be consolidated in
such proceeding), and the same is not withdrawn, dismissed, canceled or
terminated within ninety (90) days after the date of such filing.


(i)           if a receiver, liquidator or trustee shall be appointed for Owner
or Remainderman or if Owner or any SPE Equity Owner or Remainderman shall be
adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Owner or any SPE Equity Owner or Remainderman, if any, or if any
proceeding for the dissolution or liquidation of Owner or any SPE Equity Owner
or Remainderman, if any, shall be instituted and any of the foregoing is. not
withdrawn, dismissed, canceled or terminated within ninety (90) days after the
date of such filing, adjudication, order or appointment;


(j)           if any Transfer occurs other than in accordance with this
Indenture, if Owner fails to maintain any insurance in violation of this
Indenture or if Owner shall have failed to comply with any negative covenant
contained herein;


(k)           (A) if any provision of the organizational documents of Owner
affecting the purpose-for which such Owner is formed or its status as a Single
Purpose Entity or affecting transfers of any SPE Equity Owner's interest in
Owner or (B) if any provision of the organizational documents of any SPE Equity
Owner affecting the purpose for which such SPE Equity Owner is formed or its
status as a Single Purpose Entity or affecting transfers of interests in such
SPE Equity Owner is amended or modified in either case without the prior written
consent of Lender, or if the constituent Partners of Owner or any SPE Equity
Owner fail to perform or enforce such provisions of such organizational
documents, as the case may
be, or attempt to dissolve Owner or any SPE Equity Owner or terminate such
Person(s);


(1)           if any of the factual assumptions contained in the
non-consolidation opinion delivered to the Lender in connection with the
organization of the Loan or in any other non-consolidation opinion delivered
subsequent to the closing of the Loan is or shall become untrue in any material
respect:


(m)           if an Event of Default as defined or described in the Note, the
Loan Agreement or in any other Loan Document occurs or if any other event shall
occur or condition shall exist, if the effect of such event or condition is to
accelerate the maturity of any portion of the Indebtedness as to all or any
portion of the Mortgaged Property or to permit Lender to accelerate the maturity
of all or any portion of the Indebtedness as to all or any portion of the
Mortgaged Property; or


(n)           if final judgment for the payment of money in excess of $25,000
shall be rendered against Owner and Owner shall not discharge the same or cause
it to be discharged within sixty (60) days from the entry thereof, or shall not
appeal therefrom or from the order, decree or process upon which or pursuant to
which said judgment was granted, based or entered, and secured a stay of
execution pending such appeal.




Upon the happening of any Event of Default, Lender, at any time thereafter
during the continuance of any Event of Default, subject to any applicable
provisions of the Note and this Indenture, may accelerate and declare, by
written notice to Owner, all or any portion of the Indebtedness immediately due
and payable, with Make-Whole Premium, and upon any such declaration all
Indebtedness so accelerated, together with the Make-Whole Premium, shall become
and be immediately due and payable, anything in the Note, this Indenture or in
any other Loan Document to the contrary notwithstanding, provided, however, that
if such Event of Default shall have occurred under Section 4.1(g), (h) or (i),
then no written notice shall be required but acceleration shall occur
immediately upon such Event of Default.


Section 4.2                      Remedies. Subject to the provisions of Section
4.4, in case any one or more Events of Default shall happen and be continuing,
then and in each and every such case Lender, personally or by its attorneys or
agents, including, without limitation, Trustee (as directed by Lender), is
hereby authorized and empowered, and whether or not the Indebtedness shall have
matured or been declared due, to exercise any one or more of the following
remedies, and to do or cause to be done any or all of the following acts and
things, namely:


(a)           To the full extent permitted by law, enter into and upon and take
possession of any and all of the Mortgaged Property and each and every part
thereof, and exclude each of Owner and Remainderman, their respective successors
or assigns, their respective agents and servants, wholly therefrom; and have,
hold, use, operate, manage and control the Mortgaged Property and each and every
part thereof, and, in the name of Owner or of Remainderman or otherwise as
deemed most appropriate, conduct the business thereof, and exercise the
franchises pertaining thereto and all the rights and powers of each of Owner and
Remainderman and use all the then existing property and assets for that purpose
either personally or by their superintendents, managers, receivers, agents
and/or servants or attorneys, as Lender shall deem best; and, at the expense of
the Mortgaged Property, from time to time, either by purchase, repairs or
construction, may maintain and restore, and insure, and keep insured, the
Mortgaged Property whereof Lender, personally or by its attorneys or agent (as
directed by Lender), shall become possessed as aforesaid, in the manner and to
the same extent as is usual with similar properties, and likewise, from time to
time, at the expense of the Mortgaged Property, may obtain such appraisals and
environmental reports as Lender may deem appropriate with respect to the
Mortgaged Property, make all necessary and/or proper repairs, renewals and
replacements and useful alterations, additions, betterments, and improvements
thereto and thereon, as Lender may seem appropriate; collect and receive all
tolls, earnings, income, rents, issues, profits and revenues of the same and of
every part thereof; and after deducting the expenses of operating said premises
and properties and of conducting the business thereof and of all appraisals,
environmental reports, repairs, maintenance, renewals, replacements,
alterations, additions, betterments and improvements, and all payments which may
be made for interest, taxes, assessments, insurance and prior or other charges
upon the Mortgaged Property or any part thereof, as well as all expenses and
just and reasonable compensation for the services of Lender, Trustee and all
attorneys, counsel, agents, clerks, servants and other employees by them
properly engaged and employed, apply the balance of the moneys received by
Lender, personally or by its attorneys or agent (as directed by Lender), in the
manner provided in Section 4.3(1). Whenever all that is due and payable on the
Indebtedness under any of the terms of this Indenture and any other Loan
Documents shall have been paid Lender or Trustee, as applicable, shall surrender
possession of the Mortgaged Property taken under this Section (other than cash
or securities at the time required to be held hereunder and except to the extent
the Mortgaged Property has theretofore been foreclosed upon and sold pursuant to
the terms of this Indenture) to Owner, its successors or assigns; the same right
of entry, however, to exist upon any subsequent Event of Default.


(b)           Lender or Trustee, (as directed by Lender), as applicable, after
giving written notice that an Event of Default has occurred and written notice
of sale to each of Owner and Remainderman, with or without entry, may sell or
dispose of, subject to all the Liens thereon which then shall be prior and
superior to the Lien of this Indenture, if any, or free from such Liens as
Lender may elect to discharge, the Mortgaged Property and all or any part or
parts of the right, title, interest, claim and demand of Owner or of
Remainderman therein and the right of redemption thereof, at one or more private
or public sales pursuant to Section 4.3, in accordance with applicable law as an
entirety or in parcels and at such time or times and place or places and upon
such conditions as to upset or reserve bids or prices and as to terms of payment
including terms as to credit, partial credits and security for payment and other
terms of sale as it or they may fix, or as may be required by law, including
power and authority to rescind or vary any contract of sale that may be entered
into and to resell under the powers herein conferred. Any sums so collected or
received shall be held and applied by it in the manner provided in Section
4.3(1).


(c)           Lender or Trustee (as directed by Lender), as applicable, with or
without entry, may proceed to protect and to enforce its rights under this
Indenture or any other Loan Document by a suit or suits in equity or at law,
whether for the specific performance of any covenant or agreement contained
herein or in any Loan Document, or in aid of the execution of any power therein
granted or for the foreclosure of this Indenture, or for the sale of the
Mortgaged Property under the power of sale granted herein or the judgment or
decree of any court or courts of competent jurisdiction, or by any other
appropriate legal or equitable remedy as, being advised by Independent counsel,
shall be deemed most effectual to protect and enforce any rights or duties
hereunder.


(d)           Lender or Trustee (as directed by Lender), as applicable, may
exercise all remedies and rights provided under the Code or similar laws.


(e)           Subject to Section 4.3(z) hereof and to any applicable provisions
of the Loan Agreement or the Note, Lender or Trustee may recover judgment on the
Note (or any portion of the Indebtedness evidenced thereby), either before,
during or after any proceedings for the foreclosure (or partial foreclosure) or
enforcement of this Indenture or any other Loan Document.


(f)           Lender or Trustee (as directed by Lender) may secure the
appointment of a receiver, trustee, liquidator or similar official of the
Mortgaged Property or any portion thereof, and each of Owner and Remainderman
hereby consents and agrees to such appointment, without notice to Owner or
Remainderman and without regard to the adequacy of the security for the
Indebtedness and without regard to the solvency of Owner or Remainderman or any
other Person liable for the payment of the Indebtedness, and, if Lender so
elects and directs, such receiver or other official shall have power to continue
all then pending actions and to hold and enforce all such choses-in-action as
have accrued or are to accrue to Owner or Remainderman, as well as all of the
earnings, income and profits thereof, for the sole benefit of Lender, and shall
have all rights and powers permitted by applicable law and such other rights and
powers as the court making such appointment may confer, but the appointment of
such receiver or other official shall not impair or in any manner prejudice the
rights of Lender to receive the Property Income with respect to any of the
Mortgaged Property pursuant to this Indenture or the Assignment.


(g)           In addition to the rights which Lender may have herein, upon the
occurrence of any Event of Default, Lender, at its option, may require Owner to
pay monthly in advance to Lender, or any receiver appointed to collect the
Property Income, the fair and reasonable rental value for the use and occupation
of any portion of the Mortgaged Property occupied by Owner and may require Owner
or Remainderman or both to vacate and surrender possession to Lender of the
Mortgaged Property or to such receiver and Owner or Remainderman or both may be
evicted by summary proceedings or otherwise.


(h)           Lender may pursue against Owner or Remainderman or both, any other
rights and remedies of Lender permitted by law, equity or contract or as set
forth herein or in the other Loan Documents.


In case any Event of Default shall occur, Lender or Trustee shall, upon being so
directed in writing by Lender and upon being indemnified to Trustee's reasonable
satisfaction against costs, expenses and liability which may be incurred by
acting in pursuance of such direction, proceed to lawfully exercise any one or
more of the foregoing remedies.


Section 4.3                      General Provisions Regarding Remedies.


(a)           Effect of Judgment. No recovery of any judgment by Lender or
Trustee for the benefit of Lender, and no levy of an execution under any
judgment upon the Mortgaged Property or any portion thereof or upon any other
property of Owner shall adversely affect in any manner or to any extent the lien
of this Indenture upon the remaining portion of the Mortgaged Property. Such
lien, rights, powers and remedies of Lender and Trustee shall continue
unimpaired as before until full payment of the Indebtedness secured hereby.


(b) Continuing Power of Sale. The right of Lender and Trustee (as directed by
Lender), as applicable, to foreclose under this Indenture shall not be exhausted
by any one or more sales of any portion of the Mortgaged Property but shall
continue unimpaired until all of the Mortgaged Property is sold or all of the
Indebtedness is paid in full.


(c)           Power of Sale; Receivership. In case any Event of Default shall
occur and be continuing and Lender or Trustee (as directed by Lender), as
applicable, shall proceed by suit or suits at law or in equity, or by any other
judicial proceeding, as Lender or Trustee (as directed by Lender), as
applicable, shall be entitled to have the Mortgaged Property or any portion
thereof sold by judicial sale under the order of a court or courts of competent
jurisdiction, or by power of sale, or under executory or other legal process,
for or toward the satisfaction of the Indebtedness entitled to the benefit of
the security of this Indenture, and Lender or Trustee (as directed by Lender),
as applicable, shall be entitled to the enforcement of the rights, liens and
security provided by this Indenture as a matter of right, and during the
pendency of any such action, suit or proceeding Lender or Trustee (as directed
by Lender) shall be entitled, as a matter of right, to one or more receiverships
of the Mortgaged Property, or any portion thereof, and of the earnings,
revenues, issues, profits and income thereof, without regard to the adequacy of
the security for the Indebtedness and whether the Mortgaged Property shall or
shall not be adequate and sufficient to pay and satisfy the Indebtedness then
outstanding; but, notwithstanding the appointment of any such receiver, Lender
shall be entitled to the possession and control of any cash and other securities
payable or deliverable under the provisions of this Indenture to Lender.


(d)           Sale. In the event of any sale, whether made under the power of
sale herein granted or conferred, or under or by virtue of judicial proceedings,
or of any judgment or decree of foreclosure and sale, the whole of the Mortgaged
Property may be sold, in the sole discretion of Lender, in one parcel as an
entirety or in such parcels and in such order as shall be determined by Lender,
in its sole discretion, or, otherwise, and this provision shall bind the parties
hereto; and each for itself and all persons, firms and corporations claiming by,
through or under it, or who may at any time hereafter become holders of Liens
junior to the Lien of this Indenture, hereby expressly waive and release, to the
full extent permitted by applicable law, any and all right to have the Mortgaged
Property or any part thereof marshaled
upon any sale, foreclosure or other enforcement hereof; and Lender or Trustee or
any court in which the foreclosure of this Indenture or the administration of
any trusts hereby created is sought, shall have the right as aforesaid to sell
the Mortgaged Property as a whole in a single parcel or in such parcels and in
such order as Lender may determine in its sole discretion.


(e)           Notice of Sale. Notice of any sale pursuant to any provision of
this Indenture shall be given in such manner and in such places as may be
required by law and, in addition, as Lender may deem advisable.


(f)           Adjournment of Sale. Any sale to be made under the provisions of
this Indenture may be adjourned and readjourned, from time to time, by
announcement at the time and place appointed for such sale or for such adjourned
sale or sales; and, without further notice or publication, such sale may be made
at the time and place to which the same shall be so adjourned or readjourned to
the extent permitted by applicable law.


(g)           Conveyance Upon Sale. Upon the completion of any sale or sales
under or by virtue of the provisions of this Indenture, Lender or Trustee (as
directed by Lender) or any Person duly appointed by any court of competent
jurisdiction for such purpose, as may be required by applicable law, shall
execute and deliver to the accepted purchaser or purchasers a good and
sufficient deed or good and sufficient deeds of conveyance of fee simple title
with such covenants made on behalf of Owner or Remainderman or both and other
instruments conveying, assigning and transferring the property and franchises
sold as Lender may determine in its sole discretion. Each of Lender and Trustee
and their successors, are hereby appointed the true and lawful irrevocable
attorneys of each of Owner and Remainderman, in their respective name and stead,
to make all necessary deeds and conveyances of property thus sold, and for that
purpose either of them may execute all necessary acts of assignment and
transfer, and may substitute one or more persons with like power, each of Owner
and Remainderman hereby authorizing, ratifying and confirming all that their
respective said attorneys, or such substitute or substitutes, shall lawfully do
by virtue hereof. Nevertheless, each of Owner and Remainderman, if so requested
by Lender, agrees that it shall ratify and confirm such sale or sales by
executing and delivering to such purchaser or purchasers all such instruments,
transfers, assignments and conveyances as may be necessary or desirable in the
judgment of Lender for the purpose designated in such request. Trustee shall not
exercise the power of attorney set forth herein except as directed by Lender to
do so in writing.


(h)           Termination of Equity of Redemption. To the full extent permitted
by applicable law and subject to the waivers set forth in Section 4.3(o), any
such sale or sales made under or by virtue of the provisions of this Indenture,
whether under the power of sale hereby granted and conferred, or under or by
virtue of judicial proceedings, shall operate to divest all right, title,
interest, claim and demand whatsoever, either at law or in equity, of each of
Owner and Remainderman of, in and to the Mortgaged Property sold, and shall be a
conclusive and perpetual bar and extinguishment of any and all equity of
redemption, both at law and in equity, against each of Owner and Remainderman,
their respective successors and/or assigns, and against any and all persons
claiming or seeking to claim an interest in the Mortgaged Property sold, or any
part thereof from, through or under each of Owner and Remainderman, their
respective successors and/or assigns.


(i)           Fixtures. To the extent that any particular item of Mortgaged
Property is a fixture under applicable real property law and is also a fixture
subject to the security interest under the Code, the option is hereby given (i)
to treat any such item as equipment under the Code and to sever (physically or
constructively) such item from the real estate and to exercise all remedies
provided in the Code with respect thereto; or (ii) to treat any such item as a
part of the real estate and to foreclose upon or sell same in accordance with
the laws of the State pertaining to the sale at foreclosure or sale under power
of sale of real estate. Said option may be exercised after the occurrence and
during the continuance of an Event of Default at any time or times, and any
number of times and the times and manner of the exercise of such option shall be
solely within the sole discretion and direction of Lender.


(j)           Discharge of Purchaser. The receipt or receipts of Lender or
Trustee (as directed by Lender) or of the court officer conducting any such sale
for the purchase money paid at any such sale shall be a sufficient discharge
therefor to any purchaser of the Mortgaged Property or any part thereof sold as
aforesaid; and no such purchaser or his representatives, grantees and/or
assigns, after paying such purchase money and receiving such receipt, shall be
bound to see to the application of such purchase money upon or for any trust or
purpose of this Indenture, or in any manner whatsoever be answerable for any
loss, misapplication or non-application of any such purchase money or any part
thereof, or be bound to inquire as to the authorization, necessity, expediency
or regularity of any such sale.


(k)           Credit for Indebtedness. Upon any sale made under the power of
sale granted in this Indenture or under or by virtue of judicial proceedings,
any holder or holders of Indebtedness may bid for and purchase the property
being sold and upon compliance with the terms of sale may hold, retain and
dispose of such property in its or their own absolute right without further
accountability and in lieu of paying cash therefor may make settlement for the
purchase price by crediting upon the Indebtedness of Owner secured by this
Indenture the net proceeds of sale after deduction of all costs, expenses and
other amounts to be paid therefrom as herein provided. The Person making such
sale shall accept such settlement without requiring the production of the Note,
and without such production there shall be deemed credited thereon the net
proceeds of sale ascertained and established as aforesaid.


(1)  
Disposition of Proceeds of Sale and Other Amounts Received Under Article 4.
Except to

the extent governed by the terms and provisions of Section 4.3(k) hereof, all
amounts received under this Article and all purchase money, proceeds or avails
of any sale or sales referred to in this Article, whether under the power of
sale herein granted or pursuant to judicial proceedings, together with any other
amounts of cash which then may be held by Lender under any of the provisions of
this Indenture, shall be applied in such order and priority as determined by
Lender in its sole discretion to the payment of (i) the costs and expenses of
such collection, sale, including reasonable compensation to Lender and Trustee,
their agents, attorneys and counsel, and of all expenses, liabilities and
Advances made or incurred by Lender or Trustee under this Indenture or under any
other Loan Document, with interest thereon in accordance therewith, (ii) all
taxes, assessments or Liens prior to the Lien of this Indenture except any
taxes, assessments or other prior Liens subject to which such sale has been made
and to the payment of all other costs incurred in connection with the
enforcement of the Loan Documents, (iii) all Late Charges, Make-Whole Premiums,
Default Rate Interest or other sums payable under the Note, this Indenture or
any other Loan Document, to all other interest which shall be due and payable
with respect to the Indebtedness and to the principal of the Indebtedness,
together with post-judgment interest as permitted by law, and (iv) the surplus,
if any, to Owner, its successors or assigns, or to whomsoever may be lawfully
entitled to receive the same.


(m)           Action Upon the Note. In case, pursuant to Section 4.1 hereof, the
Indebtedness shall have become immediately due and payable and Owner shall fail
to pay the same forthwith, subject to Section 4.3(z) hereof, Lender, in its own
name, as required by applicable law, shall be entitled to sue for and to recover
judgment for the whole amount so due and unpaid.


Lender shall be entitled to recover judgment as aforesaid either before or after
or during the pendency of any proceedings for the enforcement of the Lien of
this Indenture upon all or any portion of the Mortgaged Property, and the right
to recover such judgment shall not be affected by any entry or sale hereunder or
by the exercise of any other right, power or remedy for the enforcement of the
provisions of this Indenture or the foreclosure of the Lien hereof; and in case
of a sale of any of the Mortgaged Property and of the application of the
proceeds of sale to the payment of the Indebtedness hereby secured, Lender, in
its own name, shall be entitled to enforce payment of and to receive all amounts
then remaining due and unpaid upon any and all of the Indebtedness secured
hereunder and then outstanding, and shall be entitled to recover judgment for
any portion of such Indebtedness remaining unpaid. No recovery of any such
judgment and no attachment or levy of any execution upon any such judgment, upon
the Mortgaged Property or any part thereof or upon any other property pledged by
Owner as security for the Indebtedness, shall, in any manner or to any extent,
affect the Lien of this Indenture upon the Mortgaged Property or any part
thereof, or any lien, rights, powers or remedies hereunder, or of the holder or
holders of the Indebtedness secured hereby but such lien, rights, powers and
remedies shall continue unimpaired as before.


Any moneys collected under the provisions of this Section shall be applied as
set forth in Section 4.3(1).


(n)           Impairment of Security. Lender or Trustee (as directed by Lender),
as applicable, shall have power to institute and maintain such suits and
proceedings as Lender shall deem necessary, appropriate or expedient to prevent
any impairment of the security hereunder or to preserve and to protect their
interests and security in respect of the Mortgaged Property, or in respect of
the income, earnings, rents, issues, profits and revenues arising therefrom,
including power to institute and to maintain suits or proceedings to restrain
the enforcement of, or compliance with, or the observance of, any legislative or
other governmental order that may be deemed unconstitutional or otherwise
invalid, if in the sole judgment of Lender the enforcement of, or compliance
with, or observance of, such order would impair the security hereunder or be
prejudicial to the interests of Lender.


(o)           Waivers and Agreements Regarding Remedies. To the fullest extent
each of Owner and Remainderman may legally do so, each of Owner and
Remainderman:
(i)            agrees that it will not at any time insist upon, plead, claim or
take the benefit or advantage of any laws now or hereafter in force providing
for any appraisal or appraisement, valuation, stay, extension or redemption, and
waives and releases all rights of redemption, valuation, appraisal or
appraisement, stay of execution, extension and notice of election to accelerate
or declare due the whole or any portion of the Indebtedness, except as otherwise
expressly provided herein or in the other Loan Documents;


(ii)            waives all rights to a marshaling of the assets of Owner or
Remainderman, as applicable, its partners, members or other owners, if any, and
others with interests in Owner or Remainderman, as applicable and the Mortgaged
Property, or to a sale in inverse order of alienation in the event of
foreclosure of the interests hereby created, and agrees not to assert any right
under any laws pertaining to the marshaling of assets, the sale in inverse order
of alienation, homestead exemption, the administration of estates of decedents,
or any other matters whatsoever to defeat, reduce or affect the right of Lender
or Trustee (as directed by Lender) under the Loan Documents to a sale of the
Mortgaged Property for the collection of the Indebtedness without any prior or
different resort for collection, or the right of Lender to the payment of the
Indebtedness out of the Net Proceeds of the Mortgaged Property in preference to
every other claimant whatsoever;


(iii)            waives any right to bring or utilize any counterclaim (other
than a compulsory counterclaim) or set-off and any counterclaim or set-off
raised by it in such foreclosure action, shall be dismissed; provided, however,
that if such counterclaim or set-off is based on a claim which could be tried in
an action for money damages, the foregoing waiver shall not bar a separate
action for such damage (unless such claim is required by law or applicable rules
of procedure to be pleaded in or consolidated with the action initiated by
Lender), but such separate action shall not thereafter be consolidated with any
foreclosure action of Lender or Trustee (as directed by Lender); and provided
further that the bringing of such separate action for money damages shall not be
deemed to afford any grounds for staying any such foreclosure action;


(iv)            waives and relinquishes any and all rights and remedies it may
have or be able to assert by reason of the provisions of any laws pertaining to
the rights and remedies of sureties or guarantors;


(v)            waives the defense of laches and any applicable statute of
limitation; and


(vi)            waives any right to have any trial, action or proceeding tried
by a jury.


(p)           No Impairment of Lender's Rights. No delay or omission of Lender
or Trustee to exercise any right or power arising from any default shall impair
any such right or power, or shall be construed to be a waiver of any such
default or an acquiescence therein, nor shall the action of Lender or Trustee in
case of any default, or of any default and the subsequent waiver of such
default, affect or impair the rights of Lender or Trustee (as directed by
Lender) in respect of any subsequent default on the part of Owner or of
Remainderman or impair any right resulting therefrom and every power and remedy
given by this Article may be exercised from time to time, and as often as may be
deemed expedient by Lender.


(q)           Restoration of Rights. In case of any waiver of any default or
Event of Default hereunder, each of Owner and Remainderman and Lender shall be
restored to their former positions and rights hereunder, respectively, but no
such waiver shall extend to any subsequent or other default or Event of Default
or impair any right consequent thereon.


(r)           Remedies Non-Exclusive. Except as herein expressly provided to the
contrary, no remedy herein conferred upon or reserved to Lender or Trustee (as
directed by Lender) is intended to be exclusive of any other remedy, but each
and every such remedy shall be cumulative, and shall be in addition to every
other remedy given hereunder or now of hereafter existing at law or in equity or
by statute; and the employment of any remedy hereunder, or otherwise, shall not,
to the extent permitted by applicable law prevent the concurrent or subsequent
employment of any other appropriate remedy or remedies.


(s)           No Waiver or Release. Lender may resort to any remedies and the
security given by the Loan Documents, in whole or in part, and in such portions
and in such order as determined in Lender's sole discretion.. No such action
shall in any way be considered a waiver of any rights, benefits or remedies
evidenced or provided by the Loan Documents. The failure of Lender to exercise
any right, remedy or option provided in the Loan Documents shall not be deemed a
waiver of such right, remedy or option or of any covenant or obligation secured
by the Loan Documents. No acceptance by Lender of any payment after the
occurrence of an Event of Default and no payment by Lender of any Advance or
obligation for which Owner is liable hereunder shall be deemed to waive or cure
any Event of Default, or Owner's liability to pay such obligation. No
forbearance on the part of Lender, and no extension of time for the payment of
the whole or any portion of the Indebtedness or any other indulgence given by
Lender to Owner or any other Person, shall operate to release or in any manner
affect the interest of Lender in the remaining Mortgaged Property or the
liability of Owner to pay the Indebtedness. No waiver by Lender shall be
effective unless it is in writing and then only to the extent specifically
stated.


(t)           Lender's Right to Waive, Consent or Release. Lender may at any
time, in writing, (i) waive compliance by Owner or by Remainderman with any
covenant herein made thereby to the extent and in the manner specified in such
writing; (ii) consent to Owner or Remainderman doing any act which Owner or
Remainderman is prohibited hereunder from doing, or consent to Owner or
Remainderman failing to do any act which Owner or Remainderman is required
hereunder to do, to the extent and in the manner specified in such writing; or
(iii) release any portion of the Mortgaged Property, or any interest therein,
from this Indenture and the lien of the other Loan Documents. No such act with
respect to Owner or Remainderman shall in any way impair the rights of Lender
hereunder with respect to Owner or Remainderman or any of the remaining
Mortgaged Property except to the extent expressly provided by Lender in such
writing.


(u)           No Impairment: No Release. The interests and rights of Lender
under the Loan Documents shall not be impaired by any indulgence, including (i)
any renewal, extension or modification which Lender may grant with respect to
any of the Indebtedness; (ii) any surrender, compromise, release, renewal,
extension, exchange or substitution which Lender may grant with respect to the
Mortgaged Property or any portion thereof; or (iii) any release or indulgence
granted to any maker, endorser, guarantor or surety of any of the Indebtedness.


(v)           Limitation Upon Exercise of Remedies. All rights, remedies and
powers provided by this Indenture or any supplemental indenture may be exercised
only to the extent that the exercise or enforcement thereof does not violate any
applicable provision of law and all the provisions of this Indenture or any
supplemental indenture are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they will not render this Indenture or any supplemental
indenture or the Indebtedness invalid or unenforceable, or render this Indenture
or any supplemental indenture not entitled to be recorded or filed under the
provisions of any applicable law in order to create or maintain the Lien
intended to be created thereby.


(w)           Lender's Discretion. Except to the extent expressly provided to
the contrary herein, in the other Loan Documents, in the Master Lease or as may
be required by applicable law, Lender may exercise its rights, options and
remedies and may make all decisions, judgments and determinations under this
Indenture, the other Loan Documents and the Master Lease in its sole, unfettered
discretion.


(x)           Recitals of Facts. In the event of a sale or other disposition of
all or any portion of the Mortgaged Property pursuant to Section 4.2 or Section
4.3 hereof and the execution of a deed or other conveyance pursuant thereto, the
recitals therein of facts (such as default, the giving of notice of default and
notice of sale, demand that such sale should be made, postponement of sale,
terms of sale, purchase, payment of purchase money and other facts affecting the
regularity or validity of such sale or disposition) shall be conclusive proof of
the truth of such facts. Any such deed or conveyance shall be conclusive against
all Persons as to such facts recited therein.


(y)           Possession of the Mortgaged Property. Upon the occurrence and
during the continuance of any Event of Default hereunder and demand by Lender at
its option, Owner shall immediately surrender or cause the surrender of
possession of the Mortgaged Property to Lender or Trustee, if so directed by
Lender. If Owner or any other occupant is permitted to remain in possession,
such possession shall be as a licensee of Lender or Trustee, as applicable, and
such occupant (i) shall on demand pay to Lender monthly, in advance, reasonable
use and occupancy charges for the space so occupied (which shall not, in any
event, be less than one hundred percent of the Basic Rent and the Additional
Rent set forth in the Master Lease), and (ii) in default thereof, may be
dispossessed by summary proceedings. Upon three (3) days prior demand, Owner
shall assemble the Collateral and make it available at any place Lender may
designate to allow Lender to take possession and/or dispose of the Collateral.
The covenants herein contained may be enforced by a receiver of the Mortgaged
Property or any portion thereof. So long as no Lease Event of Default has
occurred and is continuing Lender's rights under this Section 4.3(y) shall apply
solely to Owner and Lender shall not disturb Tenant's right to occupy the
Mortgaged Property so long as it complies with the Master Lease.


(z)           Limitations on Liability. Notwithstanding anything herein or in
any other Loan Document to the contrary, except as otherwise expressly set forth
in Section 2.22(f) hereof or in this Section 4.3(z) to the contrary, Lender
shall not enforce the liability and obligation of Owner or Remainderman or (I)
if Owner or Remainderman is a partnership, its constituent partners or any of
their respective partners, (II) if Owner or Remainderman is a trust, the trustee
of such trust or its beneficiaries or any of their respective members or
partners, (III) if Owner or Remainderman is a corporation, any of its
shareholders, directors, principals, officers or employees, or (IV) if Owner or
Remainderman is a limited liability company, any of its members or managers (the
Persons described in the foregoing clauses (I)-(IV), as the case may be, are
hereinafter referred to as the "Partners") to make any payment or perform and
observe the obligations contained in this Indenture or any of the other Loan
Documents by any action or proceeding wherein a money judgment shall be sought
against Owner or Remainderman or the Partners, except that Lender may bring a
foreclosure action, action for specific performance, or other appropriate action
or proceeding (including, without limitation, an action to obtain a deficiency
judgment) solely for the purpose of enabling Lender to realize upon (i) Owner's
interest in and/or Remainderman's interest in the Mortgaged Property, (ii) the
Property Income arising from the Mortgaged Property to the extent received by or
distributed to Owner or Remainderman (or actually received by or distributed to
its Partners) after the earlier to occur of Owner's actual knowledge of or the
delivery of written notice of the occurrence of an Event of Default, and
thereafter during the continuance of, such an Event of Default and not applied
to its respective obligations under the Loan Documents (all Property Income
covered by this clause (ii) being hereinafter referred to as the "Recourse
Distributions") and (iii) any other collateral given to Lender under the Loan
Documents (the property referred to in clauses (i), (ii) and (iii) collectively
is the "Default Collateral"); provided, however, that any judgment in any such
action or proceeding shall be enforceable against Owner and Remainderman, or
either of them, and the Partners only to the extent of any such Default
Collateral. The provisions of this Section shall not, however, (a) impair the
validity of the Indebtedness evidenced by the Note or any other Loan Document or
in any way affect or impair the lien of this Indenture or any of the other Loan
Documents or the right of Lender to foreclose this Indenture following the
occurrence of an Event of Default; (b) impair the right of Lender to name Owner
and Remainderman, or either of them, as a party defendant in any action or suit
for judicial foreclosure and sale under this Indenture or under any other Loan
Document; provided that no personal liability is sought against Owner and
Remainderman, or either of them or their respective Partners except as provided
herein; (c) affect the validity or enforceability of the Loan Agreement, the
Note, this Indenture, the Master Lease, the Master Lease Guaranty, the Master
Lease Assignment, the Tenant Consent, or any of the other Loan Documents, or any
of the Granting Clause Documents, or impair the right of Lender to seek a
personal judgment against Owner and/or its Partners under Section 2.22(f) of
this Indenture (enforcement of which shall be limited to the Recourse
Distributions), against Tenant under the Master Lease, the Master Lease
Assignment or the Tenant Consent, against Master Lease Guarantor under the
Master Lease Guaranty, the Master Lease Assignment or the Tenant Consent or any
party (other than Owner) under any other Loan Document or any Granting Clause
Document; (d) impair the right of Lender to obtain the appointment of a
receiver; (e) impair the enforcement of the Master Lease, the Master Lease
Guaranty, the Master Lease Assignment or the Tenant Consent or any Granting
Clause Document; (f) impair the right of Lender to bring suit for a monetary
judgment with respect to fraud or intentional misrepresentation by Owner or
Remainderman, or any other Person in connection with this Indenture, the Loan
Agreement, the Note or any other Operative Document, and the foregoing
provisions shall not modify, diminish or discharge the liability of Owner or
Remainderman, or the Partners or any other Person with respect to same; (g)
impair the right of Lender to bring suit for a monetary judgment to obtain the
Recourse Distributions received by Owner or Remainderman including, without
limitation, the right to bring suit for a monetary judgment against any Partner,
to the extent of any such Recourse Distributions theretofore distributed to and
received by such Partner, and the foregoing provisions shall not modify,
diminish or discharge the liability of Owner or Remainderman or the Partners
with respect to same; (h) impair the right of Lender to bring suit for a
monetary judgment with respect to Owner's or Remainderman's misappropriation of
any tenant security deposits or Property Income, and the foregoing provisions
shall not modify, diminish or discharge the liability of Owner or Remainderman
or the Partners with respect to same; (i) impair the right of Lender to obtain
Loss Proceeds due to Lender pursuant to this Indenture; (j) prevent or in any
way hinder Lender from exercising, or constitute a defense, or counterclaim, or
other basis for relief in respect of the exercise of, any other remedy against
any or all of the collateral securing the Note and the other Indebtedness as
provided in the Loan Documents; or (k) impair the right of Lender to bring suit
for a monetary judgment with respect to any misapplication of Loss Proceeds, and
the foregoing provisions shall not modify, diminish or discharge the liability
of Owner or Remainderman or the Partners with respect to same. The provisions of
this Section 4.3(z) shall be inapplicable to Owner or Remainderman, as
applicable, if any Bankruptcy Proceeding shall be filed by, consented to or
acquiesced in by or with respect to Owner or Remainderman, as applicable, or if
Owner or Remainderman, as applicable, shall institute any proceeding for its
dissolution or liquidation, or shall make an assignment for the benefit of
creditors in which event, Lender shall have recourse against all of the assets
of Owner or Remainderman, as applicable, including, without limitation, any
right, title and interest of Owner or Remainderman, as applicable, in and to the
Mortgaged Property, any interests of the Partners in Owner or Remainderman, as
applicable, and any Recourse Distributions actually made to or received by the
Partners of Owner or Remainderman, as applicable (but excluding the other assets
of such Partners to the extent Lender would not have had recourse thereto other
than in accordance with the provisions of this Section 4.3(z)). Anything herein
to the contrary notwithstanding, it is agreed that a Person (or Partner), other
than Owner or Remainderman, shall only be personally liable to the extent of
Recourse Distributions actually made to or received by such Person (or Partner).
To the extent that this Section 4.3(z) places personal liability on either Owner
or Remainderman, such liability shall not be the joint liability of such
parties. Each of Owner and Remainderman shall be responsible for its own
individual acts and omissions referred to in this Section 4.3(z), but shall not
be responsible for the acts or omissions of the other party.


(aa)           Subrogation. If all or any portion of the proceeds of the Note or
any Advance shall be used directly or indirectly to pay off, discharge or
satisfy, in whole or in part, any prior lien or encumbrance upon the Mortgaged
Property or any portion thereof, then Lender shall be subrogated to, and shall
have the benefit of the priority of, such other lien or encumbrance and any
additional security held by the holder thereof.


(bb)           Joint and Several Grants of Mortgaged Property. If and to the
extent that the Mortgaged Property consists of more than one parcel, it is
intended that the grant of each parcel of the Mortgaged Property contained
herein shall each be construed and treated as a separate, distinct grant for the
purpose of securing the entire Indebtedness hereunder in the same manner as
though each such parcel was mortgaged and transferred to Lender or Trustee, as
applicable, by a separate and distinct mortgage and security agreement, so that
if it should at any time appear or be held that this Indenture fails to transfer
to Lender or Trustee, as applicable, the title to any such parcel or any part
thereof, as against creditors of Owner or Remainderman, as applicable, other
than Lender or otherwise, such failure shall not operate to affect in any way
the transfer of any other parcel or any part thereof; but nothing herein
contained shall be construed as requiring Lender or Trustee (as directed by
Lender) to resort to any parcel in any particular order for the satisfaction of
the Indebtedness hereby secured in preference or priority to any other parcel or
the remainder of the Mortgaged Property hereby conveyed, but Lender or Trustee,
(as directed by Lender), may seek satisfaction out of all of the Mortgaged
Property or any part thereof, in Lender's absolute discretion.


Section 4.4                      Enforcement of Remedies. Subject to Sections
4.5 and 4.6 hereof and the limitations set forth in this Section 4.4, if an
Event of Default that arises out of a Lease Event of Default shall have occurred
and be continuing, then in every such case Lender, as mortgagee, beneficiary,
assignee and grantee or secured party hereunder or otherwise, may exercise or
cause Trustee to exercise any or all of the rights and powers and pursue any or
all of the remedies set forth in Section 4.2 and 4.3 hereof; provided, however,
that, notwithstanding any provision herein to the contrary, Lender shall not
exercise or cause Trustee to exercise any remedies against the Mortgaged
Property seeking to deprive Owner or Remainderman of their respective interests
therein unless the Note shall have been accelerated in accordance with this
Indenture, and provided, further, however, that notwithstanding any contrary
provision hereof, if Remainderman shall be the sole Person in default under this
Indenture (and no other Event of Default shall have occurred and be continuing
hereunder), Lender's sole remedies shall be to enforce Lender's rights or to
direct the Trustee to exercise the Trustee's rights against Remainderman,
including the foreclosure against Remainderman's interest in the Mortgaged
Property. Any provision of the Master Lease, the Loan Agreement, this Indenture
or any other Loan Document to the contrary notwithstanding, but subject to the
provisions of Section 4.5, Lender shall not foreclose the lien of this Indenture
or otherwise exercise remedies which would result in the exclusion of Owner or
Remainderman from the Mortgaged Property or any part thereof demised as a result
of any Event of Default that arises solely by reason of one or more events or
circumstances that constitute a Lease Event of Default under the Master Lease
unless either (i) Lender has exercised or is currently exercising remedies under
the Master Lease involving termination of the Master Lease or termination of
Tenant's right to possession thereunder or (ii) (A) such Lease Event of Default
shall have continued for a period of at least 270 days and (B) a stay is in
effect prohibiting the exercise of such remedies as of the expiration of such
270 day period.


Section 4.5                      Right of Owner to Pay Interest. Principal, Etc.
Substitute Lessee.


(a)           In the event of any default by Tenant in the payment of any
installment of Basic Rent due under the Master Lease, Owner or any owner of a
beneficial interest in Owner, without the consent of Lender, may pay to Lender,
for application in accordance with the Note and this Indenture, a sum equal to
the amount of all (but not less than all) principal and interest (not including
any accelerated portion) as shall then be due and payable on the Note, together
with any Default Rate Interest and Late Charges on account of such payment being
overdue, provided, however, that (i) such cure rights may not be exercised in
respect of more than three (3) consecutive such Lease Events of Default or six
(6) such Lease Events of Default in the aggregate, and (ii) any such payment
must be made by Owner no later than five (5) Business Days after delivery of
written notice pursuant to Sections 4.1 (a) from Lender to Owner that the
payment then due on the Note was not received when paid.


(b)           In the event of any default by Tenant in the performance of any
obligation under the Master Lease (other than the obligation to pay Basic Rent),
Owner, without the consent of Lender, may exercise Owner's rights under the
Master Lease to perform such obligation on behalf of Tenant.


(c)           Solely for the purpose of determining whether there exists an
Event of Default, (A) any payment by Owner pursuant to, and in compliance with,
Section 4.5(a) shall, for the purposes of this Indenture, be deemed to remedy
any default by Tenant in the payment of installments of Basic Rent theretofore
due and payable under the Master Lease and to remedy any default by Owner in the
payment of any amount due and payable under the Note and (B) any performance by
Owner of any obligation of Tenant under the Master Lease pursuant to, and in
compliance with, Section 4.5(b) shall, for the purposes of this Indenture, be
deemed to remedy any default by Tenant in the performance of such obligation
under the Master Lease and to remedy any related default by Owner under this
Indenture, provided that such performance by Owner occurs within the grace
period provided for under this Indenture with respect thereto.


(d)           Upon the exercise of any cure right under this Section 4.5, Owner
shall not obtain any lien on any part of the Mortgaged Property on account of
any payment made or the costs and expenses incurred in connection therewith nor
shall any claim of Owner against Tenant or any other Person for the repayment
thereof impair the prior right and security interest of Lender in and to the
Mortgaged Property.


(e)           So long as any default exists by Tenant in the performance of any
obligation under the Master Lease or by Master Lease Guarantor under the Master
Lease Guaranty and Owner has and is curing such default in accordance with the
foregoing provisions of this Section 4.5, Owner shall have the right to obtain a
substitute tenant or a substitute guarantor under the Master Lease or under the
Master Lease Guaranty provided, however, that each of the following conditions
shall have been met in conjunction therewith:


(i)           upon any such substitution, Owner, Tenant, any Master Lease
Guarantor or the substitute tenant or the substitute guarantor shall pay all
costs and expenses of Lender in connection with such substitution (including
attorneys' fees);


(ii)           any such substitute tenant shall expressly agree to be bound by
all of the obligations and undertakings of Tenant contained in the Master Lease
and in the Tenant Consent and any such substitute guarantor shall expressly
agree to be bound by all of the obligations and undertakings of Master Lease
Guarantor contained in the Master Lease Guaranty and in the Tenant Consent;


(iii)            any substitute tenant shall have all permits, licenses and
other governmental approvals, if any, as are necessary or desirable in
connection with the use and occupancy of the Mortgaged Property by substitute
tenant;


(iv)           Lender shall receive such opinions and certificates with respect
to such substitution as it may reasonably request; and


(v)           any such substitute tenant or substitute guarantor shall have a
long term unsecured debt rating issued by S&P at least equal to the higher of
the long term unsecured debt rating issued by S&P of Master Lease Guarantor on
the Closing Date and the rating of Master Lease Guarantor at the time the Event
of Default occurred giving rise to Owner's right to substitute hereunder, and,
if the Loan is included in a Secondary Market Transaction, the Rating Agencies
shall have confirmed in writing that such substitution will not result in a
withdrawal, qualification or downgrade of any then current ratings for any
Securities issued in connection with any Secondary Market Transaction.


Section 4.6                      Note Purchase or Note Defeasance. In the event
that at any time one or more Events of Default caused by a Lease Event of
Default shall have occurred and (i) any such Event of Default shall have
continued for a period of 180 days or more during which time the Note shall not
have been accelerated and was not stayed from acceleration, or (ii) the Note
shall have been accelerated pursuant to the Loan Documents, Owner may, at its
option,


(i)           prior to the Permitted Defeasance Date, give at least thirty (30)
days' notice to Lender that Owner will purchase the Note on the Date specified
in such notice (which Payment Date shall be not less than thirty (30) days nor
more than sixty (60) days after the date of such notice) in accordance with this
Section 4.6 and, concurrently with the delivery of such notice, Owner shall
deposit with Lender, whether or not such Event of Default is then continuing, an
amount equal to the outstanding principal balance of the Note, together with
accrued and unpaid interest thereon to the date specified for purchase plus the
Make-Whole Premium; and


(ii)            on and after the Permitted Defeasance Date, give at least thirty
(30) days' notice to Lender that Owner will defease the Note on the Payment Date
specified in such notice (which Defeasance Release Date shall be not less than
thirty (30) days nor more than sixty (60) days after the date of such notice) in
accordance with Section 2.20 and this Section 4.6, and concurrently with the
delivery of such notice, deposit with the Lender, whether or not such Event of
Default. is then continuing, an amount equal to the Defeasance Deposit, all Debt
Service Payments due and unpaid with respect to the Note to and including the
Defeasance Release Date and all other sums then due and payable under the Loan
Documents to and including the Defeasance Release Date (the "Notice Deposit
Amount"). No later than 9:30 A.M. East Coast Time on the Defeasance Release
Date, Owner and Lender shall confirm on a telephone conference call the actual
amount of the Defeasance Deposit required on such date to purchase the U.S.
Obligations required to effect the defeasance on such Defeasance Release Date.
In the event that the Notice Deposit Amount is less than the actual amount
needed on the Defeasance Release Date to effect defeasance on such date (i.e. an
amount equal to the sum of the Defeasance Deposit needed to effect the
defeasance on such date, all Debt Service Payments due and unpaid with respect
to the Note to and including the Defeasance Release Date and all other sums then
due and payable under the Loan Documents to and including the Defeasance Release
Date (the "Actual Defeasance Amount")) Owner shall pay an amount equal to such
deficit to or at the direction of Lender prior to the release of any Lien
pursuant to Section 2.20 hereof.


(iii) Upon Owner's making of such purchase deposit or of such defeasance
deposit, as applicable, Lender will terminate any foreclosure proceeding then in
progress and, either transfer the Note to Owner on the purchase date specified
or cause the discharge of this Indenture as and to the extent required in
Section 2.20, as applicable. Lender may recommence any such foreclosure
proceedings if Owner fails to comply with this Section 4.6 or with Section 2.20,
as applicable. The provisions of this Section 4.6 shall not apply during any
period when Tenant or Master Lease Guarantor controls Owner. The rights
contained in this Section 4.6 shall automatically terminate at such time as
Lender obtains title to the Mortgaged Property pursuant to foreclosure of this
Indenture or otherwise.


 
ARTICLE 5

 
Miscellaneous



Section 5.1                      Notices. All notices, consents, approvals and
requests required or permitted hereunder or under any other Loan Document shall
be given in writing and shall be effective for all purposes if hand delivered or
sent by (i) certified or registered United States mail, postage prepaid, return
receipt requested, or (ii) expedited prepaid delivery service, either commercial
or United States Postal Service, with proof of attempted delivery, in each case
addressed as shown below, or (iii) by facsimile to the facsimile numbers shown
below followed by notice sent in accordance with clause (ii) to the addresses
shown below:


If to Lender:                           Nomura Asset Capital Corporation
Two World Financial Center, Building B
New York, New York 10281
Attention: Barry Funt, Esq.
Fax No.: (212) 667-1567


with a copy to:                       Nomura Asset Capital Corporation
c/o Nomura Asset Capital Services LLC
600 E. Las Colinas Blvd. Suite 1300
Irving, TX 75039
Attention: Legal Department
Fax No.: (972) 401-8854


with a copy to:                       Day, Berry & Howard LLP
260 Franklin Street
Boston, Massachusetts 02110
Attention: Cynthia J. Williams, Esq.
Fax No: (617) 345-4745


If to Owner or
Remainderman:                       M-Six Penvest II Business Trust
                                                                  c/o Wilmington
Trust Company
                      1100 North Market Street
                      Rodney Square North
                     Wilmington, Delaware 19890
 Attention: Corporate Trust Administration
                         Fax No: (302) 651-8882


with a copy to:                       M-Six Penvest II Business Trust
 c/o U.S. Realty Advisors, LLC
 1370 Avenue of the Americas, 29th Floor
 New York, New York 10019
 Attention: David M. Ledy
 Fax No: (212) 581-4950


with a copy to:                       Proskauer Rose LLP
 1585 Broadway
 New York, New York 10036
 Fax No.: (212) 969-2900


If to any Trustee:                   At its address set forth on Schedule I
hereto.


Such address or facsimile number may be changed by any party in a written notice
to the other parties hereto in the manner provided for in this Section. A notice
shall be deemed to have been given: in the case of hand delivery, at the time of
delivery; in the case of registered or certified mail, when delivered or the
first attempted delivery on a business day; in the case of expedited prepaid
delivery, upon the first attempted delivery on a business day; or in the case of
facsimile delivery upon receipt noted on the copy of the facsimile notice
retained in the records of the sender thereof. A party receiving a notice which
does not comply with the technical requirements for notice under this Section
5.1 may elect to waive any deficiencies and treat the notice as having been
properly given.


Section 5.2                      Binding_ Obligations; Joint and Several. The
provisions and covenants of this Indenture shall run with the land, shall be
binding upon each of Owner and Remainderman, and their respective legal
representatives, successors and assigns, and shall inure to the benefit of
Lender, its legal representatives, successors and assigns. If Owner or
Remainderman consists of more than one Person or party, the obligations and
liabilities of each such Person or party hereunder shall be joint and several
(except that the obligations and liabilities of Owner and Remainderman shall not
be joint, but only several). Owner and Remainderman acknowledge and agree that
Lender may assign its duties, rights or obligations hereunder or under any Loan
Document in whole, or in part, to a servicer and/or trustee or other entity in
Lender's sole discretion.


Section 5.3                      Captions. The captions of the sections and
subsections of this Indenture are for convenience only and are not intended to
be a part of this Indenture and shall not be deemed to modify, explain, enlarge
or restrict any of the provisions hereof.


Section 5.4                      Severability. If any one or more of the
provisions contained in this Indenture shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Indenture, but
this Indenture shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.


Section 5.5                      Owner's Indebtedness Absolute; No Credits on
Account of the Indebtedness.


(a)           Except as set forth to the contrary in the Loan Documents, all
sums payable by Owner hereunder shall be paid without notice, demand,
counterclaim, set-off, deduction or defense and without abatement, suspension,
deferment, diminution or reduction, and the obligations and liabilities of Owner
hereunder shall in no way be released, discharged, or otherwise affected (except
as expressly provided herein) by reason of:


(i)            any damage to or destruction of or any condemnation or similar
taking of the Mortgaged Property or any portion thereof;


(ii)            any restriction or prevention of or interference with any use of
the Mortgaged Property or any portion thereof;


(iii)             any title defect or encumbrance or any eviction from a
Mortgaged Property or any portion thereof by title paramount or otherwise;


(iv)            any Bankruptcy Proceeding relating to Owner or any SPE Equity
Owner of Owner, if any, or any action taken with respect to this Indenture or
any other Loan Document by any trustee or receiver of Owner or any such SPE
Equity Owner, or by any court, in any such proceeding;


         (v)            any claim which Owner has or might have against Lender;


(vi)            any default or failure on the part of Lender to perform or
comply with any of the terms hereof or of any other agreement with Owner; or


               (vii)           any other occurrence whatsoever, whether similar
or dissimilar to the foregoing, whether or not Owner shall have notice or
knowledge of any of the foregoing. Except as expressly provided herein, Owner
waives all rights now or hereafter conferred by statute or otherwise to any
abatement, suspension, deferment, diminution or reduction of any sum secured
hereby and payable by Owner.


(b)           Owner will not claim or demand or be entitled to any credit or
credits on account of the Indebtedness for any part of the Impositions assessed
any Mortgaged Property, or any part thereof, and no deduction shall otherwise be
made or claimed from the assessed value of any Mortgaged Property, or any part
thereof, for real estate tax purposes by reason of this Indenture or the
Indebtedness.


Section 5.6                      Amendments. This Indenture cannot be altered,
amended, modified or discharged orally and no executory agreement shall be
effective to modify or discharge it in whole or in part, unless in writing and
signed by the party against which enforcement is sought and by Lender.


Section 5.7                      Other Loan Documents and Schedules. All of the
agreements, conditions, covenants, provisions and stipulations contained in the
Note, the Loan Agreement and the other Loan Documents, and each of them, which
are to be kept and performed by Owner or by Remainderman are hereby made a part
of this Indenture to the same extent and with the same force and effect as if
they were fully set forth in this Indenture, and each of Owner and Remainderman
shall keep and perform the same which are applicable to it, or cause them to be
kept and performed, strictly in accordance with their respective terms. The
cover sheet to this Indenture and each schedule, rider and exhibit attached to
this Indenture are integral parts of this Indenture and are incorporated herein
by this reference. In the event of any conflict between the provisions of any
such schedule or rider and the remainder of this Indenture, the provisions of
such schedule or rider shall prevail.


Section 5.8                      Merger. So long as any Indebtedness shall
remain unpaid, fee title to and any other estate in the Mortgaged Property shall
not merge, but shall be kept separate and distinct, notwithstanding the union of
such estates in any Person.


Section 5.9                      Time of the Essence. Time shall be of the
essence in the performance of all obligations of each of Owner and Remainderman
under this Indenture.


Section 5.10                    Release on Payment in Full. Lender shall, upon
the written request and at the expense of Owner (to the extent permitted by the
law of the State), upon payment in full of all of the Indebtedness, release the
Lien of this Indenture and in that event only all rights of Lender under this
Indenture and the other Loan Documents shall terminate and the Mortgaged
Property shall become free and clear of the liens, grants, security interests,
conveyances and assignments evidenced hereby and thereby, and this Indenture and
the estate hereby granted shall cease and become void; provided, however, that
no provision of this Indenture or any other Loan Document which, by its own
terms, is intended to survive such payment, performance, and release (nor the
rights of Lender under any such provision) shall be affected in any manner
thereby and such provision shall, in fact, survive. Recitals of any matters or
facts in any release instrument executed by Lender under this Section 5.10 shall
be conclusive proof of the truthfulness thereof. To the extent permitted by law,
such an instrument shall be without warranty and may describe the grantee or
releasee as "the person or persons legally entitled thereto," and Lender shall
not have any duty to determine the rights of persons claiming to be rightful
grantees or releases of the Mortgaged Property. When this Indenture has been
fully released or discharged by Lender, the release or discharge hereof shall
operate as a release and discharge of the Assignment and as a reassignment of
all future Leases and Property Income with respect to the Mortgaged Property to
the person or persons legally entitled thereto, unless such release expressly
provides to the contrary.


Section 5.11                    Offsets, Counterclaims and Defenses. Any
assignee of Lender's interest in and to this Indenture, the Note and the other
Loan Documents shall take the same free and clear of all offsets, counterclaims
or defenses which are unrelated to this Indenture, the Note and the other Loan
Documents which Owner may otherwise have against any assignor of this Indenture,
the Note and the other Loan Documents, and no such unrelated counterclaim or
defense shall be interposed or asserted by Owner in any action or proceeding
brought by any such assignee upon this Indenture, the Note and other Loan
Documents and any such right to interpose or assert any such unrelated offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by Owner.


Section 5.12                    No Joint Venture or Partnership. Owner and
Lender intend that the relationship created hereunder be solely that of borrower
and lender. Nothing herein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Owner and Lender nor to
grant Lender any interest in the Mortgaged Property other than that of mortgagee
or lender.


Section 5.13                    Publicity. All promotional news releases,
publicity or advertising by Owner or its Affiliates through any media intended
to reach the general public shall not refer to the Loan Documents or the
financing evidenced by the Loan Documents, or to Lender without the prior
written approval of Lender, in each instance. Any of the Lender Parties shall be
authorized to provide information relating to the Mortgaged Property, the Loan
and matters relating thereto to rating agencies, underwriters, placement agents,
any other Persons engaged in connection with a proposed Secondary Market
Transaction intending to include the Loan, potential securities investors,
auditors, regulatory authorities and to any parties which may be entitled to
such information by operation of law.
 
        Section 5.14                   Governing Law. The terms and provisions
of this Indenture shall be governed by the laws of the State of New York, except
the Granting Clauses hereof and the creation of the Lien of this Indenture with
respect to each Mortgaged Property, Section 3.3, the rights and remedies with
respect to each Mortgaged Property set forth in Article IV and the related State
Addendum shall be governed by the laws of the State in which such Mortgaged
Property is located. To the fullest extent permitted by law, each of Owner and
Remainderman hereby unconditionally and irrevocably waives any claim to assert
that the law of any jurisdiction other than New York or the law of the State in
which the Mortgaged Property is located, as applicable, governs this Indenture,
the Note and the other Loan Documents and this Indenture, the Note and the other
Loan Documents.


Section 5.15                    Trustee's Fees; Substitute Trustee. Owner shall
pay all costs, fees and expenses incurred by Trustee and Trustee's agents and
counsel in connection with the performance by Trustee of Trustee's duties
hereunder and all such costs, fees and expenses shall be secured by this
Indenture. Trustee shall be under no duty to take any action hereunder except as
expressly required hereunder or by law, or to perform any act which would
involve Trustee in any expense or liability or to institute or defend any suit
in respect hereof, unless properly indemnified to Trustee's reasonable
satisfaction. Trustee, by acceptance of this Indenture, covenants to perform and
fulfill the trusts herein created, being liable, however, only for willful
negligence or misconduct, and hereby waives any statutory fee and agrees to
accept reasonable compensation, in lieu thereof, for any services rendered by
Trustee in accordance with the terms hereof. Trustee may resign at any time upon
giving thirty (30) days' notice to Owner and to Lender. Lender may remove
Trustee at any time or from time to time and select a successor trustee. In the
event of the death, removal, resignation, refusal to act, or inability to act of
Trustee, or in its sole discretion for any reason whatsoever, Lender may,
without notice and without specifying any reason therefor and without applying
to any court, select and appoint a successor trustee, by an instrument recorded
wherever this Indenture is recorded and all powers, rights, duties and authority
of Trustee, as aforesaid, shall thereupon become vested in such successor. Such
substitute trustee shall not be required to give bond for the faithful
performance of the duties of Trustee hereunder unless required by Lender. The
procedure provided for in this paragraph for substitution of Trustee shall be in
addition to and not in exclusion of any other provisions for substitution, by
law or otherwise.


Section 5.16                    State Specific Provisions. An Addendum is
attached hereto and incorporated herein by reference which contains provisions
specifically relating to the State in which the related Mortgaged Property is
located. To the extent such Addendum conflicts with the terms set forth above,
the provisions of the Addendum shall control.


Section 5.17                    Lender's Discretion. Whenever pursuant to this
Indenture, Lender exercises any right given to it to approve or disapprove, or
any arrangement or term is to be satisfactory to Lender, the decision of Lender
to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
provided in this Agreement) be in the sole discretion of Lender and shall be
final and conclusive.


Section 5.18                    Concerning Wilmington Trust Company and William
J. Wade. It is expressly understood and agreed by the parties hereto that (a)
this Indenture is executed and delivered (i) by Wilmington Trust Company and by
William J. Wade, not individually or personally but solely as trustees of Owner,
in the exercise of the powers and authority conferred and vested in them
individually or collectively, as applicable, under the Trust Agreement dated as
of April 22, 1998 between Wilmington Trust Company and by William J. Wade, as
trustees, and USRA Leveraged Net Lease, LLC, as beneficiary thereunder, and (b)
each of the representations, undertakings and agreements herein made on the part
of Owner is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company or by William J. Wade but is made and
intended for the purpose of binding only Owner and (c) under no circumstances
shall Wilmington Trust Company or William J. Wade be personally liable for the
payment of any indebtedness or other obligations of Owner or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by Owner under this Indenture or the other Loan Documents.


Section 5.19                    Servicer. At the option of Lender, the Loan may
be serviced by a servicer and/or trustee selected by Lender and Lender may
assign and/or delegate all or any portion of its rights and responsibilities
under this Indenture and the other Loan Documents to such servicer pursuant to
servicing agreement between Lender and such servicer. Any such servicer shall
constitute an authorized representative of Lender for all purposes of this
Indenture and the other Loan Documents, Owner shall pay or shall cause Tenant to
pay any reasonable set-up fees or any other initial costs of such servicer
and/or trustee relating to the Loan, provided, however, such amount shall not
exceed the amount mutually agreed between Owner and Lender and provided further
that Owner shall not be responsible for payment of the monthly servicing fee due
thereunder.


Section 5.20                    Assignment. Lender shall have the right to
assign or transfer its rights under this Indenture and the other Loan Documents
without limitation. Any assignee or transferee of Lender shall be entitled to
all benefits afforded Lender under this Indenture and any other Operative
Documents.


Section 5.21                    Waiver of Jury Trial. EACH OF OWNER AND
REMAINDERMAN HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE NOTE, THIS INDENTURE,
OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION HEREWITH OR THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY EACH OF OWNER AND REMAINDERMAN, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE OCCUR. LENDER IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY OWNER AND BY REMAINDERMAN.


Section 5.22                    Counterparts. This Indenture may be executed
simultaneously in two or more counterparts each of which shall be deemed an
original, and it shall not be necessary in making proof of this Indenture to
produce or account for more than one such counterpart.


Section 5.23                    Consents and Approvals. Any consent or approval
by Lender in any single instance shall not be deemed or construed to be Lender's
consent or approval in any like matter arising at a subsequent date, and the
failure of Lender to promptly exercise any right, power, remedy, consent or
approval provided herein or at law or in equity shall not constitute or be
construed as a waiver of the same nor shall Lender be estopped from exercising
such right, power, remedy, consent or approval at a later date. Any consent or
approval requested of and granted by Lender pursuant hereto shall be narrowly
construed to be applicable only to the matter identified in such consent or
approval and to the Person and/or Persons with respect to whom such consent or
approval was delivered by Lender and no third party shall claim any benefit by
reason thereof. Any such consent or approval shall not be deemed to constitute
Lender a venturer or partner with any Person benefitting from such consent or
approval nor shall privity of contract be presumed to have been established with
any other third party. If Lender deems it to be in its best interest to retain
assistance of Persons (including, without limitation, attorneys, title insurance
companies, appraisers, engineers and surveyors) with respect to a request for
consent or approval, Owner shall reimburse, or shall cause Tenant to reimburse,
Lender for all costs reasonably incurred in connection with the employment of
such Persons.


Section 5.24                    No Interest in Excess of the Maximum Amount
Permissible Under Applicable Law. The parties hereto intend to conform to and
contract in strict conformance with all applicable usury laws. The provisions of
this Indenture, the Note and of all agreements between Owner and Lender are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of prepayment, late payment, default, demand for payment, acceleration
of the maturity of this Note or otherwise, shall the amount contracted for,
charged, paid or agreed to be paid to Lender for the use, forbearance or
detention of money to be loaned under the Note or this Indenture or otherwise
(including the Make-Whole Premium and/or the Late Charges, if and to the extent
either or both are deemed to be interest under applicable law) exceed the
maximum amount permissible under applicable law (the "Maximum Rate"). If, from
any circumstance whatsoever, performance or fulfillment of any provision hereof,
of the Note or of any of the other Loan Documents or of any agreement between
Owner and Lender shall, at the time of the execution and delivery thereof or at
the time performance of such provision shall be due, involve or purport to
require any payment in excess of the limits prescribed by law, the obligation to
be performed or fulfilled shall be reduced automatically to the limit of such
validity without the necessity of execution of any amendment or new document.
If, from any circumstance whatsoever, Lender shall ever receive anything of
value deemed interest under applicable law which would exceed interest at the
Maximum Rate, an amount equal to any amount which would have been excessive
interest shall be applied to the reduction of the outstanding principal balance
of this Note in the inverse order of its maturity and not to the payment of
interest, or if such amount which would have been excessive interest exceeds the
outstanding principal balance of this Note, such excess shall be refunded to
Owner. All sums contracted for, charged, paid or agreed to be paid to Lender for
the use, forbearance or detention of the Indebtedness of Owner to Lender shall,
to the extent permitted by applicable law, be amortized, prorated, allocated,
and spread throughout the full stated term of such Indebtedness so that the
amount of interest on account of such Indebtedness does not exceed the Maximum
Rate. Notwithstanding anything to the contrary contained herein or any of the
other Operative Documents, it is not the intention of Lender to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration. The provisions
of this paragraph shall control all existing and future agreements between Owner
and Lender.


Section 5.25                    Entire Agreement. The Operative Documents,
including, without limitation, the Loan Documents contain the entire agreement
between the parties hereto relating to or connected with the Loan. Any other
agreements relating to or connected with the Loan and not expressly set forth in
the Operative Documents, including, without limitation, the Loan Documents, are
null and void and superseded in their entirety by the provisions of the
Operative Documents, including, without limitation, the Loan Documents.


IN WITNESS WHEREOF, the foregoing instrument has been executed by the
undersigned as of the date above written.


[Signature pages follow of William J. Wade, and Wilmington Trust Company, each
as a Trustee of  M-Six Penvest II Business Trust; William J. Wade, as Trustee of
M-Six Penvest II Business Trust (LA); and M-Six Penvest II GP Corp. (Nev.), as
general partner of M-Six Penvest II Limited Partnership (Nev.)]



--------------------------------------------------------------------------------
